Exhibit 10.1

EXECUTION VERSION

AMENDED AND RESTATED CREDIT AGREEMENT

Dated as of December 15, 2010

by and among

SOLO CUP CANADA INC.

as the Borrower,

THE OTHER PERSONS PARTY HERETO THAT ARE

DESIGNATED AS CREDIT PARTIES,

GE CANADA FINANCE HOLDING COMPANY,

for itself, as a Lender and as Agent for all Lenders,

and

THE OTHER FINANCIAL INSTITUTIONS PARTY HERETO,

as Lenders

****************************************

GE CAPITAL MARKETS CANADA, LTD.

GE CAPITAL MARKETS, INC.,

as Sole Lead Arranger and Bookrunner



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE I

      THE CREDITS      1   

1.1

  Amounts and Terms of Commitments      1   

1.2

  Notes      6   

1.3

  Interest      6   

1.4

  Loan Accounts      7   

1.5

  Procedure for Revolving Credit Borrowing      8   

1.6

  Conversion and Continuation Elections      9   

1.7

  Optional Prepayments      10   

1.8

  Mandatory Prepayments of Loans and Commitment Reductions      11   

1.9

  Fees      12   

1.10

  Payments by the Borrower      14   

1.11

  Payments by the Lenders to Agent; Settlement      15   

1.12

  Eligible Accounts      19   

1.13

  Eligible Inventory      21   

ARTICLE II

      CONDITIONS PRECEDENT      23   

2.1

  Conditions of Initial Loans      23   

2.2

  Conditions to All Borrowings      25   

ARTICLE III

      REPRESENTATIONS AND WARRANTIES      26   

3.1

  Corporate Existence and Power      26   

3.2

  Corporate Authorization; No Contravention      27   

3.3

  Governmental Authorization      27   

3.4

  Binding Effect      27   

3.5

  Litigation      27   

3.6

  No Default      28   

3.7

  Pension Plan and Benefit Plan Compliance      28   

3.8

  Use of Proceeds      28   

3.9

  Ownership of Property      29   

3.10

  Taxes      29   

3.11

  Financial Condition      29   

3.12

  Environmental Matters      30   

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

3.13

  Regulated Entities      31   

3.14

  Solvency      31   

3.15

  Labour Relations      31   

3.16

  Intellectual Property      31   

3.17

  Brokers’ Fees; Transaction Fees      31   

3.18

  Insurance      32   

3.19

  Ventures, Subsidiaries and Affiliates; Outstanding Stock      32   

3.20

  Jurisdiction of Organization; Chief Executive Office      32   

3.21

  Locations of Inventory, Equipment and Books and Records      32   

3.22

  Deposit Accounts and Other Accounts      32   

3.23

  Government Contracts      33   

3.24

  Customer and Trade Relations      33   

3.25

  Bonding      33   

3.26

  Full Disclosure      33   

3.27

  Counter-Terrorism Regulations and Anti-Money Laundering      33   

ARTICLE IV

      AFFIRMATIVE COVENANTS      34   

4.1

  Financial Statements      34   

4.2

  Appraisals; Certificates; Other Information      35   

4.3

  Notices      37   

4.4

  Preservation of Corporate Existence, Etc.      38   

4.5

  Maintenance of Property      39   

4.6

  Insurance      39   

4.7

  Payment of Obligations      40   

4.8

  Compliance with Laws; Pension Plans and Benefit Plans      41   

4.9

  Inspection of Property and Books and Records      41   

4.10

  Use of Proceeds      42   

4.11

  Cash Management Systems      42   

4.12

  Landlord Agreements      42   

4.13

  Further Assurances      42   

4.14

  Environmental Matters      43   

 

-ii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

ARTICLE V

      NEGATIVE COVENANTS      43   

5.1

  Limitation on Liens      44   

5.2

  Disposition of Assets      45   

5.3

  Amalgamation, Consolidations and Mergers      46   

5.4

  Acquisitions; Loans and Investments      46   

5.5

  Limitation on Indebtedness      47   

5.6

  Employee Loans and Transactions with Affiliates      47   

5.7

  Management Fees and Compensation      48   

5.8

  Contingent Obligations      48   

5.9

  Compliance with Pension and Benefit Plans      49   

5.10

  Restricted Payments      49   

5.11

  Change in Business      49   

5.12

  Change in Structure      50   

5.13

  Changes in Accounting, Name or Jurisdiction of Organization      50   

5.14

  [Intentionally Deleted]      50   

5.15

  No Negative Pledges      50   

5.16

  Counter-Terrorism Regulations Anti-Money Laundering      50   

5.17

  Sale-Leasebacks      51   

5.18

  Hazardous Materials      51   

5.19

  Prepayments of Other Indebtedness      51   

ARTICLE VI

      FINANCIAL COVENANTS      51   

6.1

  Availability Block      51   

6.2

  Fixed Charge Coverage Ratio      51   

ARTICLE VII

      EVENTS OF DEFAULT      51   

7.1

  Events of Default      51   

7.2

  Remedies      54   

7.3

  Rights Not Exclusive      54   

7.4

  Cash Collateral for Letters of Credit      54   

ARTICLE VIII

      THE AGENT      55   

8.1

  Appointment and Duties      55   

8.2

  Binding Effect      56   

8.3

  Use of Discretion      56   

 

-iii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

8.4

  Delegation of Rights and Duties      57   

8.5

  Reliance and Liability      57   

8.6

  Agent Individually      59   

8.7

  Lender Credit Decision      59   

8.8

  Expenses; Indemnities; Withholding      60   

8.9

  Resignation of Agent or L/C Issuer      61   

8.10

  Release of Collateral or Guarantors      61   

8.11

  Additional Secured Parties      62   

ARTICLE IX

      MISCELLANEOUS      63   

9.1

  Amendments and Waivers      63   

9.2

  Notices      64   

9.3

  Electronic Transmissions      65   

9.4

  No Waiver; Cumulative Remedies      67   

9.5

  Costs and Expenses      67   

9.6

  Indemnity      67   

9.7

  Marshaling; Payments Set Aside      68   

9.8

  Successors and Assigns      69   

9.9

  Assignments and Participations; Binding Effect      69   

9.10

  Non-Public Information; Confidentiality      72   

9.11

  Set-off; Sharing of Payments      73   

9.12

  Counterparts; Facsimile Signature      74   

9.13

  Severability      75   

9.14

  Captions      75   

9.15

  Independence of Provisions      75   

9.16

  Interpretation      75   

9.17

  No Third Parties Benefited      75   

9.18

  Governing Law and Jurisdiction      75   

9.19

  Waiver of Jury Trial      76   

9.20

  Entire Agreement; Release; Survival      76   

9.21

  Anti-Money Laundering Legislation      77   

9.22

  Replacement of Lender      78   

 

-iv-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

9.23

  Joint and Several      78   

9.24

  Creditor-Debtor Relationship      78   

9.25

  Actions in Concert      79   

ARTICLE X

      TAXES, YIELD PROTECTION AND ILLEGALITY      79   

10.1

  Taxes      79   

10.2

  Illegality      80   

10.3

  Increased Costs and Reduction of Return      80   

10.4

  Funding Losses      82   

10.5

  Inability to Determine Rates      82   

10.6

  Reserves on LIBOR Rate Loans      83   

10.7

  Certificates of Lenders      83   

ARTICLE XI

      DEFINITIONS      83   

11.1

  Defined Terms      83   

11.2

  Other Interpretive Provisions      103   

11.3

  Accounting Terms and Principles      104   

11.4

  Payments      105   

11.5

  Currency Matters      105   

11.6

  Judgment Currency      105   

 

-v-



--------------------------------------------------------------------------------

SCHEDULES

 

Schedule 1.1(b)

   Revolving Loan Commitments

Schedule 3.5

   Litigation

Schedule 3.7

   Pension Plans

Schedule 3.8

   Amendment and Restatement Date Sources and Uses; Funds Flow Memorandum

Schedule 3.9

   Ownership of Property

Schedule 3.12

   Environmental

Schedule 3.15

   Labour Relations

Schedule 3.16

   Intellectual Property

Schedule 3.18

   Insurance

Schedule 3.19

   Ventures, Subsidiaries and Affiliates; Outstanding Stock

Schedule 3.20

   Jurisdiction of Organization; Chief Executive Office

Schedule 3.21

   Locations of Inventory, Equipment and Books and Records

Schedule 3.22

   Deposit Accounts and Other Accounts

Schedule 3.23

   Government Contracts

Schedule 3.25

   Bonding

Schedule 5.1

   Liens

Schedule 5.4

   Investments

Schedule 5.5

   Indebtedness

Schedule 5.6

   Employee Loans and Transactions with Affiliates

Schedule 5.8

   Contingent Obligations

EXHIBITS

 

Exhibit 1.1(b)

   Form of L/C Request

Exhibit 1.6(a)

   Form of Notice of Conversion/Continuation – BA Rate

Exhibit 1.6(b)

   Form of Notice of Conversion/Continuation - LIBOR

Exhibit 2.1(a)

   Closing Checklist

Exhibit 4.2(b)

   Form of Compliance Certificate

Exhibit 11.1(a)

   Form of Assignment

Exhibit 11.1(b)

   Form of Borrowing Base Certificate

Exhibit 11.1(c)

   Form of Notice of Borrowing

Exhibit 11.1(d)

   Form of Revolving Note



--------------------------------------------------------------------------------

CREDIT AGREEMENT

This AMENDED AND RESTATED CREDIT AGREEMENT (including all exhibits and schedules
hereto, as the same may be amended, modified and/or restated from time to time,
this “Agreement”) is entered into as of December 15, 2010 by and among SOLO CUP
CANADA INC., an Ontario corporation (the “Borrower”), the other Persons party
hereto that are designated as a “Credit Party”, GE Canada Finance Holding
Company, a Nova Scotia unlimited liability company (in its individual capacity,
“GE Capital”), as Agent for the several financial institutions from time to time
party to this Agreement (collectively, the “Lenders” and individually each a
“Lender”) and for itself as a Lender, and such Lenders.

W I T N E S S E T H:

WHEREAS, the Borrower and GE Capital, as Agent and Lender, are parties to the
credit agreement dated as of September 24, 2004, as amended on October 19,
2006, November 16, 2007 and February 9, 2009 and wish to amend and restate such
credit agreement in its entirety in this Agreement;

WHEREAS, the Borrower has requested, and the Lenders have agreed to continue to
make available to the Borrower, a revolving credit facility (including a letter
of credit subfacility) upon and subject to the terms and conditions set forth in
this Agreement to (a) capitalize, in part, the Special Purpose Subsidiary,
(b) provide for working capital, capital expenditures and other general
corporate purposes of the Borrower and (c) fund certain fees and expenses
associated with the funding of the Loans;

WHEREAS, the Borrower desires to secure all of its Obligations under the Loan
Documents by confirming its prior granting to Agent, for the benefit of the
Secured Parties, of a security interest in and lien upon substantially all of
its Property;

NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained herein, the parties hereto agree as follows:

ARTICLE I

THE CREDITS

1.1 Amounts and Terms of Commitments.

(a) The Revolving Credit.

(i) Subject to the terms and conditions of this Agreement and in reliance upon
the representations and warranties of the Credit Parties contained herein, each
Revolving Lender severally and not jointly agrees to make Loans to the Borrower
(each such Loan, a “Revolving Loan”) from time to time on any Business Day
during the period from the Amendment and Restatement Date through the Final
Availability Date, in an aggregate amount not to exceed at any time outstanding
the amount set forth opposite such Lender’s name in Schedule 1.1(b) under the
heading “Revolving Loan Commitments” (such amount as the same may be reduced or
increased from time to time in accordance with this Agreement, being referred to
herein as such Lender’s “Revolving Loan Commitment”); provided, however, that,
after giving effect to any Borrowing of Revolving Loans, the aggregate principal
amount of all outstanding Revolving Loans shall not exceed the Maximum Revolving
Loan Balance less an amount of $1,000,000. Subject to the other terms and
conditions hereof, amounts borrowed under this subsection 1.1(a) may be repaid
and reborrowed from time to time. The “Maximum Revolving Loan Balance” from time
to time will be the lesser of:

(A) the Borrowing Base (as calculated pursuant to the Borrowing Base
Certificate) in effect from time to time, or



--------------------------------------------------------------------------------

(B) the Aggregate Revolving Loan Commitment then in effect;

less, in either case, the aggregate amount of Letter of Credit Obligations.

If at any time the then outstanding principal balance of Revolving Loans exceeds
the Maximum Revolving Loan Balance less an amount of $1,000,000, then the
Borrower shall immediately repay the outstanding Revolving Loans to the extent
required to eliminate such excess and then, if any excess still remains after
repayment in full of the outstanding Revolving Loans, cash collateralize
outstanding Letters of Credit in an amount sufficient to eliminate such excess
in accordance herewith and in a manner satisfactory to the L/C Issuers.

(ii) If the Borrower requests that Revolving Lenders make, or permit to remain
outstanding Revolving Loans in excess of the Borrowing Base less an amount of
$1,000,000 (any such excess Revolving Loan is herein referred to as an
“Overadvance”), Agent may, in its sole discretion, elect to make, or permit to
remain outstanding such Overadvance; provided, however, that Agent may not cause
Revolving Lenders to make, or permit to remain outstanding, (A) aggregate
Revolving Loans in excess of the Aggregate Revolving Loan Commitment less the
aggregate amount of Letter of Credit Obligations less an amount of $1,000,000 or
(B) an Overadvance in an aggregate amount in excess of 10% of the Aggregate
Revolving Loan Commitment. If an Overadvance is made, or permitted to remain
outstanding, pursuant to the preceding sentence, then all Revolving Lenders
shall be bound to make, or permit to remain outstanding, such Overadvance based
upon their Commitment Percentage of the Aggregate Revolving Loan Commitment in
accordance with the terms of this Agreement, regardless of whether the
conditions to lending set forth in Section 2.2 have been met. Furthermore,
Required Lenders may prospectively revoke Agent’s ability to make or permit
Overadvances by written notice to Agent. All Overadvances shall constitute
Canadian Prime Rate Loans (if such Overadvances are denominated in Canadian
Dollars) or U.S. Base Rate Loans (if such Overadvances are denominated in U.S.
Dollars) and shall bear interest at the Canadian Prime Rate (if such
Overadvances are Canadian Prime Rate Loans) or the U.S. Base Rate (if such
Overadvances are U.S. Base Rate Loans) plus the Applicable Margin for Revolving
Loans and the default rate under subsection 1.3(c).

 

2



--------------------------------------------------------------------------------

(b) Letters of Credit.

(i) Conditions. On the terms and subject to the conditions contained herein,
Borrower may request that one or more L/C Issuers Issue, in accordance with such
L/C Issuers’ usual and customary business practices and for the account of the
Borrower, Letters of Credit (denominated in Canadian Dollars or U.S. Dollars)
from time to time on any Business Day during the period from the Amendment and
Restatement Date through the earlier of (x) the Final Availability Date and
(y) seven (7) days prior to the date specified in clause (a) of the definition
of Revolving Termination Date; provided, however, that no L/C Issuer shall be
required to Issue any Letter of Credit upon the occurrence of any of the
following or, if after giving effect to such Issuance:

(A) (i) Availability would be less than $1,000,000, or (ii) the Letter of Credit
Obligations for all Letters of Credit would exceed $2,000,000 (the “L/C
Sublimit”);

(B) the expiration date of such Letter of Credit (i) is not a Business Day,
(ii) is more than one year after the date of issuance thereof or (iii) is later
than seven (7) days prior to the date specified in clause (a) of the definition
of Revolving Termination Date; provided, however, that any Letter of Credit with
a term not exceeding one year may provide for its renewal for additional periods
not exceeding one year as long as (x) each of the Borrower and such L/C Issuer
have the option to prevent such renewal before the expiration of such term or
any such period and (y) neither such L/C Issuer nor any Borrower shall permit
any such renewal to extend such expiration date beyond the date set forth in
clause (iii) above; or

(C) (i) any fee due in connection with, and on or prior to, such Issuance has
not been paid, (ii) such Letter of Credit is requested to be issued in a form
that is not acceptable to such L/C Issuer or (iii) such L/C Issuer shall not
have received, each in form and substance reasonably acceptable to it and duly
executed by the Borrower, the documents that such L/C Issuer generally uses in
the Ordinary Course of Business for the Issuance of letters of credit of the
type of such Letter of Credit (collectively, the “L/C Reimbursement Agreement”).

Furthermore, GE Capital may only be required to issue Letters of Credit to the
extent permitted by Requirements of Law and, as an L/C Issuer, may elect only to
issue Letters of Credit in its own name and such Letters of Credit may not be
accepted by certain beneficiaries such as insurance companies. For each
Issuance, the applicable L/C Issuer may, but shall not be required to, determine
that, or take notice whether, the conditions precedent set forth in Section 2.2
have been satisfied or waived in connection with the Issuance of any Letter of
Credit; provided, however, that no Letter of Credit shall be Issued during the
period starting on the first Business Day after the receipt by such L/C Issuer
of notice from Agent or the Required Lenders that any condition precedent
contained in Section 2.2 is not satisfied and ending on the date all such
conditions are satisfied or duly waived.

Notwithstanding anything else to the contrary herein, if any Lender is a
Non-Funding Lender or Impacted Lender, no L/C Issuer shall be obligated to Issue
any Letter of Credit unless (w) the Non-Funding Lender or Impacted Lender has
been replaced in accordance with Section 9.9 or 9.22, (x) the Letter of Credit
Obligations of such Non-Funding Lender or Impacted Lender have been cash
collateralized, or (y) the Revolving Loan Commitments of the other Lenders have
been increased by an amount sufficient to satisfy Agent that all future Letter
of Credit Obligations will be covered by all Revolving Lenders that are not
Non-Funding Lenders or Impacted Lenders, or (z) the Letter of Credit Obligations
of such Non-Funding Lender or Impacted Lender have been reallocated to other
Revolving Lenders in a manner consistent with subsection 1.11(e)(ii).

 

3



--------------------------------------------------------------------------------

(ii) Notice of Issuance. The Borrower shall give the relevant L/C Issuer and
Agent a notice of any requested Issuance of any Letter of Credit, which shall be
effective only if received by such L/C Issuer and Agent not later than 2:00 p.m.
(Toronto time) on the second Business Day prior to the date of such requested
Issuance. Such notice shall be made in a writing or Electronic Transmission
substantially in the form of Exhibit 1.1(b) duly completed or in a writing in
any other form acceptable to such L/C Issuer (an “L/C Request”).

(iii) Reporting Obligations of L/C Issuers. Each L/C Issuer agrees to provide
Agent, in form and substance satisfactory to Agent, each of the following on the
following dates: (A) (i) on or prior to any Issuance of any Letter of Credit by
such L/C Issuer, (ii) immediately after any drawing under any such Letter of
Credit or (iii) immediately after any payment (or failure to pay when due) by
the Borrower of any related L/C Reimbursement Obligation, notice thereof, which
shall contain a detailed description of such Issuance, drawing or payment, and
Agent shall provide copies of such notices to each Revolving Lender reasonably
promptly after receipt thereof; (B) upon the request of Agent (or any Revolving
Lender through Agent), copies of any Letter of Credit Issued by such L/C Issuer
and any related L/C Reimbursement Agreement and such other documents and
information as may reasonably be requested by Agent; and (C) on the first
Business Day of each calendar week, a schedule of the Letters of Credit Issued
by such L/C Issuer, in form and substance reasonably satisfactory to Agent,
setting forth the Letter of Credit Obligations for such Letters of Credit
outstanding on the last Business Day of the previous calendar week.

(iv) Acquisition of Participations. Upon any Issuance of a Letter of Credit in
accordance with the terms of this Agreement resulting in any increase in the
Letter of Credit Obligations, each Revolving Lender shall be deemed to have
acquired, without recourse or warranty, an undivided interest and participation
in such Letter of Credit and the related Letter of Credit Obligations in an
amount equal to its Commitment Percentage of such Letter of Credit Obligations.

(v) Reimbursement Obligations of the Borrower. The Borrower agrees to pay to the
L/C Issuer of any Letter of Credit or, at the option of Agent, to Agent for the
benefit of such L/C Issuer, each L/C Reimbursement Obligation owing with respect
to such Letter of Credit no later than the second Business Day after the
Borrower receives notice from such L/C Issuer or from Agent that payment has
been made under such Letter of Credit or that such L/C Reimbursement Obligation
is otherwise due (the “L/C Reimbursement Date”) with interest thereon computed
as set forth in clause (A) below. In the event that any L/C Reimbursement
Obligation is not repaid by the Borrower as provided in this clause (v) (or any
such payment by the Borrower is rescinded or set aside for any reason), such L/C
Issuer shall promptly notify Agent of such failure (and, upon receipt of such
notice, Agent shall notify each Revolving Lender) and, irrespective of whether
such notice is given, such L/C Reimbursement Obligation shall be payable by the
Borrower on demand with interest thereon computed (A) from the date on which
such L/C Reimbursement Obligation arose to the L/C Reimbursement Date, at the
interest rate applicable during such period to Revolving Loans that are Canadian
Prime Rate Loans (if such L/C Reimbursement Obligations are denominated in
Canadian Dollars) or U.S. Base Rate Loans (if such L/C Reimbursement Obligations
are denominated in U.S. Dollars) and (B) thereafter until payment in full, at
the interest rate applicable during such period to past due Revolving Loans that
are Canadian Prime Rate Loans (if such L/C Reimbursement Obligations are
denominated in Canadian Dollars) or U.S. Base Rate Loans (if such L/C such
Reimbursement Obligations are denominated in U.S. Dollars).

 

4



--------------------------------------------------------------------------------

(vi) Reimbursement Obligations of the Revolving Credit Lenders.

(A) Upon receipt of the notice described in clause (v) above from Agent, each
Revolving Lender shall pay to Agent for the account of such L/C Issuer its
Commitment Percentage of such Letter of Credit Obligations (as such amount may
be increased pursuant to subsection 1.11(e)(ii)).

(B) By making any payments described in clause (A) above (other than during the
continuation of an Event of Default under subsection 7.1(f) or 7.1(g)), such
Lender shall be deemed to have made a Revolving Loan to the Borrower, which,
upon receipt thereof by the Agent for the benefit of such L/C Issuer, the
Borrower shall be deemed to have used in whole to repay such L/C Reimbursement
Obligation. Any such payment that is not deemed a Revolving Loan shall be deemed
a funding by such Lender of its participation in the applicable Letter of Credit
and the Letter of Credit Obligation in respect of the related L/C Reimbursement
Obligations. Such participation shall not otherwise be required to be funded.
Following receipt by any L/C Issuer of any payment from any Lender pursuant to
this clause (vi) with respect to any portion of any L/C Reimbursement
Obligation, such L/C Issuer shall promptly pay to the Agent, for the benefit of
such Lender, all amounts received by such L/C Issuer (or to the extent such
amounts shall have been received by the Agent for the benefit of such L/C
Issuer, the Agent shall promptly pay to such Lender all amounts received by the
Agent for the benefit of such L/C Issuer) with respect to such portion of such
L/C Reimbursement Obligation.

(vii) Obligations Absolute. The obligations of the Borrower and the Revolving
Lenders pursuant to clauses (iv), (v) and (vi) above shall be absolute,
unconditional and irrevocable and performed strictly in accordance with the
terms of this Agreement irrespective of (A) (i) the invalidity or
unenforceability of any term or provision in any Letter of Credit, any document
transferring or purporting to transfer a Letter of Credit, any Loan Document
(including the sufficiency of any such instrument), or any modification to any
provision of any of the foregoing, (ii) any document presented under a Letter of
Credit being forged, fraudulent, invalid, insufficient or inaccurate in any
respect or failing to comply with the terms of such Letter of Credit or
(iii) any loss or delay, including in the transmission of any document, (B) the
existence of any setoff, claim, abatement, recoupment, defence or other right
that any Person (including any Credit Party) may have against the beneficiary of
any Letter of Credit or any other Person, whether in connection with any Loan
Document or any other Contractual Obligation or transaction, or the existence of
any other withholding, abatement or reduction, (C) in the case of the
obligations of any Revolving Lender, (i) the failure of any condition precedent
set forth in Section 2.2 to be satisfied (each of which conditions precedent the
Revolving Lenders hereby irrevocably waive) or (ii) any adverse change in the
condition (financial or otherwise) of any Credit Party and (D) any other act or
omission to act or delay of any kind of Agent, any Lender or any other Person or
any other event or circumstance whatsoever, whether or not similar to any of the
foregoing, that might, but for the provisions of this clause (vii), constitute a
legal or equitable discharge of any obligation of the Borrower or any Revolving
Lender hereunder. No provision hereof shall be deemed to waive or limit the
Borrower’s right to seek repayment of any payment of any L/C Reimbursement
Obligations from the L/C Issuer under the terms of the applicable L/C
Reimbursement Agreement or applicable law.

 

5



--------------------------------------------------------------------------------

1.2 Notes.

The Revolving Loans made by each Revolving Lender shall be evidenced by this
Agreement and, if requested by such Lender, a Revolving Note payable to such
Lender in an amount equal to such Lender’s Revolving Loan Commitment.

1.3 Interest.

(a) Subject to subsections 1.3(c) and 1.3(d), each Loan shall bear interest on
the outstanding principal amount thereof from the date when made at a rate per
annum equal to the BA Rate, LIBOR, the Canadian Prime Rate or the U.S. Base
Rate, as the case may be, plus the Applicable Margin. Each determination of an
interest rate by Agent shall be conclusive and binding on the Borrower and the
Lenders in the absence of manifest error. All computations of fees and interest
payable under this Agreement shall be made (i) if based on the U.S. Base Rate or
LIBOR, on the basis of a 360-day year and (ii) if based on the Canadian Prime
Rate, the BA Rate or in any other instance, on the basis of a 365-day or 366-day
year, as the case may be, and, in each case, actual days elapsed. Interest and
fees shall accrue during each period during which interest or such fees are
computed from the first day thereof to the last day thereof.

(b) Interest on each Loan shall be paid in arrears on each Interest Payment
Date. Interest shall also be paid on the date of any payment in full of
Revolving Loans on the Revolving Termination Date.

(c) At the election of Agent or the Required Lenders while any Event of Default
exists (or automatically while any Event of Default under subsection 7.1(a),
7.1(f) or 7.1(g) exists), the Borrower shall, subject to the Interest Act
(Canada), pay interest (after as well as before entry of judgment thereon to the
extent permitted by law) on the Loans under the Loan Documents from and after
the date of occurrence of such Event of Default, at a rate per annum which is
determined by adding two percent (2.0%) per annum to the Applicable Margin then
in effect for such Loans (plus the BA Rate, LIBOR, Canadian Prime Rate or U.S.
Base Rate, as the case may be). All such interest shall be payable on demand of
Agent or the Required Lenders.

(d) If any provision of this Agreement or of any of the other Loan Documents
would obligate Borrower or any other Credit Party to make any payment of
interest or other amount payable to any Lender in an amount or calculated at a
rate which would be prohibited by law or would result in a receipt by such
Lender of interest at a criminal rate (as such terms are construed under the
Criminal Code (Canada)) then, notwithstanding such provisions, such amount or
rate shall be deemed to have been adjusted with retroactive effect to the
maximum amount or rate of interest, as the case may be, as would not be so
prohibited by law or so result in a receipt by such Lender of interest at a
criminal rate, such adjustment to be effected, to the extent necessary, as
follows: (1) firstly, by reducing the amount or rate of interest required to be
paid to such Lender under this Section 1.3, and (2) thereafter, by reducing any
fees, commissions, premiums and other amounts required to be paid to such Lender
which would constitute “interest” for purposes of Section 347 of the Criminal
Code (Canada). Any amount or rate of interest referred to in this Section 1.3(d)
shall be determined in accordance with generally accepted actuarial practices
and principles as an effective annual rate of interest over the term that the
applicable Loan remains outstanding on the assumption that any charges, fees or
expenses that fall within the meaning of “interest” (as defined in the Criminal
Code (Canada)) shall, if they relate to a specific period of time, be pro-rated
over that period of time and otherwise be pro-rated over the period from the
Amendment and Restatement Date to the Revolving Termination Date and, in the
event of a dispute, a certificate of a Fellow of the Canadian Institute of
Actuaries appointed by Agent shall be conclusive for the purposes of such
determination.

 

6



--------------------------------------------------------------------------------

(e) For purposes of disclosure pursuant to the Interest Act (Canada), the annual
rates of interest or fees to which the rates of interest or fees provided in
this Agreement and the other Loan Documents (and stated herein or therein, as
applicable, to be computed on the basis of a 360 day year or any other period of
time less than a calendar year) are equivalent are the rates so determined
multiplied by the actual number of days in the applicable calendar year and
divided by 360 or such other period of time, respectively.

1.4 Loan Accounts.

(a) Agent, on behalf of the Lenders, shall record on its books and records the
amount of each Loan made, the interest rate applicable, all payments of
principal and interest thereon and the principal balance thereof from time to
time outstanding. Agent shall deliver to the Borrower on a monthly basis a loan
statement setting forth such record for the immediately preceding calendar
month. Such record shall, absent manifest error, be conclusive evidence of the
amount of the Loans made by the Lenders to the Borrower and the interest and
payments thereon. Any failure to so record or any error in doing so, or any
failure to deliver such loan statement shall not, however, limit or otherwise
affect the obligation of the Borrower hereunder (and under any Note) to pay any
amount owing with respect to the Loans or provide the basis for any claim
against Agent.

(b) Agent, acting as a non-fiduciary agent of the Borrower solely for tax
purposes and solely with respect to the actions described in this subsection
1.4(b), shall establish and maintain at its address referred to in Section 9.2
(or at such other address as Agent may notify the Borrower) (A) a record of
ownership (the “Register”) in which Agent agrees to register by book entry the
interests (including any rights to receive payment hereunder) of Agent, each
Lender and each L/C Issuer in the Revolving Loans, L/C Reimbursement
Obligations, and Letter of Credit Obligations, each of their obligations under
this Agreement to participate in each Loan, Letter of Credit, Letter of Credit
Obligations, and L/C Reimbursement Obligations, and any assignment of any such
interest, obligation or right and (B) accounts in the Register in accordance
with its usual practice in which it shall record (1) the names and addresses of
the Lenders and the L/C Issuers (and each change thereto pursuant to Sections
9.9 and 9.22), (2) the Commitments of each Lender, (3) the amount of each Loan
and each funding of any participation described in clause (A) above, and for BA
Rate Loans, the BA Period applicable thereto, and for LIBOR Rate Loans, the
Interest Period applicable thereto, (4) the amount of any principal or interest
due and payable or paid, (5) the amount of the L/C Reimbursement Obligations due
and payable or paid in respect of Letters of Credit and (6) any other payment
received by Agent from the Borrower and its application to the Obligations.

 

7



--------------------------------------------------------------------------------

(c) Notwithstanding anything to the contrary contained in this Agreement, the
Loans (including any Notes evidencing such Loans and, in the case of Revolving
Loans, the corresponding obligations to participate in Letter of Credit
Obligations) and the L/C Reimbursement Obligations are registered obligations,
the right, title and interest of the Lenders and the L/C Issuers and their
assignees in and to such Loans or L/C Reimbursement Obligations, as the case may
be, shall be transferable only upon notation of such transfer in the Register
and no assignment thereof shall be effective until recorded therein.

(d) The Credit Parties, Agent, the Lenders and the L/C Issuers shall treat each
Person whose name is recorded in the Register as a Lender or L/C Issuer, as
applicable, for all purposes of this Agreement. Information contained in the
Register with respect to any Lender or any L/C Issuer shall be available for
access by the Borrower, Agent, such Lender or such L/C Issuer during normal
business hours and from time to time upon at least one Business Day’s prior
notice. No Lender or L/C Issuer shall, in such capacity, have access to or be
otherwise permitted to review any information in the Register other than
information with respect to such Lender or L/C Issuer unless otherwise agreed by
Agent.

1.5 Procedure for Revolving Credit Borrowing.

(a) Each Borrowing of a Revolving Loan shall be made upon the Borrower’s
irrevocable (subject to Section 10.5) written notice delivered to Agent
substantially in the form of a Notice of Borrowing or in a writing in any other
form acceptable to Agent, which notice must be received by Agent prior to 11:00
a.m. (Toronto time) (i) on the requested Borrowing date of each Prime Rate Loan,
(ii) on the day which is one (1) Business Day prior to the requested Borrowing
date in the case of each BA Rate Loan, and (iii) on the day which is two
(2) Business Days prior to the requested Borrowing date in the case of each
LIBOR Rate Loan. Such Notice of Borrowing shall specify:

(i) the amount of the Borrowing (which shall be in an aggregate minimum
principal amount of $100,000);

(ii) the requested Borrowing date, which shall be a Business Day;

(iii) whether the Borrowing is to be comprised of Canadian Prime Rate Loans,
U.S. Base Rate Loans, BA Rate Loans or LIBOR Rate Loans;

(iv) if the Borrowing is to be BA Rate Loans, the BA Period applicable to such
Loans; and

 

8



--------------------------------------------------------------------------------

(v) if the Borrowing is to be LIBOR Rate Loans, the Interest Period applicable
to such Loans.

(b) Upon receipt of a Notice of Borrowing, Agent will promptly notify each
Revolving Lender of such Notice of Borrowing and of the amount of such Lender’s
Commitment Percentage of the Borrowing.

(c) Unless Agent is otherwise directed in writing by the Borrower, the proceeds
of each requested Borrowing after the Amendment and Restatement Date will be
made available to the Borrower by Agent by wire transfer of such amount to the
Borrower pursuant to the wire transfer instructions specified on the signature
page hereto.

1.6 Conversion and Continuation Elections.

(a) The Borrower shall have the option to (i) request that any Revolving Loan
denominated in Canadian Dollars be made as a BA Rate Loan, (ii) convert at any
time all or any part of outstanding Canadian Prime Rate Loans to BA Rate Loans,
(iii) convert any BA Rate Loan to a Canadian Prime Rate Loan, subject to
Section 10.4 if such conversion is made prior to the expiration of the BA Period
applicable thereto, or (iv) continue all or any portion of any Canadian Prime
Rate Loan as a BA Rate Loan. Any Loan or group of Loans having the same proposed
BA Period to be made or continued as, or converted into, a BA Rate Loan must be
in a minimum amount of $1,000,000. Any such election must be made by Borrower by
2:00 p.m. (Toronto time) on the 3rd Business Day prior to (1) the date of any
proposed Revolving Loan which is to bear interest at the BA Rate, (2) the end of
each BA Period with respect to any BA Rate Loans to be continued as such, or
(3) the date on which the Borrower wish to convert any Canadian Prime Rate Loan
to a BA Rate Loan for a BA Period designated by Borrower in such election. If no
election is received with respect to a BA Rate Loan by 2:00 p.m. (Toronto time)
on the 3rd Business Day prior to the end of the BA Period with respect thereto,
that BA Rate Loan shall be converted to a Canadian Prime Rate Loan at the end of
its BA Period. Borrower must make such election by notice to Agent in writing,
including by Electronic Transmission. In the case of any conversion or
continuation, such election must be made pursuant to a written notice (a “Notice
of Conversion/Continuation – BA Rate”) substantially in the form of Exhibit
1.6(a) or in a writing in any other form acceptable to Agent. No Loan shall be
made, converted into or continued as a BA Rate Loan, if the conditions to Loans
and Letters of Credit in Section 2.2 are not met at the time of such proposed
conversion or continuation and Agent or Required Lenders have determined not to
make or continue any Loan as a BA Rate Loan as a result thereof.

(b) The Borrower shall have the option to (i) request that any Revolving Loan
denominated in U.S. Dollars be made as a LIBOR Rate Loan, (ii) convert at any
time all or any part of outstanding Loans from U.S. Base Rate Loans to LIBOR
Rate Loans, (iii) convert any LIBOR Rate Loan to a U.S. Base Rate Loan, subject
to Section 10.4 if such conversion is made prior to the expiration of the
Interest Period applicable thereto, or (iv) continue all or any portion of any
U.S. Base Rate Loan as a LIBOR Rate Loan upon the expiration of the applicable
Interest Period. Any Loan or group of Loans having the same proposed Interest
Period to be made or continued as, or converted into, a LIBOR Rate Loan must be
in a minimum amount of US$1,000,000. Any such election must be made by Borrower
by 2:00 p.m. (Toronto time) on the 3rd Business Day prior to (1) the date of any
proposed Revolving Loan which is to bear interest at LIBOR, (2) the end of each
Interest Period with respect to any LIBOR Rate Loans to be continued as such, or
(3) the date on which the Borrower wish to convert any U.S. Base Rate Loan to a
LIBOR Rate Loan for an Interest Period designated by Borrower in such election.
If no election is received with respect to a LIBOR Rate Loan by 2:00 p.m.
(Toronto time) on the 3rd Business Day prior to the end of the Interest Period
with respect thereto, that LIBOR Rate Loan shall be converted to a U.S. Base
Rate Loan at the end of its Interest Period. Borrower must make such election by
notice to Agent in writing, including by Electronic Transmission. In the case of
any conversion or continuation, such election must be made pursuant to a written
notice (a “Notice of Conversion/Continuation - LIBOR”) substantially in the form
of Exhibit 1.6(b) or in a writing in any other form acceptable to Agent. No Loan
shall be made, converted into or continued as a LIBOR Rate Loan, if the
conditions to Loans and Letters of Credit in Section 2.2 are not met at the time
of such proposed conversion or continuation and Agent or Required Lenders have
determined not to make or continue any Loan as a LIBOR Rate Loan as a result
thereof.

 

9



--------------------------------------------------------------------------------

(c) Upon receipt of a Notice of Conversion/Continuation - BA, Agent will
promptly notify each Lender thereof. In addition, Agent will, with reasonable
promptness, notify the Borrower and the Lenders of each determination of the BA
Rate; provided that any failure to do so shall not relieve any Borrower of any
liability hereunder or provide the basis for any claim against Agent. All
conversions and continuations shall be made pro rata according to the respective
outstanding principal amounts of the Loans held by each Lender with respect to
which the notice was given.

(d) Upon receipt of a Notice of Conversion/Continuation - LIBOR, Agent will
promptly notify each Lender thereof. In addition, Agent will, with reasonable
promptness, notify the Borrower and the Lenders of each determination of LIBOR;
provided that any failure to do so shall not relieve any Borrower of any
liability hereunder or provide the basis for any claim against Agent. All
conversions and continuations shall be made pro rata according to the respective
outstanding principal amounts of the Loans held by each Lender with respect to
which the notice was given.

(e) Notwithstanding any other provision contained in this Agreement, after
giving effect to any Borrowing, or to any continuation or conversion of any
Loans, there shall not be more than (i) seven (7) different Interest Periods in
effect or (ii) seven (7) different BA Periods in effect.

1.7 Optional Prepayments.

(a) The Borrower may, at any time upon prior written notice by 11:00 a.m.
(Toronto time) of such Business Day by Borrower to Agent, prepay the Revolving
Loan in whole or in part, without penalty or premium except as provided in
Sections 1.9 and 10.4. Optional partial prepayments of the Revolving Loan shall
be applied in the manner set forth in subsection 1.8(d).

(b) The notice of any prepayment shall not thereafter be revocable by the
Borrower, and Agent will promptly notify each Lender thereof and of such
Lender’s Commitment Percentage of such prepayment. The payment amount specified
in such notice shall be due and payable on the date specified therein. Together
with each prepayment under this Section 1.7, the Borrower shall pay any amounts
required pursuant to Sections 1.9 and 10.4.

 

10



--------------------------------------------------------------------------------

1.8 Mandatory Prepayments of Loans and Commitment Reductions.

(a) Revolving Loan. The Borrower shall repay to the Lenders in full on the date
specified in clause (a) of the definition of “Revolving Termination Date” the
aggregate principal amount of the Revolving Loans outstanding on the Revolving
Termination Date.

(b) Asset Dispositions. If a Credit Party or any Subsidiary of a Credit Party
shall at any time or from time to time:

(i) make or agree to make a Disposition; or

(ii) suffer an Event of Loss;

and the aggregate amount of the Net Proceeds received by the Credit Parties and
their Subsidiaries in connection with such Disposition or Event of Loss and all
other Dispositions and Events of Loss occurring during the Fiscal Year exceeds
$250,000, then (A) the Borrower shall promptly notify Agent of such proposed
Disposition or Event of Loss (including the amount of the estimated Net Proceeds
to be received by such Credit Party and/or such Subsidiary in respect thereof)
and (B) promptly upon receipt by such Credit Party and/or such Subsidiary of the
Net Proceeds of such Disposition or Event of Loss, the Borrower shall deliver,
or cause to be delivered, such excess Net Proceeds to Agent for distribution to
the Lenders as a prepayment of the Loans, which prepayment shall be applied in
accordance with subsection 1.8(d). Notwithstanding the foregoing and provided no
Default or Event of Default has occurred and is continuing, such prepayment
shall not be required to the extent that (i) within one hundred eighty
(180) days after the date of such Disposition or Event of Loss, such Credit
Party or such Subsidiary has entered into and not abandoned or rejected a
binding agreement to reinvest the Net Proceeds of such Disposition or Event of
Loss in productive assets (other than Inventory) of a kind then used or usable
in the business of such Credit Party or such Subsidiary, and (ii) such
reinvestment is completed within one hundred and eighty (180) days after the end
of the initial one hundred and eighty (180) day period; provided the Borrower
notifies Agent of such Credit Party’s or such Subsidiary’s intent to reinvest
and of the completion of such reinvestment at the time such proceeds are
received and when such reinvestment occurs, respectively. Pending such
reinvestment, the Net Proceeds shall be delivered to Agent, for distribution to
the Revolving Lenders, as a prepayment of the Revolving Loans (to the extent of
Revolving Loans then outstanding), but not as a permanent reduction of the
Aggregate Revolving Loan Commitment.

(c) Issuance of Securities. Immediately upon the receipt by any Credit Party or
any Subsidiary of any Credit Party of the Net Issuance Proceeds of the issuance
of Stock or Stock Equivalents (including any capital contribution) or debt
securities (other than Net Issuance Proceeds from the issuance of (i) debt
securities in respect of Indebtedness permitted hereunder, and (ii) Excluded
Equity Issuances), the Borrower shall deliver, or cause to be delivered, to
Agent an amount equal to such Net Issuance Proceeds, for application to the
Loans in accordance with subsection 1.8(d).

 

11



--------------------------------------------------------------------------------

(d) Application of Prepayments. Subject to subsection 1.10(c), any prepayments
of the Revolving Loans pursuant to Section 1.7 and any prepayments pursuant to
subsection 1.8(b), shall be applied to prepay outstanding Revolving Loans
without a permanent reduction of the Aggregate Revolving Loan Commitment. To the
extent permitted by the foregoing sentence, amounts prepaid in Canadian Dollars
shall be applied first to any Canadian Prime Rate Loans then outstanding and
then to outstanding BA Rate Loans with the shortest BA Periods remaining, and
amounts prepaid in U.S. Dollars shall be applied first to any U.S. Base Rate
Loans then outstanding and then to outstanding LIBOR Rate Loans with the
shortest Interest Periods remaining. Together with each prepayment under this
Section 1.8, the Borrower shall pay any amounts required pursuant to
Section 10.4.

(e) No Implied Consent. Provisions contained in this Section 1.8 for the
application of proceeds of certain transactions shall not be deemed to
constitute consent of the Lenders to transactions that are not otherwise
permitted by the terms hereof or the other Loan Documents.

1.9 Fees.

(a) Collateral Monitoring Fee. The Borrower shall pay to Agent, for Agent’s own
account, a collateral monitoring fee in the amount of $20,000 per year payable
in advance on the Amendment and Restatement Date and each anniversary thereof.

(b) Unused Commitment Fee. The Borrower shall pay to Agent a fee (the “Unused
Commitment Fee”) for the account of each Revolving Lender in an amount equal to:

(i) the average daily balances of the Revolving Loan Commitment of such
Revolving Lender during the preceding calendar month, less

(ii) the sum of (x) the average daily balance of all Revolving Loans held by
such Revolving Lender plus (y) the average daily amount of Letter of Credit
Obligations held by such Revolving Lender, in each case, during the preceding
calendar month; provided, in no event shall the amount computed pursuant to
clauses (i) and (ii) be less than zero,

(iii) multiplied by one-half percent (0.5%) per annum.

The total fee paid by the Borrower will be equal to the sum of all of the fees
due to the Lenders, subject to subsection 1.11(e)(vi). Such fee shall be payable
monthly in arrears on the first day of the calendar month following the date
hereof and the first day of each calendar month thereafter. The Unused
Commitment Fee provided in this subsection 1.9(b) shall accrue at all times from
and after the execution and delivery of this Agreement. For purposes of this
subsection 1.9(b), the Revolving Loan Commitment of any Non-Funding Lender shall
be deemed to be zero.

 

12



--------------------------------------------------------------------------------

(c) Letter of Credit Fee. The Borrower agrees to pay to Agent for the ratable
benefit of the Revolving Lenders, as compensation to such Lenders for Letter of
Credit Obligations incurred hereunder, (i) without duplication of costs and
expenses otherwise payable to Agent or Lenders hereunder or fees otherwise paid
by the Borrower, all costs and expenses incurred by Agent or any Lender on
account of such Letter of Credit Obligations, and (ii) for each calendar month
during which any Letter of Credit Obligation shall remain outstanding, a fee
(the “Letter of Credit Fee”) in an amount equal to the product of the average
daily undrawn face amount of all Letters of Credit issued, guaranteed or
supported by risk participation agreements multiplied by a per annum rate of
2.50%; provided, however, at Agent’s or Required Lenders’ option, while an Event
of Default exists (or automatically while an Event of Default under subsection
7.1(a), 7.1(f) or 7.1(g) exists), such rate shall, subject to the Interest Act
(Canada), be increased by two percent (2.00%) per annum. Such fee shall be paid
to Agent for the benefit of the Revolving Lenders in arrears, on the first day
of each calendar month and on the date on which all L/C Reimbursement
Obligations have been discharged. In addition, the Borrower shall pay to Agent,
any L/C Issuer or any prospective L/C Issuer, as appropriate, on demand, such
L/C Issuer’s or prospective L/C Issuer’s customary fees at then prevailing
rates, without duplication of fees otherwise payable hereunder (including all
per annum fees), charges and expenses of such L/C Issuer or prospective L/C
Issuer in respect of the application for, and the issuance, negotiation,
acceptance, amendment, transfer and payment of, each Letter of Credit or
otherwise payable pursuant to the application and related documentation under
which such Letter of Credit is issued.

(d) Prepayment Fee. If the Borrower prepays the Revolving Loan and in connection
therewith reduces or terminates the Aggregate Revolving Loan Commitment, whether
voluntarily or involuntarily and whether before or after acceleration of the
Obligations, or any of the Revolving Loan Commitments are otherwise terminated,
the Borrower shall pay to Agent, for the pro rata benefit of the applicable
Lenders, as liquidated damages and compensation for the costs of being prepared
to make funds available hereunder, an amount equal to the Applicable Percentage
multiplied by the amount of the reduction of the Aggregate Revolving Loan
Commitment. As used herein, the term “Applicable Percentage” shall mean (x) two
percent (2%), in the case of a prepayment or termination on or prior to the
first anniversary of the Amendment and Restatement Date (except if prior to such
prepayment a sale or other direct or indirect disposition has occurred of more
than 50% of the beneficial equity interests of Solo Cup Investment Corporation,
a Delaware corporation (“SCIC”), owned by Vestar Capital Partners IV, L.P., a
Delaware limited partnership and its Affiliates (collectively, “Vestar Capital
Partners”) as of the Amendment and Restatement Date (as the same may be adjusted
for any combination, recapitalization, reclassification or consolidation into a
greater or smaller number of shares, interests, or other unit of equity
securities), in which case the Applicable Percentage shall be one percent (1%)),
(y) one percent (1%), in the case of a prepayment or termination after the first
anniversary of the Amendment and Restatement Date but on or prior to the second
anniversary thereof (except if prior to such prepayment a sale or other direct
or indirect disposition has occurred of more than 50% of the beneficial equity
interests of SCIC owned by Vestar Capital Partners as of the Amendment and
Restatement Date (as the same may be adjusted for any combination,
recapitalization, reclassification or consolidation into a greater or smaller
number of shares, interests, or other unit of equity securities), in which case
the Applicable Percentage shall be zero percent (0%)), and (z) zero percent
(0%), in the case of a prepayment or termination after the second anniversary of
the Amendment and Restatement Date. The Credit Parties agree that the Applicable
Percentages are a reasonable calculation of Lenders’ lost profits in view of the
difficulties and impracticality of determining actual damages resulting from a
prepayment and/or an early repayment of the Loans or early termination of the
Commitments. Notwithstanding the foregoing, no prepayment fee shall be payable
by the Borrower upon a mandatory prepayment made pursuant to subsection 1.8(b)
or 1.8(c).

 

13



--------------------------------------------------------------------------------

(e) Closing Fee The Borrower shall pay to Agent a closing fee of $85,000
(representing 0.5% of the Aggregate Revolving Loan Commitment) on the Amendment
and Restatement Date.

1.10 Payments by the Borrower.

(a) All payments (including prepayments) to be made by each Credit Party on
account of principal, interest, fees and other amounts required hereunder shall
be made without set-off, recoupment, counterclaim or deduction of any kind,
shall, except as otherwise expressly provided herein, be made to Agent (for the
ratable account of the Persons entitled thereto) at the address for payment
specified in the signature page hereof in relation to Agent (or such other
address as Agent may from time to time specify in accordance with Section 9.2),
including payments utilizing the ACH system, and shall be made in the currency
in which such obligation is denominated and by wire transfer or ACH transfer in
immediately available funds (which shall be the exclusive means of payment
hereunder), no later than 1:00 p.m. (Toronto time) on the date due. Any payment
which is received by Agent later than 1:00 p.m. (Toronto time) may in Agent’s
discretion be deemed to have been received on the immediately succeeding
Business Day and any applicable interest or fee shall continue to accrue. The
Borrower and each other Credit Party hereby irrevocably waives the right to
direct the application during the continuance of an Event of Default of any and
all payments in respect of any Obligation and any proceeds of Collateral. The
Borrower hereby authorizes Agent and each Lender to make a Revolving Loan (which
shall be a Canadian Prime Rate Loan (if denominated in Canadian Dollars) or a
U.S. Base Rate Loan (if denominated in U.S. Dollars) to pay (i) interest,
principal, L/C Reimbursement Obligations, agent fees, Unused Commitment Fees and
Letter of Credit Fees, in each instance, on the date due, or (ii) after five
(5) days’ prior notice to the Borrower, other fees, costs or expenses payable by
the Borrower or any of its Subsidiaries hereunder or under the other Loan
Documents.

(b) Subject to the provisions set forth in the definitions of “BA Period” and
“Interest Period” herein, if any payment hereunder shall be stated to be due on
a day other than a Business Day, such payment shall be made on the next
succeeding Business Day, and such extension of time shall in such case be
included in the computation of interest or fees, as the case may be.

(c) During the continuance of an Event of Default, Agent may, and shall upon the
direction of Required Lenders apply any and all payments received by Agent in
respect of any Obligation in accordance with clauses first through sixth below.
Notwithstanding any provision herein to the contrary, all payments made by
Credit Parties to Agent after any or all of the Obligations have been
accelerated (so long as such acceleration has not been rescinded), including
proceeds of Collateral, shall be applied as follows:

first, to payment of costs and expenses, including Legal Costs, of Agent payable
or reimbursable by the Credit Parties under the Loan Documents;

 

14



--------------------------------------------------------------------------------

second, to payment of Legal Costs of Lenders payable or reimbursable by the
Borrower under this Agreement;

third, to payment of all accrued unpaid interest on the Obligations and fees
owed to Agent, Lenders and L/C Issuers;

fourth, to payment of principal of the Obligations including, without
limitation, L/C Reimbursement Obligations then due and payable and cash
collateralization of unmatured L/C Reimbursement Obligations to the extent not
then due and payable);

fifth, to payment of any other amounts owing constituting Obligations; and

sixth, any remainder shall be for the account of and paid to whoever may be
lawfully entitled thereto.

In carrying out the foregoing, (i) amounts received shall be applied in the
numerical order provided until exhausted prior to the application to the next
succeeding category and (ii) each of the Lenders or other Persons entitled to
payment shall receive an amount equal to its pro rata share of amounts available
to be applied pursuant to clauses third, fourth and fifth above.

(d) Without limiting Section 11.6, if Agent receives any payment from or on
behalf of a Credit Party in any currency other than the currency in which the
Obligation is denominated, Agent may convert the payment (including the proceeds
of realization upon any Collateral) into the currency in which such Obligation
is denominated at the rate of exchange (as such term is defined in
Section 11.6).

1.11 Payments by the Lenders to Agent; Settlement.

(a) Agent may, on behalf of Lenders, disburse funds to the Borrower for Loans
requested. Each Lender shall reimburse Agent on demand for all funds disbursed
on its behalf by Agent, or if Agent so requests, each Lender will remit to Agent
its Commitment Percentage of any Loan before Agent disburses same to the
Borrower. If Agent elects to require that each Lender make funds available to
Agent prior to disbursement by Agent to the Borrower, Agent shall advise each
Lender by telephone or fax of the amount of such Lender’s Commitment Percentage
of the Loan requested by the Borrower no later than the Business Day prior to
the scheduled Borrowing date applicable thereto, and each such Lender shall pay
Agent such Lender’s Commitment Percentage of such requested Loan, in the
currency being borrowed and in same day funds, by wire transfer to Agent’s
account for such currency, as set forth on Agent’s signature page hereto, no
later than 1:00 p.m. (Toronto time) on such scheduled Borrowing date. Nothing in
this subsection 1.11(a) or elsewhere in this Agreement or the other Loan
Documents, including the remaining provisions of Section 1.11, shall be deemed
to require Agent to advance funds on behalf of any Lender or to relieve any
Lender from its obligation to fulfill its Commitments hereunder or to prejudice
any rights that Agent, any Lender or the Borrower may have against any Lender as
a result of any default by such Lender hereunder.

 

15



--------------------------------------------------------------------------------

(b) At least once each calendar week or more frequently at Agent’s election
(each, a “Settlement Date”), Agent shall advise each Lender by telephone or fax
of the amount of such Lender’s Commitment Percentage of principal, interest and
Fees paid for the benefit of Lenders with respect to each applicable Loan. Agent
shall pay to each Lender such Lender’s Commitment Percentage (except as
otherwise provided in subsection 1.1(b)(vi) and subsection 1.11(e)) of
principal, interest and fees paid by the Borrower since the previous Settlement
Date for the benefit of such Lender on the Loans held by it. Such payments shall
be made by wire transfer to such Lender not later than 2:00 p.m. (Toronto time)
on the next Business Day following each Settlement Date.

(c) Availability of Lender’s Commitment Percentage. Agent may assume that each
Revolving Lender will make its Commitment Percentage of each Revolving Loan
available to Agent on each Borrowing date. If such Commitment Percentage is not,
in fact, paid to Agent by such Revolving Lender when due, Agent will be entitled
to recover such amount on demand from such Revolving Lender without setoff,
counterclaim or deduction of any kind. If any Revolving Lender fails to pay the
amount of its Commitment Percentage forthwith upon Agent’s demand, Agent shall
promptly notify the Borrower and the Borrower shall immediately repay such
amount to Agent. Nothing in this subsection 1.11(c) shall be deemed to require
Agent to advance funds on behalf of any Revolving Lender or to relieve any
Revolving Lender from its obligation to fulfill its Commitments hereunder or to
prejudice any rights that the Borrower may have against any Revolving Lender as
a result of any default by such Revolving Lender hereunder. Without limiting the
provisions of subsection 1.11(b), to the extent that Agent advances funds to the
Borrower on behalf of any Revolving Lender and is not reimbursed therefor on the
same Business Day as such advance is made, Agent shall be entitled to retain for
its account all interest accrued on such advance from the date such advance was
made until reimbursed by the applicable Revolving Lender.

(d) Return of Payments.

(i) If Agent pays an amount to a Lender under this Agreement in the belief or
expectation that a related payment has been or will be received by Agent from
the Borrower and such related payment is not received by Agent, then Agent will
be entitled to recover such amount from such Lender on demand without setoff,
counterclaim or deduction of any kind.

(ii) If Agent determines at any time that any amount received by Agent under
this Agreement or any other Loan Document must be returned to any Credit Party
or paid to any other Person pursuant to any insolvency law or otherwise, then,
notwithstanding any other term or condition of this Agreement or any other Loan
Document, Agent will not be required to distribute any portion thereof to any
Lender. In addition, each Lender will repay to Agent on demand any portion of
such amount that Agent has distributed to such Lender, together with interest at
such rate, if any, as Agent is required to pay to any Borrower or such other
Person, without setoff, counterclaim or deduction of any kind, and Agent will be
entitled to set-off against future distributions to such Lender any such amounts
(with interest) that are not repaid on demand.

 

16



--------------------------------------------------------------------------------

(e) Non-Funding Lenders; Procedures.

(i) Responsibility. The failure of any Non-Funding Lender to make any Revolving
Loan, Letter of Credit Obligation or any payment required by it, or to make any
payment required by it hereunder, or to fund any purchase of any participation
to be made or funded by it on the date specified therefor shall not relieve any
other Lender (each such other Revolving Lender, an “Other Lender”) of its
obligations to make such loan, fund the purchase of any such participation, or
make any other payment required hereunder on such date, and neither Agent nor,
other than as expressly set forth herein, any other Lender shall be responsible
for the failure of any Non-Funding Lender to make a loan, fund the purchase of a
participation or make any other payment required hereunder.

(ii) Reallocation. If any Revolving Lender is a Non-Funding Lender, all or a
portion of such Non-Funding Lender’s Letter of Credit Obligations (unless such
Lender is the L/C Issuer that issued such Letter of Credit) shall, at Agent’s
election at any time or upon any L/C Issuer’s written request delivered to Agent
(whether before or after the occurrence of any Default or Event of Default), be
reallocated to and assumed by the Revolving Lenders that are not Non-Funding
Lenders or Impacted Lenders pro rata in accordance with their Commitment
Percentages of the Aggregate Revolving Loan Commitment (calculated as if the
Non-Funding Lender’s Commitment Percentage was reduced to zero and each other
Revolving Lender’s Commitment Percentage had been increased proportionately),
provided that no Revolving Lender shall be reallocated any such amounts or be
required to fund any amounts that would cause the sum of its outstanding
Revolving Loans and outstanding Letter of Credit Obligations, to exceed its
Revolving Loan Commitment.

(iii) Voting Rights. Notwithstanding anything set forth herein to the contrary,
including Section 9.1, a Non-Funding Lender shall not have any voting or consent
rights under or with respect to any Loan Document or constitute a “Lender” or a
“Revolving Lender” (or be, or have its Loans and Commitments, included in the
determination of “Required Lenders”, “Required Lenders” or “Lenders directly
affected” pursuant to Section 9.1) for any voting or consent rights under or
with respect to any Loan Document, provided that (A) the Commitment of a
Non-Funding Lender may not be increased, (B) the principal of a Non-Funding
Lender’s Loans may not be reduced or forgiven, and (C) the interest rate
applicable to Obligations owing to a Non-Funding Lender may not be reduced in
such a manner that by its terms affects such Non-Funding Lender more adversely
than other Lenders, in each case without the consent of such Non-Funding Lender.
Moreover, for the purposes of determining Required Lenders and Required Lenders,
the Loans, Letter of Credit Obligations, and Commitments held by Non-Funding
Lenders shall be excluded from the total Loans and Commitments outstanding.

 

17



--------------------------------------------------------------------------------

(iv) Borrower Payments to a Non-Funding Lender. Agent shall be authorized to use
all payments received by Agent for the benefit of any Non-Funding Lender
pursuant to this Agreement to pay in full the Aggregate Excess Funding Amount to
the appropriate Secured Parties. Following such payment in full of the Aggregate
Excess Funding Amount, Agent shall be entitled to hold such funds as cash
collateral in a non-interest bearing account up to an amount equal to such
Non-Funding Lender’s unfunded Revolving Loan Commitment and to use such amount
to pay such Non-Funding Lender’s funding obligations hereunder until the
Obligations are paid in full in cash, all Letter of Credit Obligations have been
discharged or cash collateralized and all Commitments have been terminated. Upon
any such unfunded obligations owing by a Non-Funding Lender becoming due and
payable, Agent shall be authorized to use such cash collateral to make such
payment on behalf of such Non-Funding Lender. With respect to such Non-Funding
Lender’s failure to fund Revolving Loans or purchase participations in Letters
of Credit or Letter of Credit Obligations, any amounts applied by Agent to
satisfy such funding shortfalls shall be deemed to constitute a Revolving Loan
or amount of the participation required to be funded and, if necessary to
effectuate the foregoing, the other Revolving Lenders shall be deemed to have
sold, and such Non-Funding Lender shall be deemed to have purchased, Revolving
Loans or Letter of Credit participation interests from the other Revolving
Lenders until such time as the aggregate amount of the Revolving Loans and
participations in Letters of Credit and Letter of Credit Obligations are held by
the Revolving Lenders in accordance with their Commitment Percentages of the
Aggregate Revolving Loan Commitment. Any amounts owing by a Non-Funding Lender
to Agent which are not paid when due shall accrue interest at the interest rate
applicable during such period to Revolving Loans that are Base Rate Loans. In
the event that Agent is holding cash collateral of a Non-Funding Lender that
cures pursuant to clause (v) below or ceases to be a Non-Funding Lender pursuant
to the definition of Non-Funding Lender, Agent shall return the unused portion
of such cash collateral to such Lender. The “Aggregate Excess Funding Amount” of
a Non-Funding Lender shall be the aggregate amount of (A) all unpaid obligations
owing by such Lender to the Agent, L/C Issuers, and other Lenders under the Loan
Documents, including such Lender’s pro rata share of all Revolving Loans and
Letter of Credit Obligations, plus, without duplication, (B) all amounts of such
Non-Funding Lender’s Commitment reallocated to other Lenders pursuant to
subsection 1.11(e)(ii).

(v) Cure. A Lender may cure its status as a Non-Funding Lender under clause
(a) of the definition of Non-Funding Lender if such Lender (A) fully pays to
Agent, on behalf of the applicable Secured Parties, the Aggregate Excess Funding
Amount, plus all interest due thereon and (B) timely funds the next Revolving
Loan required to be funded by such Lender or makes the next reimbursement
required to be made by such Lender. Any such cure shall not relieve any Lender
from liability for breaching its contractual obligations hereunder.

(vi) Fees. A Lender that is a Non-Funding Lender pursuant to clause (a) of the
definition of Non-Funding Lender shall not earn and shall not be entitled to
receive, and the Borrower shall not be required to pay, such Lender’s portion of
the Unused Commitment Fee during the time such Lender is a Non-Funding Lender
pursuant to clause (a) thereof. In the event that any reallocation of Letter of
Credit Obligations occurs pursuant to subsection 1.11(e)(ii), during the period
of time that such reallocation remains in effect, the Letter of Credit Fee
payable with respect to such reallocated portion shall be payable to (A) all
Revolving Lenders based on their pro rata share of such reallocation or (B) to
the L/C Issuer for any remaining portion not reallocated to any other Revolving
Lenders.

 

18



--------------------------------------------------------------------------------

(f) Procedures. Agent is hereby authorized by each Credit Party and each other
Secured Party to establish procedures (and to amend such procedures from time to
time) to facilitate administration and servicing of the Loans and other matters
incidental thereto. Without limiting the generality of the foregoing, Agent is
hereby authorized to establish procedures to make available or deliver, or to
accept, notices, documents and similar items on, by posting to or submitting
and/or completion on, E-Systems.

1.12 Eligible Accounts. All of the Accounts owned by each Credit Party and
properly reflected as “Eligible Accounts” in the most recent Borrowing Base
Certificate delivered by the Borrower to Agent shall be “Eligible Accounts” for
purposes of this Agreement, except any Account to which any of the exclusionary
criteria set forth below applies. Agent shall have the right to establish,
modify or eliminate Reserves against Eligible Accounts from time to time in its
Permitted Discretion. In addition, Agent reserves the right, at any time and
from time to time after the Amendment and Restatement Date, to adjust any of the
applicable criteria, to establish new criteria and to adjust advance rates with
respect to Eligible Accounts, in its Permitted Discretion, subject to the
approval of Required Lenders in the case of adjustments or new criteria or
changes in advance rates which have the effect of making more credit available.
Eligible Accounts shall not include the following Accounts of a Credit Party:

(a) Past Due Accounts. Accounts that are not paid within the earlier of sixty
(60) days following its due date or ninety (90) days following its original
invoice date;

(b) Cross Aged Accounts. Accounts that are the obligations of an Account Debtor
if fifty percent (50%) or more of the Dollar amount of all Accounts owing by
that Account Debtor are ineligible under the other criteria set forth in this
Section 1.12;

(c) Foreign Accounts. Accounts that are the obligations of an Account Debtor
located outside of Canada and the United States of America unless payment
thereof is assured by a letter of credit assigned and delivered to Agent,
satisfactory to Agent as to form, amount and issuer;

(d) Government Accounts. Accounts that are the obligation of an Account Debtor
that is the Canadian government (Her Majesty The Queen in Right of Canada) or a
political subdivision thereof, or any province or territory, or any municipality
or department, agency or instrumentality thereof, or that is the United States
government or a political subdivision thereof, or any state, county or
municipality or department, agency or instrumentality thereof unless (i) Agent,
in its sole discretion, has agreed to the contrary in writing, (ii) the Account
is assignable by way of security, or (iii) the applicable Credit Party has
complied with respect to such obligation with the Financial Administration Act
(Canada) and any amendments thereto, the Federal Assignment of Claims Act of
1940, or any applicable provincial, territorial, local or foreign law
restricting the assignment thereof with respect to such obligation;

(e) Contra Accounts. Accounts to the extent the Borrower or any Subsidiary
thereof is liable for goods sold or services rendered by the applicable Account
Debtor to such Borrower or any Subsidiary thereof but only to the extent of the
potential offset;

 

19



--------------------------------------------------------------------------------

(f) Chargebacks/Partial Payments/Disputed. Any Account to the extent that any
defence, counterclaim, setoff or dispute is asserted as to such Account;

(g) Inter-Company/Affiliate Accounts. Accounts that arise from a sale to any
Affiliate of any Credit Party;

(h) Concentration Risk. Accounts to the extent that such Account, together with
all other Accounts owing by such Account Debtor and its Affiliates as of any
date of determination exceed thirty-five percent (35%) of all Eligible Accounts;

(i) Credit Risk. Accounts that are otherwise determined to be unacceptable by
Agent in its Permitted Discretion, upon the delivery of prior or contemporaneous
notice (oral or written) of such determination to the Borrower;

(j) Pre-Billing. Accounts with respect to which an invoice, reasonably
acceptable to Agent in form and substance, has not been sent to the applicable
Account Debtor;

(k) Defaulted Accounts; Bankruptcy. Accounts where:

(i) the Account Debtor obligated upon such Account suspends business, makes a
general assignment for the benefit of creditors, fails to pay its debts
generally as they come due or is otherwise insolvent; or

(ii) an assignment or petition is filed by or against any Account Debtor
obligated upon such Account or any application for an order to stay proceedings
against such Account Debtor is filed in any case or proceeding, in either case,
under any Insolvency Laws;

(l) Employee Accounts. Accounts that arise from a sale to any director, officer,
other employee, or to any entity that has any common officer or director with
any Credit Party;

(m) Progress Billing. Accounts (i) as to which a Credit Party is not able to
bring suit or otherwise enforce its remedies against the Account Debtor through
judicial process, or (ii) if the Account represents a progress billing
consisting of an invoice for goods sold or used or services rendered pursuant to
a contract under which the Account Debtor’s obligation to pay that invoice is
subject to a Credit Party’s completion of further performance under such
contract or is subject to the equitable lien of a surety bond issuer;

(n) Bill and Hold. Accounts that arise with respect to goods that are delivered
on a bill-and-hold basis;

(o) C.O.D. Accounts that arise with respect to goods that are delivered on a
cash-on-delivery basis;

(p) Credit Limit. Accounts to the extent such Account exceeds any credit limit
established by Agent, in its Permitted Discretion, following prior notice of
such limit by Agent to the Borrower;

 

20



--------------------------------------------------------------------------------

(q) Non-Acceptable Currency. Accounts that are payable in any currency other
than Canadian Dollars or U.S. Dollars;

(r) Other Liens Against Receivables. Accounts that (i) are not owned by a Credit
Party or (ii) are subject to any right, claim, Lien or other interest of any
other Person, other than Liens in favour of Agent securing the Obligations, and
Prior Claims that are unregistered and that secure amounts that are not yet due
and payable;

(s) Conditional Sale. Accounts that arise with respect to goods that are placed
on consignment, guaranteed sale or other terms by reason of which the payment by
the Account Debtor is conditional;

(t) Judgments, Notes or Chattel Paper. Accounts that are evidenced by a
judgment, Instrument or Chattel Paper;

(u) Not Bona Fide. Accounts that are not true and correct statements of bona
fide indebtedness incurred in the amount of such Account for merchandise sold to
or services rendered and accepted by the applicable Account Debtor;

(v) Ordinary Course; Sales of Equipment or Bulk Sales. Accounts that do not
arise from the sale of goods or the performance of services by a Credit Party in
the Ordinary Course of Business, including, without limitation, sales of
Equipment of such Credit Party and bulk sales;

(w) Not Perfected. Accounts as to which Agent’s Lien thereon, on behalf of
itself and the other Secured Parties, is not a first priority perfected Lien
(subject to Prior Claims that are unregistered and that secure amounts not yet
due and payable); or

(x) Inaccurate Representation. Accounts as to which any of the representations
or warranties pertaining to Accounts set forth in this Agreement or any other
Loan Document is untrue.

For the purpose of valuing each Credit Party’s Eligible Accounts denominated in
U.S. Dollars, the amount of such Eligible Accounts shall be converted into the
Equivalent Amount thereof in Canadian Dollars on the last Business Day of each
Fiscal Month; provided, that Agent reserves the right to adjust, at any time in
its Permitted Discretion, the value of Canadian Dollars of such Eligible
Accounts to take into account currency rate exchange fluctuations since the last
valuation thereof.

1.13 Eligible Inventory. All of the raw materials and finished goods Inventory
owned by each Credit Party and properly reflected as “Eligible Inventory”, and
all of the work-in-process Inventory owned by each Credit Party and properly
reflected as “Eligible WIP Inventory” in the most recent Borrowing Base
Certificate delivered by the Borrower to Agent shall be “Eligible Inventory” or
“Eligible WIP Inventory”, as applicable for purposes of this Agreement, except
any Inventory to which any of the exclusionary criteria set forth below or in
the component definitions herein applies. Agent shall have the right to
establish, modify, or eliminate Reserves against Eligible Inventory from time to
time in its Permitted Discretion. In addition, Agent reserves the right, at any
time and from time to time after the Amendment and Restatement Date, to adjust
any of the applicable criteria, to establish new criteria and to adjust advance
rates with respect to Eligible Inventory, in its Permitted Discretion, subject
to the approval of Required Lenders in the case of adjustments or new criteria
or changes in advance rates which have the effect of making more credit
available. Eligible Inventory shall not include the following Inventory of a
Credit Party:

(a) Excess/Obsolete. Inventory that is excess, obsolete, unsaleable, shopworn,
or seconds;

 

21



--------------------------------------------------------------------------------

(b) Damaged. Inventory that is damaged or unfit for sale;

(c) Locations < $100M. Inventory that is located at any site if the aggregate
book value of Inventory at any such location is less than $100,000;

(d) Consignment. Inventory that is placed on consignment;

(e) Off-Site. Inventory that (i) is not located on premises owned, leased or
rented by a Credit Party and set forth in Schedule 3.21 or (ii) is stored at a
leased location, unless Agent has given its prior consent thereto and unless
(x) a reasonably satisfactory landlord waiver has been delivered to Agent or
(y) Reserves satisfactory to Agent have been established with respect thereto,
(iii) is stored with a bailee or warehouseman unless (x) a reasonably
satisfactory, acknowledged bailee letter has been received by Agent with respect
thereto or (y) Reserves satisfactory to Agent have been established with respect
thereto, or (iv) is located at an owned location subject to a mortgage in favour
of a lender other than Agent, unless a reasonably satisfactory mortgagee waiver
has been delivered to Agent;

(f) In-Transit. Inventory that is in transit, except for Inventory in transit
between domestic locations of Credit Parties as to which Agent’s Liens have been
perfected at origin and destination;

(g) Packing/Shipping Materials. Inventory that consists of packing or shipping
materials, or manufacturing supplies (which, for greater certainty, do not
include raw materials used for manufacturing finished goods Inventory or packing
or shipping materials in which finished goods Inventory has been packed);

(h) Tooling. Inventory that consists of tooling or replacement parts;

(i) Display. Inventory that consists of display items;

(j) Returns. Inventory that consists of goods which have been returned by the
buyer and that are not being held for resale (provided that, for greater
certainty, goods that are excess, obsolete, unsalable, shopworn, seconds,
damaged or otherwise unfit for sale shall not constitute goods being held for
resale);

(k) Freight. The portion of the value of Inventory that comprises costs
associated with “freight-in” charges;

 

22



--------------------------------------------------------------------------------

(l) Hazardous Materials. Inventory that consists of Hazardous Materials or goods
that can be transported or sold only with licenses that are not readily
available;

(m) Un-insured. Inventory that is not covered by casualty insurance reasonably
acceptable to Agent;

(n) Not Owned/Other Liens. Inventory that (i) is not owned by a Credit Party or
is (ii) subject to (A) Liens other than Permitted Liens described in subsections
5.1(b), (c), (d) and (f) or rights of any other Person (including the rights of
a purchaser that has made progress payments and the rights of a surety that has
issued a bond to assure a Credit Party’s performance with respect to that
Inventory) or (B) the rights of suppliers under section 81.1 of the Bankruptcy
and Insolvency Act (Canada), except to the extent that an Affiliate of the
Borrower has waived such suppliers’ rights in favour of Agent in a manner
acceptable to Agent;

(o) Unperfected. Inventory that is not subject to a first priority Lien in
favour of Agent on behalf of itself and the Secured Parties, except for Liens
described in subsection 5.1(d) (subject to Reserves) and Prior Claims that are
unregistered and that secure amounts that are not yet due and payable;

(p) Negotiable Bill of Sale. Inventory that is covered by a negotiable document
of title, unless such document has been delivered to Agent with all necessary
endorsements, free and clear of all Liens except Liens in favour of Agent;

(q) Not Ordinary Course. Inventory (other than raw materials) that is not of a
type held for sale in the Ordinary Course of Business of a Credit Party.

(r) Credit Risk. Inventory that is otherwise determined to be unacceptable by
Agent in its Permitted Discretion, upon the delivery of prior or contemporaneous
notice (oral or written) of such determination to the Borrower; or

(s) Inaccurate Representation. Inventory as to which any of the representations
or warranties pertaining to Inventory set forth in this Agreement or any other
Loan Document is untrue.

ARTICLE II

CONDITIONS PRECEDENT

2.1 Conditions of Initial Loans. The obligation of each Lender to continue to
make its Loans and of each L/C Issuer to continue to Issue, or cause to be
Issued, the Letters of Credit hereunder is subject to satisfaction of the
following conditions in a manner satisfactory to Agent:

(a) Loan Documents. Agent shall have received on or before the Amendment and
Restatement Date all of the agreements, documents, instruments and other items
set forth on the closing checklist attached hereto as Exhibit 2.1(a), each in
form and substance reasonably satisfactory to Agent;

 

23



--------------------------------------------------------------------------------

(b) Availability. Not more than $5,000,000 in Revolving Loans shall be advanced
on the Amendment and Restatement Date, and after giving effect to the payment of
all costs and expenses in connection with the amendment and restatement, funding
of the initial Loans and issuance of the initial Letters of Credit, Availability
(calculated using the Amendment and Restatement Date Borrowing Base) shall be
not less than $9,000,000;

(c) Approvals. Agent shall have received (i) satisfactory evidence that the
Credit Parties have obtained all required consents and approvals of all Persons
including all requisite Governmental Authorities, to the execution, delivery and
performance of this Agreement and the other Loan Documents or (ii) an officer’s
certificate in form and substance reasonably satisfactory to Agent affirming
that no such consents or approvals are required;

(d) Payment of Fees. The Borrower shall have paid the fees required to be paid
on the Amendment and Restatement Date in the respective amounts specified in
Section 1.9, and shall have reimbursed Agent for all fees, costs and expenses of
closing presented as of the Amendment and Restatement Date;

(e) Legal Opinions. Agent shall have received a favourable written opinion of
Bennett Jones LLP, counsel to the Credit Parties, covering such matters relating
to the Credit Parties, this Agreement, and the other Loan Documents as Agent
shall reasonably request (together with copies of all factual certificates and
legal opinions delivered to such counsel in connection with such opinion upon
which counsel has relied). All opinions and certificates referred to in this
Section 2.1(e) shall be addressed to the Agent and the other Secured Parties and
dated the Amendment and Restatement Date;

(f) Corporate Certificates. Agent shall have received:

(i) certified copies of the resolutions of the board of directors of each Credit
Party approving, as appropriate, the Loans, this Agreement and the other Loan
Documents, and all other documents, if any, to which such Credit Party is a
party and evidencing authorization with respect to such documents; and

(ii) a certificate of an officer of each Credit Party, dated the Amendment and
Restatement Date, and certifying (A) the name, title and true signature of each
officer of such Person authorized to execute this Agreement and the other Loan
Documents to which it is a party, and (B) that attached thereto is (a) a true
and complete copy of the articles of incorporation and bylaws of each Credit
Party, as amended to date, and (b) a recent certificate of status, certificate
of compliance, good standing certificate or analogous certificate;

(g) Material Adverse Change. Agent shall be satisfied that, since December 27,
2009, there has not been a Material Adverse Change;

(h) Delivery of Financial Statements. Agent shall have received (i) the audited
consolidated and consolidating balance sheets, statements of income and retained
earnings and statements of changes in financial position of the Borrower and its
Subsidiaries for the Fiscal Year ended December 27, 2009, (ii) the unaudited
financial statements in respect of the Borrower and its Subsidiaries for the
nine month period ended September 26, 2010, and (iii) the pro forma unaudited
consolidated and consolidating balance sheets of the Borrower and its
Subsidiaries as of the most recently ended Fiscal Month prior to the Amendment
and Restatement Date;

 

24



--------------------------------------------------------------------------------

(i) “Know Your Customer” Information. Agent and Lenders shall have received all
documentation and other information required by bank regulatory authorities
under applicable “know your customer” and anti-money laundering rules and
regulations, including, without limitation, the AML Legislation, the Patriot Act
and The Office of Foreign Assets Control;

(j) Insurance. Agent shall have received satisfactory evidence that the
insurance policies required by Section 4.6 are in full force and effect,
together with appropriate evidence showing loss payable and additional insured
clauses or endorsements, as requested by Agent, in favour of Secured Parties;

(k) Cash Management Systems; Control Agreements. Agent shall have received
satisfactory evidence that, as of the Amendment and Restatement Date, cash
management systems complying with Section 4.11 have been established and are
currently being maintained in the manner set forth therein, together with copies
of duly executed Control Agreements, satisfactory to Agent, with the relevant
depository, securities intermediary or futures intermediary;

(l) Capital Structure. Agent shall be satisfied with the ownership, capital,
corporate, tax, organizational and legal structure of the Credit Parties;

(m) Due Diligence. Agent shall have completed and be satisfied with its business
and legal due diligence, including a review of all material actions, suits,
proceedings, claims or disputes at law, in equity, in arbitration or before any
Governmental Authority, against any Credit Party, any Subsidiary of any Credit
Party or any of their respective Properties;

(n) Litigation. Agent shall be satisfied that there is no injunction, writ,
temporary restraining order or any order of any nature has been issued by any
court or other Governmental Authority purporting to enjoin or restrain the
execution, delivery or performance of this Agreement or any other Loan Document,
or directing that the transactions provided for herein or therein not be
consummated as herein or therein provided. Agent shall also be satisfied that
there is no pending litigation, which if determined adversely, could reasonably
be expected to have a Material Adverse Effect;

(o) Collateral Audit. Agent shall have received a roll forward of its previous
Collateral audit; and

(p) Other Documentation. Agent shall have received such other documents and
instruments as are customary for transactions of this type or as it may
reasonably request.

 

25



--------------------------------------------------------------------------------

2.2 Conditions to All Borrowings. Except as otherwise expressly provided herein,
no Lender or L/C Issuer shall be obligated to fund any Loan or incur any Letter
of Credit Obligation, if, as of the date thereof:

(a) any representation or warranty by any Credit Party contained herein or in
any other Loan Document is untrue or incorrect in any respect as of such date,
except to the extent that such representation or warranty expressly relates to
an earlier date (in which event such representations and warranties were untrue
or incorrect in any respect as of such earlier date, and Agent or Required
Lenders have determined not to make such Loan or incur such Letter of Credit
Obligation as a result of the fact that such warranty or representation is
untrue or incorrect;

(b) any Default or Event of Default has occurred and is continuing or would
reasonably be expected to result after giving effect to any Loan (or the
incurrence of any Letter of Credit Obligation), and Agent or Required Lenders
shall have determined not to make any Loan or incur any Letter of Credit
Obligation as a result of that Default or Event of Default;

(c) after giving effect to any Loan (or the incurrence of any Letter of Credit
Obligations), the aggregate outstanding amount of the Revolving Loans would
exceed the Maximum Revolving Loan Balance less an amount of $1,000,000; or

(d) after giving effect to any Loan and the contemporaneous uses of proceeds
thereof, the Credit Parties’ cash and Cash Equivalents would exceed $1,000,000.

The request by the Borrower and acceptance by the Borrower of the proceeds of
any Loan or the incurrence of any Letter of Credit Obligations shall be deemed
to constitute, as of the date thereof, (i) a representation and warranty by the
Borrower that the conditions in this Section 2.2 have been satisfied and (ii) a
reaffirmation by each Credit Party of the granting and continuance of Agent’s
Liens, on behalf of itself and the Secured Parties, pursuant to the Collateral
Documents.

ARTICLE III

REPRESENTATIONS AND WARRANTIES

The Credit Parties, jointly and severally, represent and warrant to Agent and
each Lender that the following are true, correct and complete:

3.1 Corporate Existence and Power. Each Credit Party and each of their
respective Subsidiaries:

(a) is a corporation, unlimited liability company, partnership or limited
partnership, as applicable, duly organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation, organization
or formation, as applicable;

(b) has the power and authority and all governmental licenses, authorizations,
Permits, consents and approvals to own its assets, carry on its business and
execute, deliver, and perform its obligations under, the Loan Documents and the
Related Agreements to which it is a party;

 

26



--------------------------------------------------------------------------------

(c) is duly qualified as a foreign corporation, unlimited liability company,
partnership or limited partnership, as applicable, and licensed and in good
standing, under the laws of each jurisdiction where its ownership, lease or
operation of Property or the conduct of its business requires such qualification
or license; and

(d) is in compliance with all Requirements of Law;

except, in each case referred to in clause (c) or clause (d), to the extent that
the failure to do so would not reasonably be expected to have, either
individually or in the aggregate, a Material Adverse Effect.

3.2 Corporate Authorization; No Contravention. The execution, delivery and
performance by each of the Credit Parties of this Agreement, and by each Credit
Party and each of their respective Subsidiaries of any other Loan Document and
Related Agreement to which such Person is party, have been duly authorized by
all necessary action, and do not and will not:

(i) contravene the terms of any of that Person’s Organization Documents;

(ii) conflict with or result in any material breach or contravention of, or
result in the creation of any Lien under, any document evidencing any material
Contractual Obligation to which such Person is a party or any order, injunction,
writ or decree of any Governmental Authority to which such Person or its
Property is subject; or

(iii) violate any Requirement of Law in any material respect.

3.3 Governmental Authorization. No approval, consent, exemption, authorization,
or other action by, or notice to, or filing with, any Governmental Authority is
necessary or required in connection with the execution, delivery or performance
by, or enforcement against, any Credit Party or any Subsidiary of any Credit
Party of this Agreement, any other Loan Document or Related Agreement except
(a) for recordings and filings in connection with the Liens granted to Agent
under the Collateral Documents, (b) those obtained or made on or prior to the
Amendment and Restatement Date and (c) in the case of any Related Agreement,
those which, if not obtained or made, would not reasonably be expected to have,
either individually or in the aggregate, a Material Adverse Effect.

3.4 Binding Effect. This Agreement and each other Loan Document and Related
Agreement to which any Credit Party or any Subsidiary of any Credit Party is a
party constitutes the legal, valid and binding obligations of each such Credit
Party which is a party thereto, enforceable against such Credit Party in
accordance with their respective terms, except as enforceability may be limited
by applicable bankruptcy, insolvency, or similar laws affecting the enforcement
of creditors’ rights generally or by equitable principles relating to
enforceability.

 

27



--------------------------------------------------------------------------------

3.5 Litigation. Except as specifically disclosed in Schedule 3.5, there are no
actions, suits, proceedings, claims or disputes pending or, to the best
knowledge of each Credit Party, threatened or contemplated, at law, in equity,
in arbitration or before any Governmental Authority, against any Credit Party,
any Subsidiary of any Credit Party or any of their respective Properties which:

(a) purport to affect or pertain to this Agreement, any other Loan Document or
Related Agreement, or any of the transactions contemplated hereby or thereby; or

(b) would reasonably be expected to result in equitable relief or monetary
judgment(s), individually or in the aggregate, in excess of $200,000.

No injunction, writ, temporary restraining order or any order of any nature has
been issued by any court or other Governmental Authority purporting to enjoin or
restrain the execution, delivery or performance of this Agreement, any other
Loan Document or any Related Agreement, or directing that the transactions
provided for herein or therein not be consummated as herein or therein provided.
As of the Amendment and Restatement Date, no Credit Party or any Subsidiary of
any Credit Party is the subject of an audit or, to each Credit Party’s
knowledge, any review or investigation by any Governmental Authority (excluding
the CRA and other taxing authorities) concerning the violation or possible
violation of any Requirement of Law.

3.6 No Default. No Default or Event of Default exists or would result from the
incurring of any Obligations by any Credit Party or the grant or perfection of
Agent’s Liens on the Collateral. No Credit Party and no Subsidiary of any Credit
Party is in default under or with respect to any Contractual Obligation in any
respect which, individually or together with all such defaults, would reasonably
be expected to have a Material Adverse Effect.

3.7 Pension Plan and Benefit Plan Compliance

(a) As of the Amendment and Restatement Date, Schedule 3.7 lists all Canadian
Benefit Plans and Canadian Pension Plans maintained or contributed to by each
Credit Party. The Canadian Pension Plans are duly registered under the ITA and
all other applicable laws which require registration. Each Credit Party has
complied with and performed all of its obligations in all material respects
under and in respect of the Canadian Pension Plans and Canadian Benefit Plans
under the terms thereof, any funding agreements and all applicable laws
(including any fiduciary, funding, investment and administration obligations).
All employer and employee payments, contributions or premiums to be remitted,
paid to or in respect of each Canadian Pension Plan or Canadian Benefit Plan
have been paid in a timely fashion in accordance with the terms thereof, any
funding agreement and all applicable laws. There have been no improper
withdrawals or applications of the assets of the Canadian Pension Plans or the
Canadian Benefit Plans. Except as set forth on Schedule 3.7, there are no
outstanding disputes concerning the assets of the Canadian Pension Plans or the
Canadian Benefit Plans. Except as set forth on Schedule 3.7, each of the
Canadian Pension Plans is fully funded on a solvency basis (using actuarial
methods and assumptions which are consistent with the valuations last filed with
the applicable Governmental Authorities and which are consistent with generally
accepted actuarial principles).

 

28



--------------------------------------------------------------------------------

3.8 Use of Proceeds. Schedule 3.8 contains a description of the Credit Parties’
sources and uses of funds on the Amendment and Restatement Date, including Loans
and Letters of Credit made or issued on the Amendment and Restatement Date and a
funds flow memorandum detailing how funds from each source are to be transferred
to particular uses.

3.9 Ownership of Property. As of the Amendment and Restatement Date, the Real
Estate listed in Schedule 3.9 constitutes all of the Real Estate of each Credit
Party and each of their respective Subsidiaries. Each of the Credit Parties and
each of their respective Subsidiaries has good record and marketable title in
fee simple to, or valid leasehold interests in, all Real Estate, and good and
valid title to all owned personal property and valid leasehold interests in all
leased personal property, in each instance, necessary or used in the ordinary
conduct of their respective businesses. As of the Amendment and Restatement
Date, Schedule 3.9 also describes any purchase options, rights of first refusal
or other similar contractual rights pertaining to any Real Estate. As of the
Amendment and Restatement Date, all material permits required to have been
issued or appropriate to enable the Real Estate to be lawfully occupied and used
for all of the purposes for which it is currently occupied and used have been
lawfully issued and are in full force and effect.

3.10 Taxes. All federal, provincial, territorial, local and foreign income and
franchise and other material tax returns, reports and statements (collectively,
the “Tax Returns”) required to be filed by any Tax Affiliate have been filed
with the appropriate Governmental Authorities, all such Tax Returns are true and
correct in all material respects, and all taxes, assessments and other
governmental charges and impositions reflected therein or otherwise due and
payable have been paid prior to the date on which any Liability may be added
thereto for non-payment thereof except for those contested in good faith by
appropriate proceedings diligently conducted and for which adequate reserves are
maintained on the books of the appropriate Tax Affiliate in accordance with
GAAP. As of the Amendment and Restatement Date, no Tax Return is under audit or
examination by any Governmental Authority, and no notice of any audit or
examination or any assertion of any claim for Taxes has been given or made by
any Governmental Authority. Proper and accurate amounts have been withheld by
each Tax Affiliate from their respective employees for all periods in full and
complete compliance with the tax, social security and unemployment withholding
provisions of applicable Requirements of Law and such withholdings have been
timely paid to the respective Governmental Authorities.

3.11 Financial Condition.

(a) Each of (i) the audited consolidated balance sheet of the Borrower and its
Subsidiaries dated December 27, 2009, and the related audited consolidated
statements of income or operations, shareholders’ equity and cash flows for the
Fiscal Year ended on that date and (ii) the unaudited interim consolidated
balance sheet of the Borrower and its Subsidiaries dated September 26, 2010 and
the related unaudited consolidated statements of income, shareholders’ equity
and cash flows for the nine Fiscal Months then ended, in each case, as provided
to the Agent:

(i) were prepared in accordance with GAAP consistently applied throughout the
respective periods covered thereby, except as otherwise expressly noted therein,
subject to, in the case of the unaudited interim financial statements, normal
year-end adjustments and the lack of footnote disclosures; and

 

29



--------------------------------------------------------------------------------

(ii) present fairly in all material respects the consolidated financial
condition of the Borrower and its Subsidiaries as of the dates thereof and
results of operations for the periods covered thereby.

(b) Since December 27, 2009 there has been no Material Adverse Effect.

(c) The Credit Parties and their Subsidiaries have no Indebtedness other than
Indebtedness permitted pursuant to Section 5.5 and have no Contingent
Obligations other than Contingent Obligations permitted pursuant to Section 5.8.

(d) All financial performance projections delivered to Agent, represent the
Borrower’s best good faith estimate of future financial performance and are
based on assumptions believed by the Borrower to be fair and reasonable in light
of current market conditions, it being acknowledged and agreed by Agent and
Lenders that projections as to future events are not to be viewed as facts and
that the actual results during the period or periods covered by such projections
may differ from the projected results.

3.12 Environmental Matters. Except as set forth in Schedule 3.12, and except
where any failures to comply would not reasonably be expected to result in,
either individually or in the aggregate, Material Environmental Liabilities of
the Credit Parties and their Subsidiaries, (a) the operations of each Credit
Party and each Subsidiary of each Credit Party are and have been in compliance
with all applicable Environmental Laws, including obtaining, maintaining and
complying with all Permits required by any applicable Environmental Law, (b) no
Credit Party and no Subsidiary of any Credit Party is party to, and no Credit
Party and no Subsidiary of any Credit Party and no Real Estate currently (or to
the knowledge of any Credit Party previously) owned, leased, subleased, operated
or otherwise occupied by or for any such Person is subject to or the subject of,
any Contractual Obligation or any pending (or, to the knowledge of any Credit
Party, threatened) order, action, investigation, suit, proceeding, audit, claim,
demand, dispute or notice of violation or of potential liability or similar
notice relating in any manner to any Environmental Laws, (c) no Lien in favour
of any Governmental Authority securing, in whole or in part, Environmental
Liabilities has attached to any property of any Credit Party or any Subsidiary
of any Credit Party and, to the knowledge of any Credit Party, no facts,
circumstances or conditions exist that could reasonably be expected to result in
any such Lien attaching to any such property, (d) no Credit Party and no
Subsidiary of any Credit Party has caused or suffered to occur a Release of
Hazardous Materials at, to or from any Real Estate, (e) all Real Estate
currently (or to the knowledge of any Credit Party previously) owned, leased,
subleased, operated or otherwise occupied by or for any such Credit Party and
each Subsidiary of each Credit Party is free of contamination by any Hazardous
Materials, and (f) no Credit Party and no Subsidiary of any Credit Party (i) is
or has been engaged in, or has permitted any current or former tenant to engage
in, operations in violation of any Environmental Law or (ii) knows of any facts,
circumstances or conditions reasonably constituting notice of a violation of any
Environmental Law, including receipt of any information request or notice of
potential responsibility under any Environmental Laws. Each Credit Party has
made available to Agent copies of all existing environmental reports, reviews
and audits and all documents pertaining to actual or potential Environmental
Liabilities, in each case to the extent such reports, reviews, audits and
documents are in their possession, custody, control or otherwise available to
the Credit Parties.

 

30



--------------------------------------------------------------------------------

3.13 Regulated Entities. None of any Credit Party, any Person controlling any
Credit Party, or any Subsidiary of any Credit Party, is subject to regulation
under any Canadian federal, provincial, territorial, local or foreign statute,
rule or regulation limiting its ability to incur Indebtedness, pledge its assets
or perform its Obligations under the Loan Documents.

3.14 Solvency. Both before and after giving effect to (a) the Loans made and
Letters of Credit Issued on or prior to the date this representation and
warranty is made or remade, (b) the disbursement of the proceeds of such Loans
to or as directed by Borrower, (c) the payment and accrual of all transaction
costs in connection with the foregoing, the Borrower is Solvent.

3.15 Labour Relations. There are no strikes, work stoppages, slowdowns or
lockouts existing, pending (or, to the knowledge of any Credit Party,
threatened) against or involving any Credit Party or any Subsidiary of any
Credit Party, except for those that would not, in the aggregate, reasonably be
expected to have a Material Adverse Effect. Except as set forth in Schedule
3.15, as of the Amendment and Restatement Date, (a) there is no collective
bargaining or similar agreement with any union, labour organization, works
council or similar representative covering any employee of any Credit Party or
any Subsidiary of any Credit Party, (b) no petition for certification or
election of any such representative is existing or pending with respect to any
employee of any Credit Party or any Subsidiary of any Credit Party and (c) no
such representative has sought certification or recognition with respect to any
employee of any Credit Party or any Subsidiary of any Credit Party.

3.16 Intellectual Property. Schedule 3.16 sets forth a true and complete list of
the following Intellectual Property each Credit Party owns, licenses or
otherwise has the right to use: (i) Intellectual Property that is registered or
subject to applications for registration, (ii) Internet Domain Names and
(iii) material Intellectual Property and material Software, separately
identifying that owned and licensed to such Credit Party and including for each
of the foregoing items (1) the owner, (2) the title, (3) the jurisdiction in
which such item has been registered or otherwise arises or in which an
application for registration has been filed, (4) as applicable, the registration
or application number and registration or application date and (5) any IP
Licenses or other rights (including franchises) granted by such Credit Party
with respect thereto. Each Credit Party and each Subsidiary of each Credit Party
owns, or is licensed to use, all Intellectual Property necessary to conduct its
business as currently conducted except for such Intellectual Property the
failure of which to own or license would not reasonably be expected to have,
either individually or in the aggregate, a Material Adverse Effect. To the
knowledge of each Credit Party, (a) the conduct and operations of the businesses
of each Credit Party and each Subsidiary of each Credit Party does not infringe,
misappropriate, dilute, violate or otherwise impair any Intellectual Property
owned by any other Person and (b) no other Person has contested any right, title
or interest of any Credit Party or any Subsidiary of any Credit Party in, or
relating to, any Intellectual Property, other than, in each case, as cannot
reasonably be expected to affect the Loan Documents and the transactions
contemplated therein and would not, in the aggregate, reasonably be expected to
have a Material Adverse Effect.

 

31



--------------------------------------------------------------------------------

3.17 Brokers’ Fees; Transaction Fees. Except for fees payable to Agent and
Lenders, none of the Credit Parties or any of their respective Subsidiaries has
any obligation to any Person in respect of any finder’s, broker’s or investment
banker’s fee in connection with the transactions contemplated hereby.

3.18 Insurance. Schedule 3.18 lists all insurance policies of any nature
maintained, as of the Amendment and Restatement Date, for current occurrences by
each Credit Party, including issuers, coverages and deductibles. Each of the
Credit Parties and each of their respective Subsidiaries and their respective
Properties are insured with financially sound and reputable insurance companies
that are not Affiliates of the Borrower, in such amounts, with such deductibles
and covering such risks as are customarily carried by companies engaged in
similar businesses and owning similar Properties in localities where such Person
operates.

3.19 Ventures, Subsidiaries and Affiliates; Outstanding Stock. Except as set
forth in Schedule 3.19, as of the Amendment and Restatement Date, the Borrower
has no Subsidiaries and there are no Credit Parties other than the Borrower, no
Credit Party and no Subsidiary of any Credit Party has any Subsidiaries, is
engaged in any joint venture or partnership with any other Person, or is an
Affiliate of any other Person. All issued and outstanding Stock and Stock
Equivalents of each of the Credit Parties and each of their respective
Subsidiaries are duly authorized and validly issued, fully paid, non-assessable,
and free and clear of all Liens other than, with respect to the Stock and Stock
Equivalents of the Borrower and Subsidiaries of the Borrower, those in favour of
Agent, for the benefit of the Secured Parties. All such securities were issued
in compliance with all applicable provincial, territorial and federal laws
concerning the issuance of securities. All of the issued and outstanding Stock
of each Credit Party, each Subsidiary of each Credit Party is owned by each of
the Persons and in the amounts set forth in Schedule 3.19. Except as set forth
in Schedule 3.19, there are no pre-emptive or other outstanding rights to
purchase, options, warrants or similar rights or agreements pursuant to which
any Credit Party may be required to issue, sell, repurchase or redeem any of its
Stock or Stock Equivalents or any Stock or Stock Equivalents of its
Subsidiaries. Set forth in Schedule 3.19 is a true and complete organizational
chart of the Borrower and all of its Subsidiaries, which the Credit Parties
shall update upon notice to Agent promptly following the incorporation,
organization or formation of any Subsidiary.

3.20 Jurisdiction of Organization; Chief Executive Office. Schedule 3.20 lists
each Credit Party’s jurisdiction of organization, legal name and organizational
identification number, if any, and the location of such Credit Party’s chief
executive office or sole place of business, in each case as of the date hereof,
and such Schedule 3.20 also lists all jurisdictions of organization and legal
names of such Credit Party for the five years preceding the Amendment and
Restatement Date.

3.21 Locations of Inventory, Equipment and Books and Records. Each Credit
Party’s inventory and equipment (other than inventory or equipment in transit)
and books and records concerning the Collateral are kept at the locations listed
in Schedule 3.21 (which Schedule 3.21 shall be promptly updated by the Credit
Parties upon notice to Agent as permanent Collateral locations change).

 

32



--------------------------------------------------------------------------------

3.22 Deposit Accounts and Other Accounts. Schedule 3.22 lists all banks and
other financial institutions at which any Credit Party maintains deposit or
other accounts as of the Amendment and Restatement Date, and such Schedule
correctly identifies the name, address and telephone number of each depository,
the name in which the account is held, a description of the purpose of the
account, and the complete account number therefor.

3.23 Government Contracts. Except as set forth in Schedule 3.23, as of the
Amendment and Restatement Date, no Credit Party is a party to any contract or
agreement with any Governmental Authority and no Credit Party’s Accounts are
subject to the Financial Administration Act (Canada), the Federal Assignment of
Claims Act (31 U.S.C. Section 3727) or any similar provincial, territorial,
local or foreign law.

3.24 Customer and Trade Relations. As of the Amendment and Restatement Date,
there exists no actual or, to the knowledge of any Credit Party, threatened
termination or cancellation of, or any material adverse modification or change
in (a) the business relationship of any Credit Party with any customer or group
of customers whose purchases during the preceding 12 calendar months caused them
to be ranked among the ten largest customers of such Credit Party or (b) the
business relationship of any Credit Party with any supplier essential to its
operations.

3.25 Bonding. Except as set forth in Schedule 3.25, as of the Amendment and
Restatement Date, no Credit Party is a party to or bound by any surety bond
agreement, indemnification agreement therefor or bonding requirement with
respect to products or services sold by it.

3.26 Full Disclosure. None of the representations or warranties made by any
Credit Party or any of their Subsidiaries in the Loan Documents as of the date
such representations and warranties are made or deemed made, and none of the
statements contained in each exhibit, report, statement or certificate furnished
by or on behalf of any Credit Party or any of their Subsidiaries in connection
with the Loan Documents (including the offering and disclosure materials, if
any, delivered by or on behalf of any Credit Party to Agent or the Lenders prior
to the Amendment and Restatement Date), contains any untrue statement of a
material fact or omits any material fact required to be stated therein or
necessary to make the statements made therein, in light of the circumstances
under which they are made, not misleading as of the time when made or delivered.

3.27 Counter-Terrorism Regulations and Anti-Money Laundering. Each Credit Party
and each Subsidiary of each Credit Party is and will remain in compliance with
all applicable economic sanctions laws and all applicable anti-money laundering
and counter-terrorism financing laws, including the provisions of the Proceeds
of Crime (Money Laundering) and Terrorist Financing Act (Canada), the Criminal
Code (Canada), the United Nations Act (Canada), and other federal, provincial,
territorial or local laws relating to “know your customer” and anti-money
laundering rules and regulations. No Credit Party and no Subsidiary or Affiliate
of a Credit Party (i) is a Person designated by the Canadian government on any
list set out in the United Nations Al-Qaida and Taliban Regulations, the
Regulations Implementing the United Nations Resolutions on the Suppression of
Terrorism or the Criminal Code (collectively, the “Terrorist Lists”) with which
a Canadian Person cannot deal with or otherwise engage in business transactions,
(ii) is a Person who is otherwise the target of Canadian economic sanctions laws
such that a Canadian Person cannot deal or otherwise engage in business
transactions with such Person or (iii) is controlled by (including without
limitation by virtue of such person being a director or owning voting shares or
interests), or acts, directly or indirectly, for or on behalf of, any person or
entity on any Terrorist List or a foreign government that is the target of
Canadian economic sanctions prohibitions such that the entry into, or
performance under, this Agreement or any other Loan Document would be prohibited
under Canadian law. No part of the proceeds of any Loan will be used directly or
indirectly for any payments to any government official or employee, political
party, official of a political party, candidate for political office, or anyone
else acting in an official capacity, in order to obtain, retain or direct
business or obtain any improper advantage, in violation of any applicable laws.

 

33



--------------------------------------------------------------------------------

ARTICLE IV

AFFIRMATIVE COVENANTS

Each Credit Party covenants and agrees that, so long as any Lender shall have
any Commitment hereunder, or any Loan or other Obligation (other than contingent
indemnification Obligations to the extent no claim giving rise thereto has been
asserted) shall remain unpaid or unsatisfied:

4.1 Financial Statements. Each Credit Party shall maintain, and shall cause each
of its Subsidiaries to maintain, a system of accounting established and
administered in accordance with sound business practices to permit the
preparation of financial statements in conformity with GAAP (provided that
monthly financial statements shall not be required to have footnote disclosures
and are subject to normal year-end adjustments). The Borrower shall deliver to
Agent and each Lender by Electronic Transmission and in detail reasonably
satisfactory to Agent and the Required Lenders:

(a) as soon as available, but not later than ninety (90) days after the end of
each Fiscal Year, a copy of the audited consolidated and consolidating balance
sheets of the Borrower and each of its Subsidiaries as at the end of such year
and the related consolidated and consolidating statements of income or
operations, shareholders’ equity and cash flows for such Fiscal Year, setting
forth in each case in comparative form the figures for the previous Fiscal Year,
and accompanied by the report of any “Big Four” or other nationally-recognized
independent chartered accounting firm reasonably acceptable to Agent which
report shall (i) contain an unqualified opinion, stating that such consolidated
financial statements present fairly in all material respects the financial
position for the periods indicated in conformity with GAAP applied on a basis
consistent with prior years and (ii) not include any explanatory paragraph
expressing substantial doubt as to going concern status; and

(b) as soon as available, but not later than thirty (30) days after the end of
each Fiscal Month of each year (or forty-five (45) days after the end of each
Fiscal Month that coincides with the end of a Fiscal Quarter), a copy of the
unaudited consolidated and consolidating balance sheets of the Borrower and each
of its Subsidiaries, and the related consolidated and consolidating statements
of income, shareholders’ equity and cash flows as of the end of such Fiscal
Month and for the portion of the Fiscal Year then ended, all certified on behalf
of the Borrower by an appropriate Responsible Officer of the Borrower as being
complete and correct and fairly presenting, in all material respects, in
accordance with GAAP, the financial position and the results of operations of
the Borrower and its Subsidiaries, subject to normal year-end adjustments and
absence of footnote disclosures.

 

34



--------------------------------------------------------------------------------

4.2 Appraisals; Certificates; Other Information. The Borrower shall furnish to
Agent and each Lender by Electronic Transmission:

(a) together with each delivery of financial statements pursuant to subsections
4.1(a) and 4.1(b), a report setting forth in comparative form the corresponding
figures for the corresponding periods of the previous Fiscal Year and the
corresponding figures from the most recent projections for the current Fiscal
Year delivered pursuant to subsection 4.2(k) and discussing the reasons for any
significant variations;

(b) concurrently with the delivery of the financial statements referred to in
subsections 4.1(a) and 4.1(b) above, a fully and properly completed Compliance
Certificate in the form of Exhibit 4.2(b), certified on behalf of the Borrower
by a Responsible Officer of the Borrower;

(c) promptly after the same are sent, copies of all financial statements and
regular, periodic or special reports which such Person may make to, or file
with, any Canadian securities commission or similar Governmental Authority in
Canada;

(d) as soon as available and in any event within fifteen (15) days after the end
of each Fiscal Month, and at such other times as Agent may reasonably require, a
Borrowing Base Certificate, certified on behalf of the Borrower by a Responsible
Officer of the Borrower, setting forth the Borrowing Base of the Borrower and
any other Credit Parties as at the end of the most-recently ended Fiscal Month
or as at such other date as Agent may reasonably require;

(e) concurrently with the delivery of the Borrowing Base Certificate, a summary
of Inventory by location and type with a supporting perpetual Inventory report,
in each case accompanied by such supporting detail and documentation as shall be
requested by Agent in its reasonable discretion;

(f) concurrently with the delivery of the Borrowing Base Certificate, a monthly
trial balance showing Accounts outstanding aged from invoice date as follows: 1
to 30 days, 31 to 60 days, 61 to 90 days, accompanied by such supporting detail
and documentation as shall be requested by Agent in its reasonable discretion;

(g) concurrently with the delivery of the Borrowing Base Certificate, an aging
of accounts payable accompanied by such supporting detail and documentation as
shall be requested by Agent in its reasonable discretion;

(h) on a monthly basis or at such more frequent intervals as Agent may request
from time to time (together with a copy of all or any part of such delivery
requested by any Lender in writing after the Amendment and Restatement Date),
collateral reports, including all additions and reductions (cash and non-cash)
with respect to Accounts of the Credit Parties in each case accompanied by such
supporting detail and documentation as shall be requested by Agent in its
reasonable discretion each of which shall be prepared by the Borrower as of the
last day of the immediately preceding week or the date 2 days prior to the date
of any request;

 

35



--------------------------------------------------------------------------------

(i) to Agent, at the time of delivery of each of the monthly financial
statements delivered pursuant to subsection 4.1(b);

(i) a reconciliation of the most recent Borrowing Base Certificate, general
ledger and month-end accounts receivable aging of the Borrower to such
Borrower’s general ledger and monthly financial statements delivered pursuant to
subsection 4.1(b), in each case, accompanied by such supporting detail and
documentation as shall be requested by Agent in its reasonable discretion;

(ii) a reconciliation of the perpetual inventory by location to the Borrower’s
most recent Borrowing Base Certificate, general ledger and monthly Financial
Statements delivered pursuant to subsection 4.1(b), in each case, accompanied by
such supporting detail and documentation as shall be requested by Agent in its
reasonable discretion;

(iii) a reconciliation of the accounts payable aging to the Borrower’s general
ledger and monthly Financial Statements delivered pursuant to subsection 4.1(b),
in each case, accompanied by such supporting detail and documentation as shall
be requested by Agent in its reasonable discretion;

(iv) a reconciliation of the accounts receivable aging to the Borrower’s general
ledger and monthly Financial Statements delivered pursuant to subsection 4.1(b),
in each case, accompanied by such supporting detail and documentation as shall
be requested by Agent in its reasonable discretion; and

(v) a reconciliation of the outstanding Loans as set forth in the monthly loan
account statement provided by Agent to the Borrower’s general ledger and monthly
Financial Statements delivered pursuant to subsection 4.1(b), in each case,
accompanied by such supporting detail and documentation as shall be requested by
Agent in its reasonable discretion;

(j) at the time of delivery of each of the monthly or annual financial
statements delivered pursuant to Section 4.1, (i) a listing of government
contracts of the Borrower subject to the Financial Administration Act (Canada)
or any similar provincial, territorial, local or foreign law; and (ii) a list of
any applications for the registration of any Patent, Trademark or Copyright
filed by any Credit Party with the Canadian Intellectual Property Office, the
United States Patent and Trademark Office, the United States Copyright Office or
any similar office or agency in each case entered into or filed in the prior
Fiscal Month;

(k) as soon as available and in any event no later than the last day of each
Fiscal Year of the Borrower, projections of the Credit Parties’ (and their
Subsidiaries’) consolidated and consolidating financial performance for the
forthcoming Fiscal Year on a month by month basis;

 

36



--------------------------------------------------------------------------------

(l) promptly upon receipt thereof, copies of any reports submitted by the
certified chartered accountants in connection with each annual, interim or
special audit or review of any type of the financial statements or internal
control systems of any Credit Party made by such accountants, including any
comment letters submitted by such accountants to management of any Credit Party
in connection with their services;

(m) upon Agent’s request from time to time, the Credit Parties shall permit and
enable Agent to obtain appraisals in form and substance and from appraisers
reasonably satisfactory to Agent stating the then Net Orderly Liquidation Value,
or such other value as determined by Agent, of all or any portion of the
Inventory of any Credit Party or any Subsidiary of any Credit Party; provided,
that notwithstanding any provision herein to the contrary, the Credit Parties
shall only be obligated to reimburse Agent for the expenses of such appraisals
occurring once per year or more frequently so long as an Event of Default has
occurred and is continuing;

(n) promptly, such additional business, financial, corporate affairs, perfection
certificates and other information as Agent may from time to time reasonably
request; and

(o) upon request by Agent from time to time, the Borrower shall provide Agent
with a description of the operations and financial condition of the Credit
Parties and their Subsidiaries for the Fiscal Quarter and the portion of the
Fiscal Year then ended.

4.3 Notices. The Borrower shall notify promptly Agent and each Lender of each of
the following (and in no event later than three (3) Business Days after a
Responsible Officer becoming aware thereof):

(a) the occurrence or existence of any Default or Event of Default, or any event
or circumstance that foreseeably will become a Default or Event of Default;

(b) any breach or non-performance of, or any default under, any Contractual
Obligation of any Credit Party or any Subsidiary of any Credit Party, or any
violation of, or non-compliance with, any Requirement of Law, which would
reasonably be expected to result, either individually or in the aggregate, in a
Material Adverse Effect, including a description of such breach,
non-performance, default, violation or non-compliance and the steps, if any,
such Person has taken, is taking or proposes to take in respect thereof;

(c) any dispute, litigation, investigation, proceeding or suspension which may
exist at any time between any Credit Party or any Subsidiary of any Credit Party
and any Governmental Authority which would reasonably be expected to result,
either individually or in the aggregate, in Liabilities in excess of $200,000;

 

37



--------------------------------------------------------------------------------

(d) the commencement of, or any material development in, any litigation or
proceeding affecting any Credit Party or any Subsidiary of any Credit Party
(i) in which the amount of damages claimed is $200,000 (or its equivalent in
another currency or currencies) or more, (ii) in which injunctive or similar
relief is sought and which, if adversely determined, would reasonably be
expected to have a Material Adverse Effect, or (iii) in which the relief sought
is an injunction or other stay of the performance of this Agreement, any other
Loan Document or any Related Agreement;

(e) (i) the receipt by any Credit Party of any notice of violation of or
potential liability or similar notice under Environmental Law, (ii)(A)
unpermitted Releases, (B) the existence of any condition that could reasonably
be expected to result in violations of or Liabilities under, any Environmental
Law or (C) the commencement of, or any material change to, any action,
investigation, suit, proceeding, audit, claim, demand, dispute alleging a
violation of or Liability under any Environmental Law which in the case of
clauses (A), (B) and (C) above, in the aggregate for all such clauses, would
reasonably be expected to result in Material Environmental Liabilities,
(iii) the receipt by any Credit Party of notification that any property of any
Credit Party is subject to any Lien in favour of any Governmental Authority
securing, in whole or in part, Environmental Liabilities and (iv) any proposed
acquisition or lease of Real Estate, if such acquisition or lease would have a
reasonable likelihood of resulting in Material Environmental Liabilities;

(f) any Material Adverse Effect subsequent to the date of the most recent
audited financial statements delivered to Agent and Lenders pursuant to this
Agreement;

(g) any material change in accounting policies or financial reporting practices
by any Credit Party or any Subsidiary of any Credit Party;

(h) any labour controversy resulting in or threatening to result in any strike,
work stoppage, boycott, shutdown or other labour disruption against or involving
any Credit Party or any Subsidiary of any Credit Party if the same would
reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect;

(i) the creation, establishment or acquisition of any Subsidiary or the issuance
by or to any Credit Party of any Stock or Stock Equivalent;

(j) (i) the creation, or filing with the CRA or any other Governmental
Authority, of any Contractual Obligation or other document extending, or having
the effect of extending, the period for assessment or collection of any income
or franchise or other material taxes with respect to any Tax Affiliate and
(ii) the creation of any Contractual Obligation of any Tax Affiliate, or the
receipt of any request directed to any Tax Affiliate, to make any material
adjustment, by reason of a change in accounting method or otherwise; and

(k) if the Accounts owing by any Account Debtor and its Affiliates to the
Borrower exceed twenty percent (20%) of all Accounts owing by all Account
Debtors as of any date.

Each notice pursuant to this Section 4.3 shall be in electronic form accompanied
by a statement by a Responsible Officer of the Borrower, on behalf of the
Borrower, setting forth details of the occurrence referred to therein, and
stating what action the Borrower or other Person proposes to take with respect
thereto and at what time. Each notice under subsection 4.3(a) shall describe
with particularity any and all clauses or provisions of this Agreement or other
Loan Document that have been breached or violated.

 

38



--------------------------------------------------------------------------------

4.4 Preservation of Corporate Existence, Etc. Each Credit Party shall, and shall
cause each of its Subsidiaries to:

(a) preserve and maintain in full force and effect its organizational existence
and good standing under the laws of its jurisdiction of incorporation,
organization or formation, as applicable, except, with respect to the Borrower’s
Subsidiaries, in connection with transactions permitted by Section 5.3;

(b) preserve and maintain in full force and effect all rights, privileges,
qualifications, permits, licenses and franchises necessary in the normal conduct
of its business except in connection with transactions permitted by Section 5.3
and sales of assets permitted by Section 5.2 and except as would not reasonably
be expected to have, either individually or in the aggregate, a Material Adverse
Effect;

(c) use its commercially reasonable efforts, in the Ordinary Course of Business,
to preserve its business organization and preserve the goodwill and business of
the customers, suppliers and others having material business relations with it;

(d) preserve or renew all of its registered trademarks, trade names and service
marks, the non-preservation of which would reasonably be expected to have,
either individually or in the aggregate, a Material Adverse Effect; and

(e) conduct its business and affairs without infringement of or interference
with any Intellectual Property of any other Person in any material respect and
shall comply in all material respects with the terms of its IP Licenses.

4.5 Maintenance of Property. Each Credit Party shall maintain, and shall cause
each of its Subsidiaries to maintain, and preserve all its Property which is
used or useful in its business in good working order and condition, ordinary
wear and tear excepted and shall make all necessary repairs thereto and renewals
and replacements thereof except where the failure to do so would not reasonably
be expected to have, either individually or in the aggregate, a Material Adverse
Effect.

4.6 Insurance.

(a) Each Credit Party shall, and shall cause each of its Subsidiaries to,
(i) maintain or cause to be maintained in full force and effect all policies of
insurance of any kind with respect to the property and businesses of the Credit
Parties and such Subsidiaries (including policies of life, fire, theft, product
liability, public liability, property damage, other casualty, employee fidelity,
workers’ compensation, business interruption and employee health and welfare
insurance) with financially sound and reputable insurance companies or
associations (in each case that are not Affiliates of the Borrower) of a nature
and providing such coverage as is sufficient and as is customarily carried by
businesses of the size and character of the business of the Credit Parties and
(ii) cause all such insurance relating to any property or business of any Credit
Party to name Agent as additional insured or loss payee, as appropriate. All
policies of insurance on real and personal property of the Credit Parties will
contain an endorsement, in form and substance acceptable to Agent, showing loss
payable to Agent and extra expense and business interruption endorsements. Such
endorsement, or an independent instrument furnished to Agent, will provide that
the insurance companies will give Agent written notice in accordance with the
policy provisions before any such policy or policies of insurance shall be
altered or cancelled and that no act or default of the Credit Parties or any
other Person shall affect the right of Agent to recover under such policy or
policies of insurance in case of loss or damage. Each Credit Party shall direct
all present and future insurers under its “All Risk” policies of property
insurance to pay all proceeds payable thereunder directly to Agent. If any
insurance proceeds are paid by cheque, draft or other instrument payable to any
Credit Party and Agent jointly, Agent may endorse such Credit Party’s name
thereon and do such other things as Agent may deem advisable to reduce the same
to cash. Agent reserves the right at any time, upon review of each Credit
Party’s risk profile, to require additional forms and limits of insurance.

 

39



--------------------------------------------------------------------------------

(b) Unless the Credit Parties provide Agent with evidence of the insurance
coverage required by this Agreement, Agent may purchase insurance at the Credit
Parties’ expense to protect Agent’s and Lenders’ interests in the Credit
Parties’ and their Subsidiaries’ properties. This insurance may, but need not,
protect the Credit Parties’ and their Subsidiaries’ interests. The coverage that
Agent purchases may not pay any claim that any Credit Party or any Subsidiary of
any Credit Party makes or any claim that is made against such Credit Party or
any Subsidiary in connection with said Property. The Borrower may later cancel
any insurance purchased by Agent, but only after providing Agent with evidence
that there has been obtained insurance as required by this Agreement. If Agent
purchases insurance, the Credit Parties will be responsible for the costs of
that insurance, including interest and any other charges Agent may impose in
connection with the placement of insurance, until the effective date of the
cancellation or expiration of the insurance. The costs of the insurance shall be
added to the Obligations. The costs of the insurance may be more than the cost
of insurance the Borrower may be able to obtain on their own.

4.7 Payment of Obligations. Such Credit Party shall, and shall cause each of its
Subsidiaries to, pay, discharge and perform as the same shall become due and
payable or required to be performed, all their respective obligations and
liabilities, including:

(a) all tax liabilities, assessments and governmental charges or levies upon it
or its Property, unless (i) the same are being contested in good faith by
appropriate proceedings diligently prosecuted which stay the filing or
enforcement of any Lien and for which adequate reserves in accordance with GAAP
are being maintained by such Person; and (ii) the aggregate Liabilities secured
by such Lien do not exceed $200,000;

(b) all lawful claims which, if unpaid, would by law become a Lien upon its
Property unless the same are being contested in good faith by appropriate
proceedings diligently prosecuted which stay the imposition or enforcement of
any Lien and for which adequate reserves in accordance with GAAP are being
maintained by such Person;

 

40



--------------------------------------------------------------------------------

(c) all Indebtedness, as and when due and payable, but subject to any
subordination provisions contained herein, in any other Loan Documents and/or in
any instrument or agreement evidencing such Indebtedness;

(d) the performance of all obligations under any Contractual Obligation to such
Credit Party or any of its Subsidiaries is bound, or to which it or any of its
Property is subject, including the Related Agreements, except where the failure
to perform would not reasonably be expected to have, either individually or in
the aggregate, a Material Adverse Effect; and

(e) payments to the extent necessary to avoid the imposition of a Lien with
respect to, or the involuntary termination of any underfunded Canadian Benefit
Plan or U.S. Benefit Plan.

4.8 Compliance with Laws; Pension Plans and Benefit Plans.

(a) Each Credit Party shall, and shall cause each of its Subsidiaries to, comply
with all Requirements of Law of any Governmental Authority having jurisdiction
over it or its business, except where the failure to comply would not reasonably
be expected to have, either individually or in the aggregate, a Material Adverse
Effect.

(b) For each existing, or hereafter adopted, Canadian Pension Plan and Canadian
Benefit Plan, each Credit Party shall in a timely fashion comply with and
perform in all material respects all of its obligations under and in respect of
such Canadian Pension Plan or Canadian Benefit Plan, including under any funding
agreements and all applicable laws (including any fiduciary, funding, investment
and administration obligations).

(c) All employer or employee payments, contributions or premiums required to be
remitted, paid to or in respect of each Canadian Pension Plan or Canadian
Benefit Plan shall be paid or remitted by each Credit Party in a timely fashion
in accordance with the terms thereof, any funding agreements and all applicable
laws.

(d) Borrower shall deliver to Agent (i) if requested by Agent, copies of each
annual and other return, report or valuation with respect to each Canadian
Pension Plan as filed with any applicable Governmental Authority; (ii) promptly
after receipt thereof, a copy of any direction, order, notice, ruling or opinion
that any Credit Party may receive from any applicable Governmental Authority
with respect to any Canadian Pension Plan; and (iii) notification within 30 days
of any increases having a cost to one or more of the Credit Parties in excess of
$200,000 per annum in the aggregate, in the benefits of any existing Canadian
Pension Plan or Canadian Benefit Plan, or the establishment of any new Canadian
Pension Plan or Canadian Benefit Plan, or the commencement of contributions to
any such plan to which any Credit Party was not previously contributing.

 

41



--------------------------------------------------------------------------------

4.9 Inspection of Property and Books and Records. Each Credit Party shall
maintain and shall cause each of its Subsidiaries to maintain proper books of
record and account, in which full, true and correct entries in conformity with
GAAP consistently applied shall be made of all financial transactions and
matters involving the assets and business of such Person. Each Credit Party
shall, and shall cause each of its Subsidiaries to, with respect to each owned,
leased, or controlled property, during normal business hours and upon reasonable
advance notice (unless an Event of Default shall have occurred and be
continuing, in which event no notice shall be required and Agent shall have
access at any and all times during the continuance thereof): (a) provide access
to such property to Agent and any of its Related Persons, as frequently as Agent
determines to be appropriate; and (b) permit Agent and any of its Related
Persons to conduct field examinations, audit, inspect and make extracts and
copies (or take originals if reasonably necessary) from all of such Credit
Party’s books and records, and evaluate and make physical verifications of the
Inventory and other Collateral in any manner and through any medium that Agent
considers advisable, in each instance, at the Credit Parties’ expense; provided
the Credit Parties shall only be obligated to reimburse Agent for the expenses
for one, such field examinations, audits and inspections per year or more
frequently if an Event of Default has occurred and is continuing. Any Lender may
accompany Agent or its Related Persons in connection with any inspection at such
Lender’s expense.

4.10 Use of Proceeds. The Borrower shall use the proceeds of the Loans solely as
follows: (a) to capitalize in part, the Special Purpose Subsidiary, (b) to pay
costs and expenses required to be paid pursuant to Section 2.1, and (c) for
working capital, capital expenditures and other general corporate purposes not
in contravention of any Requirement of Law and not in violation of this
Agreement.

4.11 Cash Management Systems. Each Credit Party shall enter into, and cause each
depository, securities intermediary or futures intermediary to enter into,
Control Agreements providing for “springing” cash dominion with respect to each
deposit, securities, futures or similar account maintained by such Person (other
than any payroll account so long as such payroll account is a zero balance
account and withholding tax and fiduciary accounts) as of or after the Amendment
and Restatement Date. In addition, at Agent’s request, Credit Parties will enter
into Control Agreements providing for springing cash dominion over disbursement
accounts as of the Amendment and Restatement Date, except as set forth in the
preceding sentence. With respect to accounts subject to “springing” Control
Agreements, unless and until an Event of Default has occurred and is continuing
or Availability falls below $4,000,000, Agent shall not deliver to the relevant
depository, securities intermediary or futures intermediary a notice or other
instruction which provides for exclusive control over such account by Agent. The
Credit Parties shall not maintain cash on deposit in disbursement accounts in
excess of outstanding cheques and wire transfers payable from such accounts and
amounts necessary to meet minimum balance requirements.

4.12 Landlord Agreements. Each Credit Party shall use commercially reasonable
efforts to obtain a landlord agreement or bailee or mortgagee waivers, as
applicable, from the lessor of each leased property, bailee in possession of any
Collateral or mortgagee of any owned property with respect to each location
where any Collateral is stored or located, which agreement shall be reasonably
satisfactory in form and substance to Agent.

 

42



--------------------------------------------------------------------------------

4.13 Further Assurances.

(a) Each Credit Party shall ensure that all written information, exhibits and
reports furnished to Agent or the Lenders do not and will not contain any untrue
statement of a material fact and do not and will not omit to state any material
fact or any fact necessary to make the statements contained therein not
misleading in light of the circumstances in which made, and will promptly
disclose to Agent and the Lenders and correct any defect or error that may be
discovered therein or in any Loan Document or in the execution, acknowledgement
or recordation thereof.

(b) Promptly upon request by Agent, the Credit Parties shall (and, subject to
the limitations hereinafter set forth, shall cause each of their Subsidiaries
to) take such additional actions and execute such documents as Agent may
reasonably require from time to time in order (i) to carry out more effectively
the purposes of this Agreement or any other Loan Document, (ii) to subject to
the Liens created by any of the Collateral Documents any of the Properties,
rights or interests covered by any of the Collateral Documents, (iii) to perfect
and maintain the validity, effectiveness and priority of any of the Collateral
Documents and the Liens intended to be created thereby, and (iv) to better
assure, convey, grant, assign, transfer, preserve, protect and confirm to the
Secured Parties the rights granted or now or hereafter intended to be granted to
the Secured Parties under any Loan Document. Without limiting the generality of
the foregoing and except as otherwise approved in writing by Required Lenders,
the Credit Parties shall cause each of their Subsidiaries to guarantee the
Obligations and to cause each such Subsidiary to grant to Agent, for the benefit
of the Secured Parties, a security interest in, subject to the limitations
hereinafter set forth, all of such Subsidiary’s Property to secure such
guarantee. Furthermore and except as otherwise approved in writing by Required
Lenders, each Credit Party shall, and shall cause each of its Subsidiaries to,
pledge all of the Stock and Stock Equivalents of each of its Subsidiaries, in
each instance, to Agent, for the benefit of the Secured Parties, to secure the
Obligations. In connection with each pledge of Stock and Stock Equivalents, the
Credit Parties shall deliver, or cause to be delivered, to Agent, irrevocable
proxies and stock powers and/or assignments, as applicable, duly executed in
blank.

4.14 Environmental Matters. Each Credit Party shall, and shall cause each of its
Subsidiaries to, comply with, and maintain its Real Estate, whether owned,
leased, subleased or otherwise operated or occupied, in compliance with, all
applicable Environmental Laws (including by implementing any Remedial Action
necessary to achieve such compliance) or that is required by orders and
directives of any Governmental Authority except where the failure to comply
would not reasonably be expected to, individually or in the aggregate, result in
a Material Environmental Liability. Without limiting the foregoing, if an Event
of Default is continuing or if Agent at any time has a reasonable basis to
believe that there exist violations of Environmental Laws by any Credit Party or
any Subsidiary of any Credit Party or that there exist any Environmental
Liabilities, then each Credit Party shall, promptly upon receipt of request from
Agent, cause the performance of, and allow Agent and its Related Persons access
to such Real Estate for the purpose of conducting, such environmental audits and
assessments, including subsurface sampling of soil and groundwater, and cause
the preparation of such reports, in each case as Agent may from time to time
reasonably request. Such audits, assessments and reports, to the extent not
conducted by Agent or any of its Related Persons, shall be conducted and
prepared by reputable environmental consulting firms reasonably acceptable to
Agent and shall be in form and substance reasonably acceptable to Agent.

 

43



--------------------------------------------------------------------------------

ARTICLE V

NEGATIVE COVENANTS

Each Credit Party covenants and agrees that, so long as any Lender shall have
any Commitment hereunder, or any Loan or other Obligation (other than contingent
indemnification Obligations to the extent no claim giving rise thereto has been
asserted) shall remain unpaid or unsatisfied:

5.1 Limitation on Liens. No Credit Party shall, and no Credit Party shall suffer
or permit any of its Subsidiaries to, directly or indirectly, make, create,
incur, assume or suffer to exist any Lien upon or with respect to any part of
its Property, whether now owned or hereafter acquired, other than the following
(“Permitted Liens”):

(a) any Lien existing on the Property of a Credit Party or a Subsidiary of a
Credit Party on the Amendment and Restatement Date and set forth in Schedule 5.1
securing Indebtedness outstanding on such date and permitted by subsection
5.5(c), including replacement Liens on the Property currently subject to such
Liens securing Indebtedness permitted by subsection 5.5(c);

(b) any Lien created under any Loan Document;

(c) Liens for taxes, fees, assessments or other governmental charges (i) which
are not past due or remain payable without penalty, or (ii) the non-payment of
which is permitted by Section 4.7;

(d) carriers’, warehousemen’s, mechanics’, landlords’, materialmen’s,
repairmen’s or other similar Liens arising in the Ordinary Course of Business
which are not past due or remain payable without penalty or which are being
contested in good faith and by appropriate proceedings diligently prosecuted,
which proceedings have the effect of preventing the forfeiture or sale of the
Property subject thereto and for which adequate reserves in accordance with GAAP
are being maintained;

(e) Liens consisting of pledges or deposits required in the Ordinary Course of
Business in connection with workers’ compensation, employment insurance and
other social security legislation or to secure the performance of tenders,
statutory obligations, surety, stay, customs and appeals bonds, bids, leases,
governmental contract, trade contracts, performance and return of money bonds
and other similar obligations (exclusive of obligations for the payment of
borrowed money) or to secure liability to insurance carriers;

(f) Liens consisting of judgment or judicial attachment liens (other than for
payment of taxes, assessments or other governmental charges), provided that the
enforcement of such Liens is effectively stayed and all such Liens secure claims
in the aggregate at any time outstanding for the Credit Parties and their
Subsidiaries not exceeding $200,000;

(g) easements, rights-of-way, zoning and other restrictions, minor defects or
other irregularities in title, and other similar encumbrances incurred in the
Ordinary Course of Business which, either individually or in the aggregate, are
not substantial in amount, and which do not in any case materially detract from
the value of the Property subject thereto or interfere in any material respect
with the ordinary conduct of the businesses of any Credit Party or any
Subsidiary of any Credit Party;

 

44



--------------------------------------------------------------------------------

(h) Liens on any Property acquired or held by any Credit Party or any Subsidiary
of any Credit Party securing Indebtedness incurred or assumed for the purpose of
financing (or refinancing) all or any part of the cost of acquiring such
Property and permitted under subsection 5.5(d); provided that (i) any such Lien
attaches to such Property concurrently with or within twenty (20) days after the
acquisition thereof, (ii) such Lien attaches solely to the Property so acquired
in such transaction and the proceeds thereof, and (iii) the principal amount of
the debt secured thereby does not exceed 100% of the cost of such Property;

(i) Liens securing Capital Lease Obligations permitted under subsection 5.5(d);

(j) any interest or title of a lessor or sublessor under any lease permitted by
this Agreement;

(k) non-exclusive licenses and sublicenses granted by a Credit Party and leases
or subleases (by a Credit Party as lessor or sublessor) to third parties in the
Ordinary Course of Business not interfering with the business of the Credit
Parties or any of their Subsidiaries;

(l) to the extent not included in clauses (a), (d) or (e) above, Prior Claims
that are unregistered and secure amounts that are not yet due and payable;

(m) Liens (including the right of set-off) in favour of a bank or other
depository institution arising as a matter of law encumbering deposits; and

(n) Liens in favour of customs and revenue authorities arising as a matter of
law which secure payment of customs duties in connection with the importation of
goods in the Ordinary Course of Business.

5.2 Disposition of Assets. No Credit Party shall, and no Credit Party shall
suffer or permit any of its Subsidiaries to, directly or indirectly, sell,
assign, lease, convey, transfer or otherwise dispose of (whether in one or a
series of transactions) any Property or real estate (including the Stock of any
Subsidiary of any Credit Party, whether in a public or a private offering or
otherwise, and accounts and notes receivable, with or without recourse) or enter
into any agreement to do any of the foregoing, except:

(a) dispositions to any Person of (i) Inventory in the Ordinary Course of
Business, (ii) Equipment having a book value not exceeding $10,000,000 in the
aggregate during the term of this Agreement, or (iii) real estate as part of a
sale/leaseback transaction, provided that cash consideration is received by the
Credit Party at the time of sale for dispositions under clauses (ii) and (iii);

 

45



--------------------------------------------------------------------------------

(b) dispositions (other than of (i) the Stock of any Subsidiary of any Credit
Party or (ii) any Accounts of any Credit Party) not otherwise permitted
hereunder which are made for fair market value and the mandatory prepayment in
the amount of the Net Proceeds of such disposition is made if and to the extent
required by Section 1.8; provided, that (i) at the time of any disposition, no
Event of Default shall exist or shall result from such disposition, (ii) all of
the aggregate sales price from such disposition shall be paid in cash,
(iii) after giving effect to such disposition, the Credit Parties are in
compliance on a pro forma basis with the covenants set forth in Article VI,
recomputed for the most recent Fiscal Quarter for which financial statements
have been delivered;

(c) dispositions of Cash Equivalents; and

(d) transactions permitted under Section 5.1(k).

5.3 Amalgamation, Consolidations and Mergers. No Credit Party shall, and no
Credit Party shall suffer or permit any of its Subsidiaries to (a) amalgamate,
merge, consolidate with or into, or convey, transfer, lease or otherwise dispose
of (whether in one transaction or in a series of transactions) all or
substantially all of its assets (whether now owned or hereafter acquired) to or
in favour of any Person, except upon not less than five (5) Business Days prior
written notice to Agent, except that (i) any Subsidiary of the Borrower may
amalgamate or merge with, or dissolve or liquidate into, the Borrower or a
Wholly-Owned Subsidiary of the Borrower which is a Domestic Subsidiary, provided
that the Borrower or such Wholly-Owned Subsidiary which is a Domestic Subsidiary
shall be the continuing or surviving entity and all actions required to maintain
perfected Liens on the Stock of the surviving entity and other Collateral in
favour of Agent shall have been completed and (ii) any Foreign Subsidiary may
merge with or dissolve or liquidate into another Foreign Subsidiary provided if
a First Tier Foreign Subsidiary is a constituent entity in such amalgamation,
merger, dissolution or liquidation, such First Tier Foreign Subsidiary shall be
the continuing or surviving entity.

5.4 Acquisitions; Loans and Investments. No Credit Party shall and no Credit
Party shall suffer or permit any of its Subsidiaries to (i) purchase or acquire,
or make any commitment to purchase or acquire any Stock or Stock Equivalents, or
any obligations or other securities of, or any interest in, any Person,
including the establishment or creation of a Subsidiary, or (ii) make or commit
to make any Acquisitions, or any other acquisition of all or substantially all
of the assets of another Person, or of any business or division of any Person,
including without limitation, by way of amalgamation, merger, consolidation or
other combination or (iii) make or purchase, or commit to make or purchase, any
advance, loan, extension of credit or capital contribution to or any other
investment in, any Person including the Borrower, any Affiliate of the Borrower
or any Subsidiary of the Borrower (the items described in clauses (i), (ii) and
(iii) are referred to as “Investments”), except for:

(a) Investments in cash and Cash Equivalents;

(b) Investments received as the non-cash portion of consideration received in
connection with transactions permitted pursuant to subsection 5.2(b);

 

46



--------------------------------------------------------------------------------

(c) Investments acquired in connection with the settlement of delinquent
Accounts in the Ordinary Course of Business or in connection with the bankruptcy
or reorganization of suppliers or customers;

(d) Investments existing on the Amendment and Restatement Date and set forth in
Schedule 5.4;

(e) loans or advances to employees permitted under Section 5.6;

(f) Investments made in the Special Purpose Subsidiary prior to December 31,
2010 in an aggregate amount not to exceed $25,000,000.

5.5 Limitation on Indebtedness. No Credit Party shall, and no Credit Party shall
suffer or permit any of its Subsidiaries to, create, incur, assume, permit to
exist, or otherwise become or remain directly or indirectly liable with respect
to, any Indebtedness, except:

(a) the Obligations;

(b) Indebtedness consisting of Contingent Obligations described in clause (a) of
the definition thereof and permitted pursuant to Section 5.8;

(c) Indebtedness existing on the Amendment and Restatement Date and set forth in
Schedule 5.5 including Permitted Refinancings thereof;

(d) Indebtedness not to exceed $500,000 in the aggregate at any time
outstanding, consisting of Capital Lease Obligations or secured by Liens
permitted by subsection 5.1(h) and Permitted Refinancings thereof;

(e) unsecured intercompany Indebtedness permitted pursuant to subsection 5.4(b);
and

(f) other unsecured Indebtedness owing to Persons that are not Affiliates of the
Credit Parties not exceeding $200,000 in the aggregate at any time outstanding.

5.6 Employee Loans and Transactions with Affiliates. No Credit Party shall, and
no Credit Party shall suffer or permit any of its Subsidiaries to, enter into
any transaction with any Affiliate of the Borrower or of any such Subsidiary,
and no Credit Party shall enter into any lending or borrowing transaction with
any employees of any Credit Party, except:

(a) as expressly permitted by this Agreement; or

(b) in the Ordinary Course of Business and pursuant to the reasonable
requirements of the business of such Credit Party or such Subsidiary upon fair
and reasonable terms no less favourable to such Credit Party or such Subsidiary
than would be obtained in a comparable arm’s length transaction with a Person
not an Affiliate of the Borrower or such Subsidiary and which are disclosed in
writing to Agent;

 

47



--------------------------------------------------------------------------------

(c) loans or advances to employees of Credit Parties for travel, entertainment
and relocation expenses and other ordinary business purposes in the Ordinary
Course of Business not to exceed $150,000 in the aggregate outstanding at any
time.

All such transactions existing as of the Amendment and Restatement Date are
described in Schedule 5.6.

5.7 Management Fees and Compensation. No Credit Party shall, and no Credit Party
shall permit any of its Subsidiaries to, pay any fees (including, without
limitation, any management, consulting, licensing or similar fees or amounts
under the management agreement between the Borrower and Solo Cup Operating
Corporation dated May 15, 2005, as it may be amended, supplemented or replaced
from time to time) to any Affiliate of any Credit Party or to any officer,
director or employee of any Credit Party or any Affiliate of any Credit Party
except:

(a) payment of reasonable compensation to officers and employees for actual
services rendered to the Credit Parties and their Subsidiaries in the Ordinary
Course of Business;

(b) in addition to clause (a), aggregate payments no greater than US$700,000 in
any Fiscal Year.

5.8 Contingent Obligations. No Credit Party shall, and no Credit Party shall
suffer or permit any of its Subsidiaries to, create, incur, assume or suffer to
exist any Contingent Obligations except in respect of the Obligations and
except:

(a) endorsements for collection or deposit in the Ordinary Course of Business;

(b) Rate Contracts entered into in the Ordinary Course of Business for bona fide
hedging purposes and not for speculation with Agent’s prior written consent or
pursuant to Section 4.16;

(c) Contingent Obligations of the Credit Parties and their Subsidiaries existing
as of the Amendment and Restatement Date and listed in Schedule 5.8, including
extension and renewals thereof which do not increase the amount of such
Contingent Obligations or impose materially more restrictive or adverse terms on
the Credit Parties or their Subsidiaries as compared to the terms of the
Contingent Obligation being renewed or extended;

(d) Contingent Obligations arising under indemnity agreements to title insurers
to cause such title insurers to issue to Agent title insurance policies;

(e) Contingent Obligations arising with respect to customary indemnification
obligations in favour of (i) sellers in connection with Acquisitions permitted
hereunder and (ii) purchasers in connection with dispositions permitted under
subsection 5.2(b);

(f) Contingent Obligations arising under Letters of Credit;

 

48



--------------------------------------------------------------------------------

(g) Contingent Obligations arising under guarantees made in the Ordinary Course
of Business of obligations of any Credit Party, which obligations are otherwise
permitted hereunder; provided that if such obligation is subordinated to the
Obligations, such guarantee shall be subordinated to the same extent; and

(h) other Contingent Obligations not exceeding $100,000 in the aggregate at any
time outstanding.

5.9 Compliance with Pension and Benefit Plans

(a) No Credit Party shall permit its unfunded pension fund and other employee
benefit plan obligation and liabilities to remain unfunded other than in
accordance with applicable law.

5.10 Restricted Payments. No Credit Party shall, and no Credit Party shall
suffer or permit any of its Subsidiaries to, (i) declare or make any dividend
payment or other distribution of assets, properties, cash, rights, obligations
or securities on account of any Stock or Stock Equivalent, (ii) purchase, redeem
or otherwise acquire for value any Stock or Stock Equivalent now or hereafter
outstanding or (iii) make any payment or prepayment of principal of, premium, if
any, interest, fees, redemption, exchange, purchase, retirement, defeasance,
sinking fund or similar payment with respect to, Subordinated Indebtedness (the
items described in clauses (i), (ii) and (iii) above are referred to as
“Restricted Payments”); except that any Wholly-Owned Subsidiary of the Borrower
may declare and pay dividends to the Borrower or any Wholly-Owned Subsidiary of
the Borrower, and except that:

(a) the Borrower may make Restricted Payments to its Special Purpose Subsidiary
in an aggregate amount of $25,000,000 during the period from the Amendment and
Restatement Date until December 31, 2010; and

(b) in addition to the permitted Restricted Payments set out in paragraph (a),
the Borrower may make Restricted Payments in an aggregate amount of $15,000,000
during the period from the Amendment and Restatement Date until the Revolving
Termination Date provided that it has $8,000,000 of Availability both prior to
such Restricted Payment and after giving effect to such Restricted Payment and
provided all of the following conditions are satisfied:

(i) no Default or Event of Default has occurred and is continuing or would arise
as a result of such Restricted Payment;

(ii) after giving effect to such Restricted Payment, the Credit Parties are in
compliance on a pro forma basis with the covenants set forth in Article VI,
recomputed for the most recent Fiscal Month for which financial statements have
been delivered;

(iii) the aggregate Restricted Payments permitted under paragraph (b) during the
term of this Agreement shall not exceed $15,000,000; and

 

49



--------------------------------------------------------------------------------

(iv) after giving effect to such Restricted Payment, Availability is not less
than $8,000,000;

5.11 Change in Business. No Credit Party shall, and no Credit Party shall permit
any of its Subsidiaries to, engage in any line of business substantially
different from those lines of business carried on by it on the date hereof.

5.12 Change in Structure. Except as expressly permitted under Section 5.3, no
Credit Party shall, and no Credit Party shall permit any of its Subsidiaries to,
make any material changes in its equity capital structure, issue any Stock or
Stock Equivalents or amend any of its Organization Documents in any material
respect and, in each case, in any respect adverse to Agent or Lenders. No Credit
Party shall amend its Organizational Documents to add provisions which require
only director consent (and not shareholder consent) only to the transfer of such
Credit Party’s Stock.

5.13 Changes in Accounting, Name or Jurisdiction of Organization. No Credit
Party shall, and no Credit Party shall suffer or permit any of its Subsidiaries
to, (i) make any significant change in accounting treatment or reporting
practices, except as required by GAAP, (ii) change the Fiscal Year or method for
determining Fiscal Quarters of any Credit Party or of any consolidated
Subsidiary of any Credit Party, (iii) change its name as it appears in official
filings in its jurisdiction of organization, (iv) change its jurisdiction of
organization, (v) change its chief place of business or chief executive office
or warehouses or locations at which Collateral is held or stored or the location
of its records concerning the Collateral, in the case of clauses (iii), (iv) and
(v), without at least twenty (20) days’ prior written notice to Agent and the
acknowledgement of Agent that all actions required by Agent, including those to
continue the perfection of its Liens, have been completed.

5.14 [Intentionally Deleted]

5.15 No Negative Pledges.

(a) No Credit Party shall, and no Credit Party shall permit any of its
Subsidiaries to, directly or indirectly, create or otherwise cause or suffer to
exist or become effective any consensual restriction or encumbrance of any kind
on the ability of any Credit Party or Subsidiary to pay dividends or make any
other distribution on any of such Credit Party’s or Subsidiary’s Stock or Stock
Equivalents or to pay fees, including management fees, or make other payments
and distributions to the Borrower or any other Credit Party. No Credit Party
shall, and no Credit Party shall permit any of its Subsidiaries to, directly or
indirectly, enter into, assume or become subject to any Contractual Obligation
prohibiting or otherwise restricting the existence of any Lien upon any of its
assets in favour of Agent, whether now owned or hereafter acquired except in
connection with any document or instrument governing Liens permitted pursuant to
subsections 5.1(h) and 5.1(i) provided that any such restriction contained
therein relates only to the asset or assets subject to such permitted Liens.

 

50



--------------------------------------------------------------------------------

(b) No Credit Party (other than the Borrower) shall issue any Stock or Stock
Equivalents (i) if such issuance would result in an Event of Default under
subsection 7.1(k) and (ii) unless such Stock and Stock Equivalents are pledged
to Agent, for the benefit of the Secured Parties, as security for the
Obligations

5.16 Counter-Terrorism Regulations Anti-Money Laundering. No Credit Party shall,
and no Credit Party shall permit any of its Subsidiaries to fail to comply with
the laws, regulations and executive orders referred to in Section 3.30.

5.17 Sale-Leasebacks. No Credit Party shall, and no Credit Party shall permit
any of its Subsidiaries to, engage in a sale leaseback, synthetic lease or
similar transaction involving any of its assets, except as permitted pursuant to
Section 5.2(a)(iii).

5.18 Hazardous Materials. No Credit Party shall, and no Credit Party shall
permit any of its Subsidiaries to, cause or suffer to exist any Release of any
Hazardous Material at, to or from any Real Estate that would violate any
Environmental Law, form the basis for any Environmental Liabilities or otherwise
adversely affect the value or marketability of any Real Estate (whether or not
owned by any Credit Party or any Subsidiary of any Credit Party).

5.19 Prepayments of Other Indebtedness. No Credit Party shall, directly or
indirectly, voluntarily purchase, redeem, defease or prepay any principal of,
premium, if any, interest or other amount payable in respect of any Indebtedness
prior to its scheduled maturity, other than (a) the Obligations,
(b) Indebtedness secured by a Permitted Lien if the asset securing such
Indebtedness has been sold or otherwise disposed of in a transaction permitted
hereunder, (c) a Permitted Refinancing of Indebtedness permitted under
subsection 5.5(c) or (d), and (d) prepayment of intercompany Indebtedness to
Credit Parties.

ARTICLE VI

FINANCIAL COVENANTS

Each Credit Party covenants and agrees that, so long as any Lender shall have
any Commitment hereunder, or any Loan or other Obligation (other than contingent
indemnification Obligations to the extent no claim giving rise thereto has been
asserted) shall remain unpaid or unsatisfied:

6.1 Availability Block. The Borrower shall maintain Availability at a minimum
amount of $1,000,000; and

6.2 Fixed Charge Coverage Ratio. At any time that Availability is less than 25%
of the Borrowing Base (as set forth in the most recently delivered Borrowing
Base Certificate) or less than $2,500,000, the Credit Parties shall not permit
the Fixed Charge Coverage Ratio for the twelve Fiscal Month period ending at the
end of any Fiscal Month to be less than 1.25:1.00.

“Fixed Charge Coverage Ratio” shall be calculated in the manner set forth in
Exhibit 4.2(b).

 

51



--------------------------------------------------------------------------------

ARTICLE VII

EVENTS OF DEFAULT

7.1 Events of Default. Any of the following shall constitute an “Event of
Default”:

(a) Non-Payment. Any Credit Party fails (i) to pay when and as required to be
paid herein, any amount of principal of, or interest on, any Loan, including
after maturity of the Loans, or to pay any L/C Reimbursement Obligation or
(ii) to pay within three (3) Business Days after the same shall become due, any
fee or any other amount payable hereunder or pursuant to any other Loan
Document;

(b) Representation or Warranty. (i) Any representation, warranty or
certification by or on behalf of any Credit Party or any of its Subsidiaries
made or deemed made herein, in any other Loan Document, or which is contained in
any certificate, document or financial or other statement by any such Person, or
their respective Responsible Officers, furnished at any time under this
Agreement, or in or under any other Loan Document, shall prove to have been
incorrect in any material respect (without duplication of other materiality
qualifiers contained therein) on or as of the date made or deemed made or
(ii) any information contained in any Borrowing Base Certificate is untrue or
incorrect in any respect (other than (A) inadvertent, immaterial errors not
exceeding $200,000 in the aggregate in any Borrowing Base Certificate,
(B) errors understating the Borrowing Base and (C) errors occurring when
Availability continues to exceed $100,000 after giving effect to the correction
of such errors);

(c) Specific Defaults. Any Credit Party fails to perform or observe any term,
covenant or agreement contained (i) in any of subsection 4.3(a) or 9.10(d),
Section 4.6, 4.10 or 4.11 or Article V or VI or (ii) in any of Section 4.1 or
4.9, or subsection 4.2(a), 4.2(b), or 4.2(d) and such default in this clause
(ii) shall continue unremedied for a period of five (5) days after the earlier
to occur of (A) the date upon which a Responsible Officer of any Credit Party
becomes aware of such default and (B) the date upon which written notice thereof
is given to the Borrower by Agent or Required Lenders;

(d) Other Defaults. Any Credit Party or Subsidiary of any Credit Party fails to
perform or observe any other term, covenant or agreement contained in this
Agreement or any other Loan Document, and such default shall continue unremedied
for a period of thirty (30) days after the earlier to occur of (i) the date upon
which a Responsible Officer of any Credit Party becomes aware of such default
and (ii) the date upon which written notice thereof is given to the Borrower by
Agent or Required Lenders;

(e) Cross-Default; Cross-Acceleration. Any Credit Party or any Subsidiary of any
Credit Party (i) fails to make any payment in respect of any Indebtedness (other
than the Obligations) or Contingent Obligation (other than the Obligations)
having an aggregate principal amount (including undrawn committed or available
amounts and including amounts owing to all creditors under any combined or
syndicated credit arrangement) of more than $250,000 when due (whether by
scheduled maturity, required prepayment, acceleration, demand, or otherwise) and
such failure continues after the applicable grace or notice period, if any,
specified in the document relating thereto on the date of such failure; or
(ii) fails to perform or observe any other condition or covenant, or any other
event shall occur or condition exist, under any agreement or instrument relating
to any such Indebtedness or Contingent Obligation (other than Contingent
Obligations owing by one Credit Party with respect to the obligations of another
Credit Party permitted hereunder or earnouts permitted hereunder), if the effect
of such failure, event or condition is to cause, or to permit the holder or
holders of such Indebtedness or beneficiary or beneficiaries of such
Indebtedness (or a trustee or agent on behalf of such holder or holders or
beneficiary or beneficiaries) to cause such Indebtedness to be declared to be
due and payable prior to its stated maturity (without regard to any
subordination terms with respect thereto), or such Contingent Obligation to
become payable or cash collateral in respect thereof to be demanded;

 

52



--------------------------------------------------------------------------------

(f) Insolvency; Voluntary Proceedings. The Borrower, individually, ceases or
fails, or the Credit Parties and their Subsidiaries on a consolidated basis,
cease or fail, to be Solvent, or any Credit Party or any Subsidiary of any
Credit Party: (i) generally fails to pay, or admits in writing its inability to
pay, its debts as they become due, subject to applicable grace periods, if any,
whether at stated maturity or otherwise; (ii) voluntarily ceases to conduct its
business in the ordinary course; (iii) commences any Insolvency Proceeding with
respect to itself; or (iv) takes any action to effectuate or authorize any of
the foregoing;

(g) Involuntary Proceedings. (i) Any involuntary Insolvency Proceeding is
commenced or filed against any Credit Party or any Subsidiary of any Credit
Party, or any writ, judgment, warrant of attachment, execution or similar
process, is issued or levied against any such Person’s Properties with a value
in excess of $500,000 individually or in the aggregate and any such proceeding
or petition shall not be dismissed, or such writ, judgment, warrant of
attachment, execution or similar process shall not be released, vacated or fully
bonded within sixty (60) days after commencement, filing or levy; (ii) any
Credit Party or Subsidiary of any Credit Party admits the material allegations
of a petition against it in any Insolvency Proceeding, or an order for relief
(or similar order under non-Canadian law) is ordered in any Insolvency
Proceeding; or (iii) any Credit Party or any Subsidiary of any Credit Party
acquiesces in the appointment of a receiver, receiver and manager, trustee,
custodian, conservator, liquidator, sequestrator, mortgagee in possession (or
agent therefor), or other similar Person for itself or a substantial portion of
its Property or business;

(h) Monetary Judgments. One or more judgments, non-interlocutory orders, decrees
or arbitration awards shall be entered against any one or more of the Credit
Parties or any of their respective Subsidiaries involving in the aggregate a
liability of $500,000 or more (excluding amounts covered by insurance to the
extent the relevant independent third party insurer has not denied coverage
therefor), and the same shall remain unsatisfied, unvacated and unstayed pending
appeal for a period of thirty (30) days after the entry thereof;

(i) Non-Monetary Judgments. One or more non-monetary judgments, orders or
decrees shall be rendered against any one or more of the Credit Parties or any
of their respective Subsidiaries which has or would reasonably be expected to
have, either individually or in the aggregate, a Material Adverse Effect, and
there shall be any period of ten (10) consecutive days during which a stay of
enforcement of such judgment or order, by reason of a pending appeal or
otherwise, shall not be in effect;

(j) Collateral. Any material provision of any Loan Document shall for any reason
cease to be valid and binding on or enforceable against any Credit Party or any
Subsidiary of any Credit Party party thereto or any Credit Party or any
Subsidiary of any Credit Party shall so state in writing or bring an action to
limit its obligations or liabilities thereunder; or any Collateral Document
shall for any reason (other than pursuant to the terms thereof) cease to create
a valid security interest in the Collateral purported to be covered thereby or
such security interest shall for any reason (other than the failure of Agent to
take any action within its control) cease to be a perfected and first priority
security interest subject only to Permitted Liens;

 

53



--------------------------------------------------------------------------------

(k) Ownership. (i) Vestar Capital Partners at any time fails to own
beneficially, directly or indirectly, at least fifty-one percent (51%) of the
issued and outstanding voting Stock of SCIC or, in any event, Stock representing
voting control of SCIC; or (ii) SCIC ceases to own one hundred percent (100%) of
the issued and outstanding Stock and Stock Equivalents of the Borrower, in each
instance in clauses (i) and (ii), free and clear of all Liens, rights, options,
warrants or other similar agreements or understandings, other than Liens in
favour of Agent; or

(l) Damage; Casualty. Any event occurs, whether or not insured or insurable, as
a result of which revenue-producing activities cease or are substantially
curtailed at facilities of the Credit Parties generating more than 30% of the
Borrower’s consolidated revenues for the Fiscal Year preceding such event and
such cessation or curtailment continues for more than thirty (30) days.

7.2 Remedies. Upon the occurrence and during the continuance of any Event of
Default, Agent may, and shall at the request of the Required Lenders:

(a) declare all or any portion of the Commitment of each Lender to make Loans or
of the L/C Issuer to issue Letters of Credit to be suspended or terminated,
whereupon such Commitments shall forthwith be suspended or terminated;

(b) declare all or any portion of the unpaid principal amount of all outstanding
Loans, all interest accrued and unpaid thereon, and all other amounts owing or
payable hereunder or under any other Loan Document to be immediately due and
payable; without presentment, demand, protest or other notice of any kind, all
of which are hereby expressly waived by each Credit Party; and/or

(c) exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents or applicable law;

provided, however, that upon the occurrence of any event specified in subsection
7.1(f) or 7.1(g) above (in the case of clause (i) of subsection 7.1(g) upon the
expiration of the sixty (60) day period mentioned therein), the obligation of
each Lender to make Loans and the obligation of the L/C Issuer to issue Letters
of Credit shall automatically terminate and the unpaid principal amount of all
outstanding Loans and all interest and other amounts as aforesaid shall
automatically become due and payable without further act of Agent, any Lender or
the L/C Issuer.

7.3 Rights Not Exclusive. The rights provided for in this Agreement and the
other Loan Documents are cumulative and are not exclusive of any other rights,
powers, privileges or remedies provided by law or in equity, or under any other
instrument, document or agreement now existing or hereafter arising.

 

54



--------------------------------------------------------------------------------

7.4 Cash Collateral for Letters of Credit. If an Event of Default has occurred
and is continuing, this Agreement (or the Revolving Loan Commitment) shall be
terminated for any reason or if otherwise required by the terms hereof, Agent
may, and upon request of Required Lenders, shall, demand (which demand shall be
deemed to have been delivered automatically upon any acceleration of the Loans
and other obligations hereunder pursuant to Section 7.2), and the Borrower shall
thereupon deliver to Agent, to be held for the benefit of the L/C Issuer, Agent
and the Lenders entitled thereto, an amount of cash equal to 105% of the amount
of L/C Reimbursement Obligations as additional collateral security for
Obligations. Agent may at any time apply any or all of such cash and cash
collateral to the payment of any or all of the Credit Parties’ Obligations. The
remaining balance of the cash collateral will be returned to the Borrower when
all Letters of Credit have been terminated or discharged, all Commitments have
been terminated and all Obligations have been paid in full in cash.

ARTICLE VIII

THE AGENT

8.1 Appointment and Duties.

(a) Appointment of Agent. Each Lender and each L/C Issuer hereby appoints GE
Capital (together with any successor Agent pursuant to Section 8.9) as Agent
hereunder and authorizes Agent to (i) execute and deliver the Loan Documents and
accept delivery thereof on its behalf from any Credit Party, (ii) take such
action on its behalf and to exercise all rights, powers and remedies and perform
the duties as are expressly delegated to Agent under such Loan Documents and
(iii) exercise such powers as are incidental thereto.

(b) Duties as Collateral and Disbursing Agent. Without limiting the generality
of clause (a) above, Agent shall have the sole and exclusive right and authority
(to the exclusion of the Lenders and L/C Issuers), and is hereby authorized, to
(i) act as the disbursing and collecting agent for the Lenders and the L/C
Issuers with respect to all payments and collections arising in connection with
the Loan Documents (including in any proceeding described in subsection 7.1(g)
or any other bankruptcy, insolvency or similar proceeding), and each Person
making any payment in connection with any Loan Document to any Secured Party is
hereby authorized to make such payment to Agent, (ii) file and prove claims and
file other documents necessary or desirable to allow the claims of the Secured
Parties with respect to any Obligation in any proceeding described in subsection
7.1(f) or (g) or any other bankruptcy, insolvency or similar proceeding (but not
to vote, consent or otherwise act on behalf of such Person), (iii) act as
collateral agent for each Secured Party for purposes of the perfection of all
Liens created by such agreements and all other purposes stated therein,
(iv) manage, supervise and otherwise deal with the Collateral, (v) take such
other action as is necessary or desirable to maintain the perfection and
priority of the Liens created or purported to be created by the Loan Documents,
(vi) except as may be otherwise specified in any Loan Document, exercise all
remedies given to Agent and the other Secured Parties with respect to the
Collateral, whether under the Loan Documents, applicable Requirements of Law or
otherwise and (vii) execute any amendment, consent or waiver under the Loan
Documents on behalf of any Lender that has consented in writing to such
amendment, consent or waiver; provided, however, that Agent hereby appoints,
authorizes and directs each Lender and L/C Issuer to act as collateral sub-agent
for Agent, the Lenders and the L/C Issuers for purposes of the perfection of
Liens with respect to any deposit account maintained by a Credit Party with, and
cash and Cash Equivalents held by, such Lender or L/C Issuer, and may further
authorize and direct the Lenders and the L/C Issuers to take further actions as
collateral sub-agents for purposes of enforcing such Liens or otherwise to
transfer the Collateral subject thereto to Agent, and each Lender and L/C Issuer
hereby agrees to take such further actions to the extent, and only to the
extent, so authorized and directed.

 

55



--------------------------------------------------------------------------------

(c) Limited Duties. Under the Loan Documents, Agent (i) is acting solely on
behalf of the Secured Parties (except to the limited extent provided in
subsection 1.4(b) with respect to the Register), with duties that are entirely
administrative in nature, notwithstanding the use of the defined term “Agent”,
the terms “agent”, “Agent” and “collateral agent” and similar terms in any Loan
Document to refer to Agent, which terms are used for title purposes only,
(ii) is not assuming any obligation under any Loan Document other than as
expressly set forth therein or any role as agent, fiduciary or trustee of or for
any Lender, L/C Issuer or any other Person and (iii) shall have no implied
functions, responsibilities, duties, obligations or other liabilities under any
Loan Document, and each Secured Party, by accepting the benefits of the Loan
Documents, hereby waives and agrees not to assert any claim against Agent based
on the roles, duties and legal relationships expressly disclaimed in clauses
(i) through (iii) above.

8.2 Binding Effect. Each Secured Party, by accepting the benefits of the Loan
Documents, agrees that (i) any action taken by Agent or the Required Lenders
(or, if expressly required hereby, a greater proportion of the Lenders) in
accordance with the provisions of the Loan Documents, (ii) any action taken by
Agent in reliance upon the instructions of Required Lenders (or, where so
required, such greater proportion) and (iii) the exercise by Agent or the
Required Lenders (or, where so required, such greater proportion) of the powers
set forth herein or therein, together with such other powers as are incidental
thereto, shall be authorized and binding upon all of the Secured Parties.

8.3 Use of Discretion.

(a) Agent shall not have any duty to take any discretionary action or exercise
any discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that Agent is required to
exercise as directed in writing by the Required Lenders (or such other number or
percentage of the Lenders as shall be expressly provided for herein or in the
other Loan Documents); provided, that Agent shall not be required to take any
action that, in its opinion or the opinion of its counsel, may expose Agent to
liability or that is contrary to any Loan Document or applicable Requirement of
Law; and

(b) Agent shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to any Credit Party or its Affiliates that is
communicated to or obtained by Agent or any of its Affiliates in any capacity.

 

56



--------------------------------------------------------------------------------

(c) Notwithstanding anything to the contrary contained herein or in any other
Loan Document, the authority to enforce rights and remedies hereunder and under
the other Loan Documents against the Credit Parties or any of them shall be
vested exclusively in, and all actions and proceedings at law in connection with
such enforcement shall be instituted and maintained exclusively by, the Agent in
accordance with the Loan Documents for the benefit of all the Lenders and the
L/C Issuer; provided that the foregoing shall not prohibit (i) the Agent from
exercising on its own behalf the rights and remedies that inure to its benefit
(solely in its capacity as Agent) hereunder and under the other Loan Documents,
(ii) the L/C Issuer from exercising the rights and remedies that inure to its
benefit (solely in its capacity as L/C Issuer) hereunder and under the other
Loan Documents, (iii) any Lender from exercising setoff rights in accordance
with Section 9.11 or (iv) any Lender from filing proofs of claim or appearing
and filing pleadings on its own behalf during the pendency of a proceeding
relative to any Credit Party under any bankruptcy or other debtor relief law;
and provided further that if at any time there is no Person acting as Agent
hereunder and under the other Loan Documents, then (A) the Required Lenders
shall have the rights otherwise ascribed to the Agent pursuant to Section 7.2
and (B) in addition to the matters set forth in clauses (ii), (iii) and (iv) of
the preceding proviso and subject to Section 9.11, any Lender may, with the
consent of the Required Lenders, enforce any rights and remedies available to it
and as authorized by the Required Lenders.

8.4 Delegation of Rights and Duties. Agent may, upon any term or condition it
specifies, delegate or exercise any of its rights, powers and remedies under,
and delegate or perform any of its duties or any other action with respect to,
any Loan Document by or through any trustee, co-agent, employee,
attorney-in-fact and any other Person (including any Secured Party). Any such
Person shall benefit from this Article VIII to the extent provided by Agent.

8.5 Reliance and Liability.

(a) Agent may, without incurring any liability hereunder, (i) treat the payee of
any Note as its holder until such Note has been assigned in accordance with
Section 9.9, (ii) rely on the Register to the extent set forth in Section 1.4,
(iii) consult with any of its Related Persons and, whether or not selected by
it, any other advisors, accountants and other experts (including advisors to,
and accountants and experts engaged by, any Credit Party) and (iv) rely and act
upon any document and information (including those transmitted by Electronic
Transmission) and any telephone message or conversation, in each case believed
by it to be genuine and transmitted, signed or otherwise authenticated by the
appropriate parties.

(b) None of Agent and its Related Persons shall be liable for any action taken
or omitted to be taken by any of them under or in connection with any Loan
Document, and each Secured Party, the Borrower and each other Credit Party
hereby waive and shall not assert (and the Borrower shall cause each other
Credit Party to waive and agree not to assert) any right, claim or cause of
action based thereon, except to the extent of liabilities resulting primarily
from the gross negligence or willful misconduct of Agent or, as the case may be,
such Related Person (each as determined in a final, non-appealable judgment by a
court of competent jurisdiction) in connection with the duties expressly set
forth herein. Without limiting the foregoing, Agent:

(i) shall not be responsible or otherwise incur liability for any action or
omission taken in reliance upon the instructions of the Required Lenders or for
the actions or omissions of any of its Related Persons selected with reasonable
care (other than employees, officers and directors of Agent, when acting on
behalf of Agent);

 

57



--------------------------------------------------------------------------------

(ii) shall not be responsible to any Lender, L/C Issuer or other Person for the
due execution, legality, validity, enforceability, effectiveness, genuineness,
sufficiency or value of, or the attachment, perfection or priority of any Lien
created or purported to be created under or in connection with, any Loan
Document;

(iii) makes no warranty or representation, and shall not be responsible, to any
Lender, L/C Issuer or other Person for any statement, document, information,
representation or warranty made or furnished by or on behalf of any Credit Party
or any Related Person of any Credit Party in connection with any Loan Document
or any transaction contemplated therein or any other document or information
with respect to any Credit Party, whether or not transmitted or (except for
documents expressly required under any Loan Document to be transmitted to the
Lenders) omitted to be transmitted by Agent, including as to completeness,
accuracy, scope or adequacy thereof, or for the scope, nature or results of any
due diligence performed by Agent in connection with the Loan Documents; and

(iv) shall not have any duty to ascertain or to inquire as to the performance or
observance of any provision of any Loan Document, whether any condition set
forth in any Loan Document is satisfied or waived, as to the financial condition
of any Credit Party or as to the existence or continuation or possible
occurrence or continuation of any Default or Event of Default and shall not be
deemed to have notice or knowledge of such occurrence or continuation unless it
has received a notice from the Borrower, any Lender or L/C Issuer describing
such Default or Event of Default clearly labeled “notice of default” (in which
case Agent shall promptly give notice of such receipt to all Lenders);

and, for each of the items set forth in clauses (i) through (iv) above, each
Lender, L/C Issuer, and the Borrower hereby waives and agrees not to assert (and
the Borrower shall cause each other Credit Party to waive and agree not to
assert) any right, claim or cause of action it might have against Agent based
thereon.

(c) Each Lender and L/C Issuer (i) acknowledges that it has performed and will
continue to perform its own diligence and has made and will continue to make its
own independent investigation of the operations, financial conditions and
affairs of the Credit Parties and (ii) agrees that is shall not rely on any
audit or other report provided by Agent or its Related Persons (an “Agent
Report”). Each Lender and L/C Issuer further acknowledges that any Agent Report
(i) is provided to the Lenders and L/C Issuers solely as a courtesy, without
consideration, and based upon the understanding that such Lender or L/C Issuer
will not rely on such Agent Report, (ii) was prepared by Agent or its Related
Persons based upon information provided by the Credit Parties solely for Agent’s
own internal use, (iii) may not be complete and may not reflect all information
and findings obtained by Agent or its Related Persons regarding the operations
and condition of the Credit Parties. Neither Agent nor any of its Related
Persons makes any representations or warranties of any kind with respect to
(i) any existing or proposed financing, (ii) the accuracy or completeness of the
information contained in any Agent Report or in any related documentation,
(iii) the scope or adequacy of Agent’s and its Related Persons’ due diligence,
or the presence or absence of any errors or omissions contained in any Agent
Report or in any related documentation, and (iv) any work performed by Agent or
Agent’s Related Persons in connection with or using any Agent Report or any
related documentation.

 

58



--------------------------------------------------------------------------------

(d) Neither Agent nor any of its Related Persons shall have any duties or
obligations in connection with or as a result of any Lender or L/C Issuer
receiving a copy of any Agent Report. Without limiting the generality of the
forgoing, neither Agent nor any of its Related Persons shall have any
responsibility for the accuracy or completeness of any Agent Report, or the
appropriateness of any Agent Report for any Lender’s or L/C Issuer’s purposes,
and shall have no duty or responsibility to correct or update any Agent Report
or disclose to any Lender or L/C Issuer any other information not embodied in
any Agent Report, including any supplemental information obtained after the date
of any Agent Report. Each Lender and L/C Issuer releases, and agrees that it
will not assert, any claim against Agent or its Related Persons that in any way
relates to any Agent Report or arises out of any Lender or L/C Issuer having
access to any Agent Report or any discussion of its contents, and agrees to
indemnify and hold harmless Agent and its Related Persons from all claims,
liabilities and expenses relating to a breach by any Lender or L/C Issuer
arising out of such Lender’s or L/C Issuer’s access to any Agent Report or any
discussion of its contents.

8.6 Agent Individually. Agent and its Affiliates may make loans and other
extensions of credit to, acquire Stock and Stock Equivalents of, engage in any
kind of business with, any Credit Party or Affiliate thereof as though it were
not acting as Agent and may receive separate fees and other payments therefor.
To the extent Agent or any of its Affiliates makes any Loan or otherwise becomes
a Lender hereunder, it shall have and may exercise the same rights and powers
hereunder and shall be subject to the same obligations and liabilities as any
other Lender and the terms “Lender”, “Revolving Lender”, “Required Lender”,
“Required Lender” and any similar terms shall, except where otherwise expressly
provided in any Loan Document, include, without limitation, Agent or such
Affiliate, as the case may be, in its individual capacity as Lender, Revolving
Lender or as one of the Required Lenders or Required Lenders, respectively.

8.7 Lender Credit Decision.

(a) Each Lender and each L/C Issuer acknowledges that it shall, independently
and without reliance upon Agent, any Lender or L/C Issuer or any of their
Related Persons or upon any document (including any offering and disclosure
materials in connection with the syndication of the Loans) solely or in part
because such document was transmitted by Agent or any of its Related Persons,
conduct its own independent investigation of the financial condition and affairs
of each Credit Party and make and continue to make its own credit decisions in
connection with entering into, and taking or not taking any action under, any
Loan Document or with respect to any transaction contemplated in any Loan
Document, in each case based on such documents and information as it shall deem
appropriate. Except for documents expressly required by any Loan Document to be
transmitted by Agent to the Lenders or L/C Issuers, Agent shall not have any
duty or responsibility to provide any Lender or L/C Issuer with any credit or
other information concerning the business, prospects, operations, property,
financial and other condition or creditworthiness of any Credit Party or any
Affiliate of any Credit Party that may come in to the possession of Agent or any
of its Related Persons.

 

59



--------------------------------------------------------------------------------

(b) If any Lender or L/C Issuer has elected to abstain from receiving MNPI
concerning the Credit Parties or their Affiliates, such Lender or L/C Issuer
acknowledges that, notwithstanding such election, Agent and/or the Credit
Parties will, from time to time, make available syndicate-information (which may
contain MNPI) as required by the terms of, or in the course of administering the
Loans to the credit contact(s) identified for receipt of such information on the
Lender’s administrative questionnaire who are able to receive and use all
syndicate-level information (which may contain MNPI) in accordance with such
Lender’s compliance policies and contractual obligations and applicable law,
including federal, provincial and territorial securities laws; provided, that if
such contact is not so identified in such questionnaire, the relevant Lender or
L/C Issuer hereby agrees to promptly (and in any event within one (1) Business
Day) provide such a contact to Agent and the Credit Parties upon request
therefor by Agent or the Credit Parties. Notwithstanding such Lender’s or L/C
Issuer’s election to abstain from receiving MNPI, such Lender or L/C Issuer
acknowledges that if such Lender or L/C Issuer chooses to communicate with
Agent, it assumes the risk of receiving MNPI concerning the Credit Parties or
their Affiliates.

8.8 Expenses; Indemnities; Withholding.

(a) Each Lender agrees to reimburse Agent and each of its Related Persons (to
the extent not reimbursed by any Credit Party) promptly upon demand, severally
and ratably, for any costs and expenses (including fees, charges and
disbursements of financial, legal and other advisors and Other Taxes paid in the
name of, or on behalf of, any Credit Party) that may be incurred by Agent or any
of its Related Persons in connection with the preparation, syndication,
execution, delivery, administration, modification, consent, waiver or
enforcement (whether through negotiations, through any work-out, bankruptcy,
restructuring or other legal or other proceeding or otherwise) of, or legal
advice in respect of its rights or responsibilities under, any Loan Document.

(b) Each Lender further agrees to indemnify Agent and each of its Related
Persons (to the extent not reimbursed by any Credit Party), severally and
ratably, from and against Liabilities (including, to the extent not indemnified
pursuant to Section 8.8(c), taxes, interests and penalties imposed for not
properly withholding or backup withholding on payments made to or for the
account of any Lender) that may be imposed on, incurred by or asserted against
Agent or any of its Related Persons in any matter relating to or arising out of,
in connection with or as a result of any Loan Document, any Related Document or
any other act, event or transaction related, contemplated in or attendant to any
such document, or, in each case, any action taken or omitted to be taken by
Agent or any of its Related Persons under or with respect to any of the
foregoing; provided, however, that no Lender shall be liable to Agent or any of
its Related Persons to the extent such liability has resulted primarily from the
gross negligence or willful misconduct of Agent or, as the case may be, such
Related Person, as determined by a court of competent jurisdiction in a final
non-appealable judgment or order.

 

60



--------------------------------------------------------------------------------

(c) To the extent required by any applicable law, Agent may withhold from any
payment to any Lender under a Loan Document an amount equal to any applicable
withholding tax. If the CRA or any other Governmental Authority asserts a claim
that Agent did not properly withhold tax from amounts paid to or for the account
of any Lender (because the appropriate certification form was not delivered, was
not properly executed, or fails to establish an exemption from, or reduction of,
withholding tax with respect to a particular type of payment, or because such
Lender failed to notify Agent or any other Person of a change in circumstances
which rendered the exemption from, or reduction of, withholding tax ineffective,
or for any other reason), or Agent reasonably determines that it was required to
withhold taxes from a prior payment but failed to do so, such Lender shall
promptly indemnify Agent fully for all amounts paid, directly or indirectly, by
such Agent as tax or otherwise, including penalties and interest, and together
with all expenses incurred by Agent, including legal expenses, allocated
internal costs and out-of-pocket expenses. Agent may offset against any payment
to any Lender under a Loan Document, any applicable withholding tax that was
required to be withheld from any prior payment to such Lender but which was not
so withheld, as well as any other amounts for which Agent is entitled to
indemnification from such Lender under this Section 8.8(c).

8.9 Resignation of Agent or L/C Issuer.

(a) Agent may resign at any time by delivering notice of such resignation to the
Lenders and the Borrower, effective on the date set forth in such notice or, if
no such date is set forth therein, upon the date such notice shall be effective
in accordance with the terms of this Section 8.9. If Agent delivers any such
notice, the Required Lenders shall have the right to appoint a successor Agent.
If, within 30 days after the retiring Agent having given notice of resignation,
no successor Agent has been appointed by the Required Lenders that has accepted
such appointment, then the retiring Agent may, on behalf of the Lenders, appoint
a successor Agent from among the Lenders. Each appointment under this clause
(a) shall be subject to the prior consent of the Borrower, which may not be
unreasonably withheld but shall not be required during the continuance of an
Event of Default.

(b) Effective immediately upon its resignation, (i) the retiring Agent shall be
discharged from its duties and obligations under the Loan Documents, (ii) the
Lenders shall assume and perform all of the duties of Agent until a successor
Agent shall have accepted a valid appointment hereunder, (iii) the retiring
Agent and its Related Persons shall no longer have the benefit of any provision
of any Loan Document other than with respect to any actions taken or omitted to
be taken while such retiring Agent was, or because such Agent had been, validly
acting as Agent under the Loan Documents and (iv) subject to its rights under
Section 8.3, the retiring Agent shall take such action as may be reasonably
necessary to assign to the successor Agent its rights as Agent under the Loan
Documents. Effective immediately upon its acceptance of a valid appointment as
Agent, a successor Agent shall succeed to, and become vested with, all the
rights, powers, privileges and duties of the retiring Agent under the Loan
Documents.

(c) Any L/C Issuer may refuse to issue a Letter of Credit in its sole
discretion.

 

61



--------------------------------------------------------------------------------

8.10 Release of Collateral or Guarantors. Each Lender and L/C Issuer hereby
consents to the release and hereby directs Agent to release (or, in the case of
clause (b)(ii) below, release or subordinate) the following:

(a) any Subsidiary of the Borrower from its guarantee of any Obligation if all
of the Stock and Stock Equivalents of such Subsidiary owned by any Credit Party
are sold or transferred in a transaction permitted under the Loan Documents
(including pursuant to a waiver or consent); and

(b) any Lien held by Agent for the benefit of the Secured Parties against
(i) any Collateral that is sold, transferred, conveyed or otherwise disposed of
by a Credit Party in a transaction permitted by the Loan Documents (including
pursuant to a waiver or consent), (ii) any property subject to a Lien permitted
hereunder in reliance upon subsection 5.1(h) or 5.1(i) and (iii) all of the
Collateral and all Credit Parties, upon (A) termination of the Revolving Loan
Commitments, (B) payment and satisfaction in full of all Loans, all L/C
Reimbursement Obligations and all other Obligations under the Loan Documents
that Agent has theretofore been notified in writing by the holder of such
Obligation are then due and payable, (C) deposit of cash collateral with respect
to all contingent Obligations (or, as an alternative to cash collateral in the
case of any Letter of Credit Obligation, receipt by Agent of a back-up letter of
credit), in amounts and on terms and conditions and with parties satisfactory to
Agent and each Indemnitee that is, or may be, owed such Obligations (excluding
contingent Obligations (other than L/C Reimbursement Obligations) as to which no
claim has been asserted) and (D) to the extent requested by Agent, receipt by
Agent and the Secured Parties of liability releases from the Credit Parties each
in form and substance acceptable to Agent.

Each Lender and L/C Issuer hereby directs Agent, and Agent hereby agrees, upon
receipt of at least five (5) Business Days’ advance notice from the Borrower, to
execute and deliver or file such documents and to perform other actions
reasonably necessary to release the guarantees and Liens when and as directed in
this Section 8.10.

8.11 Additional Secured Parties. The benefit of the provisions of the Loan
Documents directly relating to the Collateral or any Lien granted thereunder
shall extend to and be available to any Secured Party that is not a Lender or
L/C Issuer party hereto as long as, by accepting such benefits, such Secured
Party agrees, as among Agent and all other Secured Parties, that such Secured
Party is bound by (and, if requested by Agent, shall confirm such agreement in a
writing in form and substance acceptable to Agent) this Article VIII and
Sections 9.3, 9.9, 9.10, 9.11, 9.17, 9.24 and 10.1 (and, solely with respect to
L/C Issuers, subsection 1.1(b)) and the decisions and actions of Agent and the
Required Lenders (or, where expressly required by the terms of this Agreement, a
greater proportion of the Lenders or other parties hereto as required herein) to
the same extent a Lender is bound; provided, however, that, notwithstanding the
foregoing, (a) such Secured Party shall be bound by Section 8.8 only to the
extent of Liabilities, costs and expenses with respect to or otherwise relating
to the Collateral held for the benefit of such Secured Party, in which case the
obligations of such Secured Party thereunder shall not be limited by any concept
of pro rata share or similar concept, (b) each of Agent, the Lenders and the L/C
Issuers party hereto shall be entitled to act at its sole discretion, without
regard to the interest of such Secured Party, regardless of whether any
Obligation to such Secured Party thereafter remains outstanding, is deprived of
the benefit of the Collateral, becomes unsecured or is otherwise affected or put
in jeopardy thereby, and without any duty or liability to such Secured Party or
any such Obligation and (c) except as otherwise set forth herein, such Secured
Party shall not have any right to be notified of, consent to, direct, require or
be heard with respect to, any action taken or omitted in respect of the
Collateral or under any Loan Document.

 

62



--------------------------------------------------------------------------------

ARTICLE IX

MISCELLANEOUS

9.1 Amendments and Waivers.

(a) No amendment or waiver of any provision of this Agreement or any other Loan
Document, and no consent with respect to any departure by any Credit Party
therefrom, shall be effective unless the same shall be in writing and signed by
Agent, the Required Lenders (or by Agent with the consent of the Required
Lenders), and the Borrower, and then such waiver shall be effective only in the
specific instance and for the specific purpose for which given; provided,
however, that no such waiver, amendment, or consent shall, unless in writing and
signed by all the Lenders directly affected thereby (or by Agent with the
consent of all the Lenders directly affected thereby), in addition to Agent and
the Required Lenders (or by Agent with the consent of the Required Lenders) and
the Borrower, do any of the following:

(i) increase or extend the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to subsection 7.2(a));

(ii) postpone or delay any date fixed for, or reduce or waive, any scheduled
installment of principal or any payment of interest, fees or other amounts
(other than principal) due to the Lenders (or any of them) or L/C Issuer
hereunder or under any other Loan Document (for the avoidance of doubt,
mandatory prepayments pursuant to Section 1.8) may be postponed, delayed,
reduced, waived or modified with the consent of Required Lenders);

(iii) reduce the principal of, or the rate of interest specified herein or the
amount of interest payable in cash specified herein on any Loan, or of any fees
or other amounts payable hereunder or under any other Loan Document, including
L/C Reimbursement Obligations;

(iv) amend or modify subsection 1.10(c);

(v) change the percentage of the Commitments or of the aggregate unpaid
principal amount of the Loans which shall be required for the Lenders or any of
them to take any action hereunder;

(vi) amend this Section 9.1 or the definition of Required Lenders or any
provision providing for consent or other action by all Lenders; or

(vii) discharge any Credit Party from its respective payment Obligations under
the Loan Documents, or release all or substantially all of the Collateral,
except as otherwise may be provided in this Agreement or the other Loan
Documents;

it being agreed that all Lenders shall be deemed to be directly affected by an
amendment or waiver of the type described in the preceding clauses (v), (vi) and
(vii).

 

63



--------------------------------------------------------------------------------

(b) No amendment, waiver or consent shall, unless in writing and signed by Agent
and the L/C Issuer, in addition to the Required Lenders or all Lenders directly
affected thereby, as the case may be (or by Agent with the consent of the
Required Lenders or all the Lenders directly affected thereby, as the case may
be), affect the rights or duties of Agent or the L/C Issuer, as applicable,
under this Agreement or any other Loan Document.

(c) No amendment or waiver shall, unless signed by Agent and Required Lenders
(or by Agent with the consent of Required Lenders) in addition to the Required
Lenders (or by Agent with the consent of the Required Lenders): (i) amend or
waive compliance with the conditions precedent to the obligations of Lenders to
make any Revolving Loan (or of L/C Issuer to issue any Letter of Credit) in
Section 2.2; (ii) amend or waive non-compliance with any provision of subsection
1.1(a)(iii); (iii) waive any Default or Event of Default for the purpose of
satisfying the conditions precedent to the obligations of Lenders to make any
Revolving Loan (or of any L/C Issuer to issue any Letter of Credit) in
Section 2.2; (iv) amend or waive this subsection 9.1(c) or the definitions of
the terms used in this subsection 9.1(c) insofar as the definitions affect the
substance of this subsection 9.1(c); (v) amend or modify the definitions of
Eligible Accounts, Eligible Inventory or Borrowing Base, including any increase
in the percentage advance rates in the definition of Borrowing Base, in a manner
which would increase the availability of credit under the Revolving Loan; or
(vi) change the definition of the term Required Lenders or the percentage of
Lenders which shall be required for Revolving Lenders to take any action
hereunder.

(d) Notwithstanding anything set forth herein to the contrary, a Non-Funding
Lender shall not have any voting or consent rights under or with respect to any
Loan Document or constitute a “Lender” or a “Revolving Lender” (or be, or have
its Loans and Commitments, included in the determination of “Required Lenders”,
“Required Lenders” or “Lenders directly affected” pursuant to this Section 9.1)
for any voting or consent rights under or with respect to any Loan Document,
except that a Non-Funding Lender shall be treated as an “affected Lender” for
purposes of Section 9.1(a)(i) and 9.1(a)(iii) solely with respect to an increase
in such Non-Funding Lender’s Commitments, a reduction of the principal amount
owed to such Non-Funding Lender or, unless such Non-Funding Lender is treated
the same as the other Lenders holding Loans of the same type, a reduction in the
interest rates applicable to the Loans held by such Non-Funding Lender.
Moreover, for the purposes of determining Required Lenders and Required Lenders,
the Loans and Commitments held by Non-Funding Lenders shall be excluded from the
total Loans and Commitments outstanding.

(e) Notwithstanding anything to the contrary contained in this Section 9.1,
(x) Borrower may amend Schedules 3.19 and 3.21 upon notice to Agent, (y) Agent
may amend Schedule 1.1(b) to reflect Sales entered into pursuant to Section 9.9,
and (z) Agent and Borrower may amend or modify this Agreement and any other Loan
Document to (1) cure any ambiguity, omission, defect or inconsistency therein,
or (2) grant a new Lien for the benefit of the Secured Parties, extend an
existing Lien over additional property for the benefit of the Secured Parties or
join additional Persons as Credit Parties; provided that no Accounts or
Inventory of such Person shall be included as Eligible Accounts or Eligible
Inventory until a field examination (and, if required by Agent, an Inventory
appraisal) with respect thereto has been completed to the satisfaction of Agent,
including the establishment of Reserves required in Agent’s Permitted
Discretion.

 

64



--------------------------------------------------------------------------------

9.2 Notices.

(a) Addresses. All notices and other communications required or expressly
authorized to be made by this Agreement shall be given in writing, unless
otherwise expressly specified herein, and (i) addressed to the address or sent
to the facsimile number set forth on the applicable signature page hereto,
(ii) posted to Intralinks® (to the extent such system is available and set up by
or at the direction of Agent prior to posting and the Credit Parties are
provided with access to and notice of the intention of Agent to use such system)
in an appropriate location by uploading such notice, demand, request, direction
or other communication to www.intralinks.com, faxing it to 866-545-6600 with an
appropriate bar-code fax coversheet or using such other means of posting to
Intralinks® as may be available and reasonably acceptable to Agent prior to such
posting, (iii) posted to any other E-System approved by or set up by or at the
direction of Agent or (iv) addressed to such other address as shall be notified
in writing (A) in the case of the Borrower and Agent, to the other parties
hereto and (B) in the case of all other parties, to the Borrower and Agent.
Transmissions made by electronic mail or E-Fax to Agent shall be effective only
(x) for notices where such transmission is specifically authorized by this
Agreement, (y) if such transmission is delivered in compliance with procedures
of Agent applicable at the time and previously communicated to Borrower, and
(z) if receipt of such transmission is acknowledged by Agent.

(b) Effectiveness.

(i) All communications described in clause (a) above and all other notices,
demands, requests and other communications made in connection with this
Agreement shall be effective and be deemed to have been received (i) if
delivered by hand, upon personal delivery, (ii) if delivered by overnight
courier service, one (1) Business Day after delivery to such courier service,
(iii) if delivered by mail, three (3) Business Days after deposit in the mail,
(iv) if delivered by facsimile (other than to post to an E-System pursuant to
clause (a)(ii) or (a)(iii) above), upon sender’s receipt of confirmation of
proper transmission, and (v) if delivered by posting to any E-System, on the
later of the Business Day of such posting and the Business Day access to such
posting is given to the recipient thereof in accordance with the standard
procedures applicable to such E-System; provided, however, that no
communications to Agent pursuant to Article I shall be effective until received
by Agent.

(ii) The posting, completion and/or submission by any Credit Party of any
communication pursuant to an E-System shall constitute a representation and
warranty by the Credit Parties that any representation, warranty, certification
or other similar statement required by the Loan Documents to be provided, given
or made by a Credit Party in connection with any such communication is true,
correct and complete except as expressly noted in such communication or
E-System.

(c) Each Lender shall notify Agent in writing of any changes in the address to
which notices to such Lender should be directed, of addresses of its Lending
Office, of payment instructions in respect of all payments to be made to it
hereunder and of such other administrative information as Agent shall reasonably
request.

 

65



--------------------------------------------------------------------------------

9.3 Electronic Transmissions.

(a) Authorization. Subject to the provisions of subsection 9.2(a), each of
Agent, Lenders, each Credit Party and each of their Related Persons, is
authorized (but not required) to transmit, post or otherwise make or
communicate, in its sole discretion, Electronic Transmissions in connection with
any Loan Document and the transactions contemplated therein. Each Credit Party
and each Secured Party hereto acknowledges and agrees that the use of Electronic
Transmissions is not necessarily secure and that there are risks associated with
such use, including risks of interception, disclosure and abuse and each
indicates it assumes and accepts such risks by hereby authorizing the
transmission of Electronic Transmissions.

(b) Signatures. Subject to the provisions of subsection 9.2(a), (i)(A) no
posting to any E-System shall be denied legal effect merely because it is made
electronically, (B) each E-Signature on any such posting shall be deemed
sufficient to satisfy any requirement for a “signature” and (C) each such
posting shall be deemed sufficient to satisfy any requirement for a “writing”,
in each case including pursuant to any Loan Document, any applicable provision
of any PPSA, the Electronic Commerce Act, 2000 (Ontario) and any substantive or
procedural Requirement of Law governing such subject matter, (ii) each such
posting that is not readily capable of bearing either a signature or a
reproduction of a signature may be signed, and shall be deemed signed, by
attaching to, or logically associating with such posting, an E-Signature, upon
which Agent, each Secured Party and each Credit Party may rely and assume the
authenticity thereof, (iii) each such posting containing a signature, a
reproduction of a signature or an E-Signature shall, for all intents and
purposes, have the same effect and weight as a signed paper original and
(iv) each party hereto or beneficiary hereto agrees not to contest the validity
or enforceability of any posting on any E-System or E-Signature on any such
posting under the provisions of any applicable Requirement of Law requiring
certain documents to be in writing or signed; provided, however, that nothing
herein shall limit such party’s or beneficiary’s right to contest whether any
posting to any E-System or E-Signature has been altered after transmission.

(c) Separate Agreements. All uses of an E-System shall be governed by and
subject to, in addition to Section 9.2 and this Section 9.3, the separate terms,
conditions and privacy policy posted or referenced in such E-System (or such
terms, conditions and privacy policy as may be updated from time to time,
including on such E-System) and related Contractual Obligations executed by
Agent and Credit Parties in connection with the use of such E-System.

(d) LIMITATION OF LIABILITY. ALL E-SYSTEMS AND ELECTRONIC TRANSMISSIONS SHALL BE
PROVIDED “AS IS” AND “AS AVAILABLE”. NONE OF AGENT, ANY LENDER OR ANY OF THEIR
RELATED PERSONS WARRANTS THE ACCURACY, ADEQUACY OR COMPLETENESS OF ANY E-SYSTEMS
OR ELECTRONIC TRANSMISSION AND DISCLAIMS ALL LIABILITY FOR ERRORS OR OMISSIONS
THEREIN. NO WARRANTY OF ANY KIND IS MADE BY AGENT, ANY LENDER OR ANY OF THEIR
RELATED PERSONS IN CONNECTION WITH ANY E-SYSTEMS OR ELECTRONIC COMMUNICATION,
INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT OF THIRD-PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE
DEFECTS. Each of the Borrower, each other Credit Party executing this Agreement
and each Secured Party agrees that Agent has no responsibility for maintaining
or providing any equipment, software, services or any testing required in
connection with any Electronic Transmission or otherwise required for any
E-System.

 

66



--------------------------------------------------------------------------------

9.4 No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising, on the part of Agent or any Lender, any right, remedy, power or
privilege hereunder, shall operate as a waiver thereof; nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege. No course of dealing between any Credit Party, any Affiliate
of any Credit Party, Agent or any Lender shall be effective to amend, modify or
discharge any provision of this Agreement or any of the other Loan Documents.

9.5 Costs and Expenses. Any action taken by any Credit Party under or with
respect to any Loan Document, even if required under any Loan Document or at the
request of Agent or Required Lenders, shall be at the expense of such Credit
Party, and neither Agent nor any other Secured Party shall be required under any
Loan Document to reimburse any Credit Party or any Subsidiary of any Credit
Party therefor except as expressly provided therein. In addition, the Borrower
agrees to pay or reimburse upon demand (a) Agent for all reasonable
out-of-pocket costs and expenses incurred by it or any of its Related Persons,
in connection with the investigation, development, preparation, negotiation,
syndication, execution, interpretation or administration of, any modification of
any term of or termination of, any Loan Document, any commitment or proposal
letter therefor, any other document prepared in connection therewith or the
consummation and administration of any transaction contemplated therein, in each
case including Legal Costs of Agent, the cost of environmental audits,
Collateral audits and appraisals, background checks and similar expenses,
(b) Agent for all reasonable costs and expenses incurred by it or any of its
Related Persons in connection with internal audit reviews, field examinations
and Collateral examinations (which shall be reimbursed, in addition to the
out-of-pocket costs and expenses of such examiners, at the per diem rate per
individual charged by Agent for its examiners), (c) each of Agent, its Related
Persons, and L/C Issuer for all reasonable costs and expenses incurred in
connection with (i) any refinancing or restructuring of the credit arrangements
provided hereunder in the nature of a “work-out”, (ii) the enforcement or
preservation of any right or remedy under any Loan Document, any Obligation,
with respect to the Collateral or any other related right or remedy or (iii) the
commencement, defence, conduct of, intervention in, or the taking of any other
action with respect to, any proceeding (including any bankruptcy or insolvency
proceeding) related to any Credit Party, any Subsidiary of any Credit Party,
Loan Document, or Obligation (or the response to and preparation for any
subpoena or request for document production relating thereto), including Legal
Costs and (d) the Legal Costs of one law firm on behalf of all Lenders (other
than Agent, but without duplication when Agent is the sole Lender) incurred in
connection with any of the matters referred to in clause (c) above.

 

67



--------------------------------------------------------------------------------

9.6 Indemnity.

(a) Each Credit Party agrees to indemnify, hold harmless and defend Agent, each
Lender, each L/C Issuer and each of their respective Related Persons (each such
Person being an “Indemnitee”) from and against all Liabilities (including
brokerage commissions, fees and other compensation) that may be imposed on,
incurred by or asserted against any such Indemnitee in any matter relating to or
arising out of, in connection with or as a result of (i) any Loan Document, any
Related Agreement, any Obligation (or the repayment thereof), any Letter of
Credit, the use or intended use of the proceeds of any Loan or the use of any
Letter of Credit or any securities filing of, or with respect to, any Credit
Party, (ii) any commitment letter, proposal letter or term sheet with any Person
or any Contractual Obligation, arrangement or understanding with any broker,
finder or consultant, in each case entered into by or on behalf of any Credit
Party or any Affiliate of any of them in connection with any of the foregoing
and any Contractual Obligation entered into in connection with any E-Systems or
other Electronic Transmissions, (iii) any actual or prospective investigation,
litigation or other proceeding, whether or not brought by any such Indemnitee or
any of its Related Persons, any holders of securities or creditors (and
including legal fees in any case), whether or not any such Indemnitee, Related
Person, holder or creditor is a party thereto, and whether or not based on any
securities or commercial law or regulation or any other Requirement of Law or
theory thereof, including common law, equity, contract, tort or otherwise or
(iv) any other act, event or transaction related, contemplated in or attendant
to any of the foregoing (collectively, the “Indemnified Matters”); provided,
however, that no Credit Party shall have any liability under this Section 9.6 to
any Indemnitee with respect to any Indemnified Matter, and no Indemnitee shall
have any liability with respect to any Indemnified Matter other than (to the
extent otherwise liable), to the extent such liability has resulted primarily
from the gross negligence or willful misconduct of such Indemnitee, as
determined by a court of competent jurisdiction in a final non-appealable
judgment or order. Furthermore, each of the Borrower and each other Credit Party
executing this Agreement waives and agrees not to assert against any Indemnitee,
and shall cause each other Credit Party to waive and not assert against any
Indemnitee, any right of contribution with respect to any Liabilities that may
be imposed on, incurred by or asserted against any Related Person.

(b) Without limiting the foregoing, “Indemnified Matters” includes all
Environmental Liabilities, including those arising from, or otherwise involving,
any property of any Credit Party or any Related Person of any Credit Party or
any actual, alleged or prospective damage to property or natural resources or
harm or injury alleged to have resulted from any Release of Hazardous Materials
on, upon or into such property or natural resource or any property on or
contiguous to any Real Estate of any Credit Party or any Related Person of any
Credit Party, whether or not, with respect to any such Environmental
Liabilities, any Indemnitee is a mortgagee pursuant to any leasehold mortgage, a
mortgagee in possession, the successor-in-interest to any Credit Party or any
Related Person of any Credit Party or the owner, lessee or operator of any
property of any Related Person through any foreclosure action, in each case
except to the extent such Environmental Liabilities (i) are incurred solely
following foreclosure by Agent or following Agent or any Lender having become
the successor-in-interest to any Credit Party or any Related Person of any
Credit Party and (ii) are attributable solely to acts of such Indemnitee.

 

68



--------------------------------------------------------------------------------

9.7 Marshaling; Payments Set Aside. No Secured Party shall be under any
obligation to marshal any property in favour of any Credit Party or any other
Person or against or in payment of any Obligation. To the extent that any
Secured Party receives a payment from the Borrower, from any other Credit Party,
from the proceeds of the Collateral, from the exercise of its rights of setoff,
any enforcement action or otherwise, and such payment is subsequently, in whole
or in part, invalidated, declared to be fraudulent or preferential, set aside or
required to be repaid to a trustee, receiver or any other party, then to the
extent of such recovery, the obligation or part thereof originally intended to
be satisfied, and all Liens, rights and remedies therefor, shall be revived and
continued in full force and effect as if such payment had not occurred.

9.8 Successors and Assigns. The provisions of this Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns; provided that any assignment by any Lender shall be
subject to the provisions of Section 9.9, and provided further that no Borrower
may assign or transfer any of its rights or obligations under this Agreement
without the prior written consent of Agent and each Lender.

9.9 Assignments and Participations; Binding Effect.

(a) Binding Effect. This Agreement shall become effective when it shall have
been executed by the Borrower, the other Credit Parties signatory hereto and
Agent and when Agent shall have been notified by each Lender that such Lender
has executed it. Thereafter, it shall be binding upon and inure to the benefit
of, but only to the benefit of, the Borrower, the other Credit Parties hereto
(in each case except for Article VIII), Agent, each Lender and each L/C Issuer
receiving the benefits of the Loan Documents and, to the extent provided in
Section 8.11, each other Secured Party and, in each case, their respective
successors and permitted assigns. Except as expressly provided in any Loan
Document (including in Section 8.9), none of the Borrower, any other Credit
Party, any L/C Issuer or Agent shall have the right to assign any rights or
obligations hereunder or any interest herein.

(b) Right to Assign. Each Lender may sell, transfer, negotiate or assign
(a “Sale”) all or a portion of its rights and obligations hereunder (including
all or a portion of its Commitments and its rights and obligations with respect
to Loans and Letters of Credit) to (i) any existing Lender (other than a
Non-Funding Lender or Impacted Lender), (ii) any Affiliate or Approved Fund of
any existing Lender (other than a Non-Funding Lender or Impacted Lender) or
(iii) any other Person acceptable (which acceptance shall not be unreasonably
withheld or delayed) to Agent and, with respect to Sales of Revolving Loan
Commitments, each L/C Issuer that is a Lender and, as long as no Event of
Default is continuing, the Borrower (which acceptances shall be deemed to have
been given unless an objection is delivered to Agent within five (5) Business
Days after notice of a proposed sale is delivered to Borrower); provided,
however, that (v) such Sales must be ratable among the obligations owing to and
owed by such Lender with respect to the Revolving Loans, (w) for each Loan, the
aggregate outstanding principal amount (determined as of the effective date of
the applicable Assignment) of the Loans, Commitments and Letter of Credit
Obligations subject to any such Sale shall be in a minimum amount of $1,000,000,
unless such Sale is made to an existing Lender or an Affiliate or Approved Fund
of any existing Lender, is of the assignor’s (together with its Affiliates and
Approved Funds) entire interest in such facility or is made with the prior
consent of the Borrower (to the extent required) and Agent, (x) such Sales shall
be effective only upon the acknowledgement in writing of such Sale by Agent,
(y) interest accrued prior to and through the date of any such Sale may not be
assigned, and (z) such Sales by Lenders who are Non-Funding Lenders due to
clause (a) of the definition of Non-Funding Lender shall be subject to Agent’s
prior written consent in all instances, unless in connection with such Sale,
such Non-Funding Lender cures, or causes the cure of, its Non-Funding Lender
status as contemplated in subsection 1.11(e)(v). Agent’s refusal to accept a
Sale to a Credit Party, an Affiliate of a Credit Party, a holder of Subordinated
Debt or an Affiliate of such a holder, or to any Person that would be a
Non-Funding Lender or an Impacted Lender, or the imposition of conditions or
limitations (including limitations on voting) upon Sales to such Persons, shall
not be deemed to be unreasonable.

 

69



--------------------------------------------------------------------------------

(c) Procedure. The parties to each Sale made in reliance on clause (b) above
(other than those described in clause (e) or (f) below) shall execute and
deliver to Agent an Assignment via an electronic settlement system designated by
Agent (or, if previously agreed with Agent, via a manual execution and delivery
of the Assignment) evidencing such Sale, together with any existing Note subject
to such Sale (or any affidavit of loss therefor acceptable to Agent), any tax
forms required to be delivered pursuant to Section 10.1 and payment of an
assignment fee in the amount of $3,500 to Agent, unless waived or reduced by
Agent; provided, that (i) if a Sale by a Lender is made to an Affiliate or an
Approved Fund of such assigning Lender, then no assignment fee shall be due in
connection with such Sale, and (ii) if a Sale by a Lender is made to an assignee
that is not an Affiliate or Approved Fund of such assignor Lender, and
concurrently to one or more Affiliates or Approved Funds of such Assignee, then
only one assignment fee of $3,500 shall be due in connection with such Sale
(unless waived or reduced by Agent). Upon receipt of all the foregoing, and
conditioned upon such receipt and, if such Assignment is made in accordance with
clause (iii) of subsection 9.9(b), upon Agent (and the Borrower, if applicable)
consenting to such Assignment, from and after the effective date specified in
such Assignment, Agent shall record or cause to be recorded in the Register the
information contained in such Assignment.

(d) Effectiveness. Subject to the recording of an Assignment by Agent in the
Register pursuant to subsection 1.4(b), (i) the assignee thereunder shall become
a party hereto and, to the extent that rights and obligations under the Loan
Documents have been assigned to such assignee pursuant to such Assignment, shall
have the rights and obligations of a Lender, (ii) any applicable Note shall be
transferred to such assignee through such entry and (iii) the assignor
thereunder shall, to the extent that rights and obligations under this Agreement
have been assigned by it pursuant to such Assignment, relinquish its rights
(except for those surviving the termination of the Commitments and the payment
in full of the Obligations) and be released from its obligations under the Loan
Documents, other than those relating to events or circumstances occurring prior
to such assignment (and, in the case of an Assignment covering all or the
remaining portion of an assigning Lender’s rights and obligations under the Loan
Documents, such Lender shall cease to be a party hereto).

 

70



--------------------------------------------------------------------------------

(e) Grant of Security Interests. In addition to the other rights provided in
this Section 9.9, each Lender may grant a security interest in, or otherwise
assign as collateral, any of its rights under this Agreement, whether now owned
or hereafter acquired (including rights to payments of principal or interest on
the Loans), to (A) any federal reserve bank (pursuant to Regulation A of the
Federal Reserve Board), without notice to Agent or (B) any holder of, or trustee
for the benefit of the holders of, such Lender’s Indebtedness or equity
securities, by notice to Agent; provided, however, that no such holder or
trustee, whether because of such grant or assignment or any foreclosure thereon
(unless such foreclosure is made through an assignment in accordance with clause
(b) above), shall be entitled to any rights of such Lender hereunder and no such
Lender shall be relieved of any of its obligations hereunder.

(f) Participants and SPVs. In addition to the other rights provided in this
Section 9.9, each Lender may, (x) with notice to Agent, grant to an SPV the
option to make all or any part of any Loan that such Lender would otherwise be
required to make hereunder (and the exercise of such option by such SPV and the
making of Loans pursuant thereto shall satisfy the obligation of such Lender to
make such Loans hereunder) and such SPV may assign to such Lender the right to
receive payment with respect to any Obligation and (y) without notice to or
consent from Agent or the Borrower, sell participations to one or more Persons
in or to all or a portion of its rights and obligations under the Loan Documents
(including all its rights and obligations with respect to the Revolving Loans
and Letters of Credit); provided, however, that, whether as a result of any term
of any Loan Document or of such grant or participation, (i) no such SPV or
participant shall have a commitment, or be deemed to have made an offer to
commit, to make Loans hereunder, and, except as provided in the applicable
option agreement, none shall be liable for any obligation of such Lender
hereunder, (ii) such Lender’s rights and obligations, and the rights and
obligations of the Credit Parties and the Secured Parties towards such Lender,
under any Loan Document shall remain unchanged and each other party hereto shall
continue to deal solely with such Lender, which shall remain the holder of the
Obligations in the Register, except that (A) each such participant and SPV shall
be entitled to the benefit of Article X, but, with respect to Section 10.1, only
to the extent such participant or SPV delivers the tax forms such Lender is
required to collect pursuant to subsection 10.1(f) and then only to the extent
of any amount to which such Lender would be entitled in the absence of any such
grant or participation and (B) each such SPV may receive other payments that
would otherwise be made to such Lender with respect to Loans funded by such SPV
to the extent provided in the applicable option agreement and set forth in a
notice provided to Agent by such SPV and such Lender, provided, however, that in
no case (including pursuant to clause (A) or (B) above) shall an SPV or
participant have the right to enforce any of the terms of any Loan Document, and
(iii) the consent of such SPV or participant shall not be required (either
directly, as a restraint on such Lender’s ability to consent hereunder or
otherwise) for any amendments, waivers or consents with respect to any Loan
Document or to exercise or refrain from exercising any powers or rights such
Lender may have under or in respect of the Loan Documents (including the right
to enforce or direct enforcement of the Obligations), except for those described
in clauses (ii) and (iii) of subsection 9.1(a) with respect to amounts, or dates
fixed for payment of amounts, to which such participant or SPV would otherwise
be entitled and, in the case of participants, except for those described in
clause (vi) of subsection 9.1(a). No party hereto shall institute (and the
Borrower shall cause each other Credit Party not to institute) against any SPV
grantee of an option pursuant to this clause (f) any bankruptcy, reorganization,
insolvency, liquidation or similar proceeding, prior to the date that is one
year and one day after the payment in full of all outstanding commercial paper
of such SPV; provided, however, that each Lender having designated an SPV as
such agrees to indemnify each Indemnitee against any Liability that may be
incurred by, or asserted against, such Indemnitee as a result of failing to
institute such proceeding (including a failure to get reimbursed by such SPV for
any such Liability). The agreement in the preceding sentence shall survive the
termination of the Commitments and the payment in full of the Obligations.

 

71



--------------------------------------------------------------------------------

9.10 Non-Public Information; Confidentiality.

(a) Non-Public Information. Agent, each Lender and L/C Issuer acknowledges and
agrees that it may receive material non-public information (“MNPI”) hereunder
concerning the Credit Parties and their Affiliates and agrees to use such
information in compliance with all relevant policies, procedures and applicable
Requirements of Laws (including Canadian federal, provincial and territorial
security laws and regulations).

(b) Confidential Information. Each Lender, L/C Issuer and Agent agrees to use
all reasonable efforts to maintain, in accordance with its customary practices,
the confidentiality of information obtained by it pursuant to any Loan Document
and designated in writing by any Credit Party as confidential, except that such
information may be disclosed (i) with the Borrower’s consent, (ii) to Related
Persons of such Lender, L/C Issuer or Agent, as the case may be, or to any
Person that any L/C Issuer causes to issue Letters of Credit hereunder, that are
advised of the confidential nature of such information and are instructed to
keep such information confidential in accordance with the terms hereof, (iii) to
the extent such information presently is or hereafter becomes (A) publicly
available other than as a result of a breach of this Section 9.10 or
(B) available to such Lender, L/C Issuer or Agent or any of their Related
Persons, as the case may be, from a source (other than any Credit Party) not
known by them to be subject to disclosure restrictions, (iv) to the extent
disclosure is required by applicable Requirements of Law or other legal process
or requested or demanded by any Governmental Authority, (v) to the extent
necessary or customary for inclusion in league table measurements, (vi) (A) to
the Insurance Bureau of Canada, the National Association of Insurance
Commissioners or any similar organization, any examiner or any nationally
recognized rating agency or (B) otherwise to the extent consisting of general
portfolio information that does not identify Credit Parties, (vii) to current or
prospective assignees, SPVs (including the investors or prospective investors
therein) or participants, direct or contractual counterparties to any Secured
Rate Contracts and to their respective Related Persons, in each case to the
extent such assignees, investors, participants, counterparties or Related
Persons agree to be bound by provisions substantially similar to the provisions
of this Section 9.10 (and such Person may disclose information to their
respective Related Persons in accordance with clause (ii) above), (viii) to any
other party hereto, and (ix) in connection with the exercise or enforcement of
any right or remedy under any Loan Document, in connection with any litigation
or other proceeding to which such Lender, L/C Issuer or Agent or any of their
Related Persons is a party or bound, or to the extent necessary to respond to
public statements or disclosures by Credit Parties or their Related Persons
referring to a Lender, L/C Issuer or Agent or any of their Related Persons. In
the event of any conflict between the terms of this Section 9.10 and those of
any other Contractual Obligation entered into with any Credit Party (whether or
not a Loan Document), the terms of this Section 9.10 shall govern.

 

72



--------------------------------------------------------------------------------

(c) Tombstones. Each Credit Party consents to the publication by Agent or any
Lender of advertising material relating to the financing transactions
contemplated by this Agreement using any Credit Party’s name, product
photographs, logo or trademark. Agent or such Lender shall provide a draft of
any advertising material to Borrower for review and comment prior to the
publication thereof.

(d) Press Release and Related Matters. No Credit Party shall, and no Credit
Party shall permit any of its Affiliates to, issue any press release or other
public disclosure (other than any document filed with any Governmental Authority
in accordance with public disclosure requirements relating to any Credit Party
or an Affiliate thereof) using the name, logo or otherwise referring to GE
Capital or of any of its Affiliates, the Loan Documents or any transaction
contemplated therein to which Agent is party without the prior consent of GE
Capital except to the extent required to do so under applicable Requirements of
Law and then, only after consulting with GE Capital.

(e) Distribution of Materials to Lenders and L/C Issuers. The Credit Parties
acknowledge and agree that the Loan Documents and all reports, notices,
communications and other information or materials provided or delivered by, or
on behalf of, the Credit Parties hereunder (collectively, the “Borrower
Materials”) may be disseminated by, or on behalf of, Agent, and made available,
to the Lenders and the L/C Issuers by posting such Borrower Materials on an
E-System. The Credit Parties authorize Agent to download copies of their logos
from its website and post copies thereof on an E-System.

(f) Material Non-Public Information. The Credit Parties hereby agree that if
either they, any parent company or any Subsidiary of the Credit Parties has
publicly traded equity or debt securities in Canada or the U.S., they shall (and
shall cause such parent company or Subsidiary, as the case may be, to)
(i) identify in writing, and (ii) to the extent reasonably practicable, clearly
and conspicuously mark such Borrower Materials that contain only information
that is publicly available or that is not material for purposes of Canadian
federal, provincial and territorial securities laws as “PUBLIC”. The Credit
Parties agree that by identifying such Borrower Materials as “PUBLIC” or
publicly filing such Borrower Materials with any securities commission, then
Agent, the Lenders and the L/C Issuers shall be entitled to treat such Borrower
Materials as not containing any MNPI for purposes of Canadian federal,
provincial and territorial securities laws. The Credit Parties further
represent, warrant, acknowledge and agree that the following documents and
materials shall be deemed to be PUBLIC, whether or not so marked, and do not
contain any MNPI: (A) the Loan Documents, including the schedules and exhibits
attached thereto, and (B) administrative materials of a customary nature
prepared by the Credit Parties or Agent (including, Notices of Borrowing,
Notices of Conversion/Continuation, L/C Requests, and any similar requests or
notices posted on or through an E-System). Before distribution of any Borrower
Materials, the Credit Parties agree to execute and deliver to Agent a letter
authorizing distribution of the evaluation materials to prospective Lenders and
their employees willing to receive MNPI, and a separate letter authorizing
distribution of evaluation materials that do not contain MNPI and represent that
no MNPI is contained therein.

 

73



--------------------------------------------------------------------------------

9.11 Set-off; Sharing of Payments.

(a) Right of Setoff. Each of Agent, each Lender, each L/C Issuer and each
Affiliate (including each branch office thereof) of any of them is hereby
authorized, without notice or demand (each of which is hereby waived by each
Credit Party), at any time and from time to time during the continuance of any
Event of Default and to the fullest extent permitted by applicable Requirements
of Law, to set off and apply any and all deposits (whether general or special,
time or demand, provisional or final) at any time held and other Indebtedness,
claims or other obligations at any time owing by Agent, such Lender, such L/C
Issuer or any of their respective Affiliates to or for the credit or the account
of the Borrower or any other Credit Party against any Obligation of any Credit
Party now or hereafter existing, whether or not any demand was made under any
Loan Document with respect to such Obligation and even though such Obligation
may be unmatured. No Lender or L/C Issuer shall exercise any such right of
setoff without the prior consent of Agent or Required Lenders. Each of Agent,
each Lender and each L/C Issuer agrees promptly to notify the Borrower and Agent
after any such setoff and application made by such Lender or its Affiliates;
provided, however, that the failure to give such notice shall not affect the
validity of such setoff and application. The rights under this Section 9.11 are
in addition to any other rights and remedies (including other rights of setoff)
that Agent, the Lenders, the L/C Issuer, their Affiliates and the other Secured
Parties, may have.

(b) Sharing of Payments, Etc. If any Lender, directly or through an Affiliate or
branch office thereof, obtains any payment of any Obligation of any Credit Party
(whether voluntary, involuntary or through the exercise of any right of setoff
or the receipt of any Collateral or “proceeds” (as defined under the applicable
PPSA) of Collateral) other than pursuant to Section 9.9 or Article X and such
payment exceeds the amount such Lender would have been entitled to receive if
all payments had gone to, and been distributed by, Agent in accordance with the
provisions of the Loan Documents, such Lender shall purchase for cash from other
Lenders such participations in their Obligations as necessary for such Lender to
share such excess payment with such Lenders to ensure such payment is applied as
though it had been received by Agent and applied in accordance with this
Agreement (or, if such application would then be at the discretion of the
Borrower, applied to repay the Obligations in accordance herewith); provided,
however, that (a) if such payment is rescinded or otherwise recovered from such
Lender or L/C Issuer in whole or in part, such purchase shall be rescinded and
the purchase price therefor shall be returned to such Lender or L/C Issuer
without interest and (b) such Lender shall, to the fullest extent permitted by
applicable Requirements of Law, be able to exercise all its rights of payment
(including the right of setoff) with respect to such participation as fully as
if such Lender were the direct creditor of the applicable Credit Party in the
amount of such participation. If a Non-Funding Lender receives any such payment
as described in the previous sentence, such Lender shall turn over such payments
to Agent in an amount that would satisfy the cash collateral requirements set
forth in subsection 1.11(e).

9.12 Counterparts; Facsimile Signature. This Agreement may be executed in any
number of counterparts and by different parties in separate counterparts, each
of which when so executed shall be deemed to be an original and all of which
taken together shall constitute one and the same agreement. Signature pages may
be detached from multiple separate counterparts and attached to a single
counterpart. Delivery of an executed signature page of this Agreement by
facsimile transmission or Electronic Transmission shall be as effective as
delivery of a manually executed counterpart hereof.

 

74



--------------------------------------------------------------------------------

9.13 Severability. The illegality or unenforceability of any provision of this
Agreement or any instrument or agreement required hereunder shall not in any way
affect or impair the legality or enforceability of the remaining provisions of
this Agreement or any instrument or agreement required hereunder.

9.14 Captions. The captions and headings of this Agreement are for convenience
of reference only and shall not affect the interpretation of this Agreement.

9.15 Independence of Provisions. The parties hereto acknowledge that this
Agreement and the other Loan Documents may use several different limitations,
tests or measurements to regulate the same or similar matters, and that such
limitations, tests and measurements are cumulative and must each be performed,
except as expressly stated to the contrary in this Agreement.

9.16 Interpretation. This Agreement is the result of negotiations among and has
been reviewed by counsel to Credit Parties, Agent, each Lender and other parties
hereto, and is the product of all parties hereto. Accordingly, this Agreement
and the other Loan Documents shall not be construed against the Lenders or Agent
merely because of Agent’s or Lenders’ involvement in the preparation of such
documents and agreements. Without limiting the generality of the foregoing, each
of the parties hereto has had the advice of counsel with respect to Sections
9.18 and 9.19.

9.17 No Third Parties Benefited. This Agreement is made and entered into for the
sole protection and legal benefit of the Borrower, the Lenders, the L/C Issuers
party hereto, Agent and, subject to the provisions of Section 8.11, each other
Secured Party, and their permitted successors and assigns, and no other Person
shall be a direct or indirect legal beneficiary of, or have any direct or
indirect cause of action or claim in connection with, this Agreement or any of
the other Loan Documents. Neither Agent nor any Lender shall have any obligation
to any Person not a party to this Agreement or the other Loan Documents.

9.18 Governing Law and Jurisdiction.

(a) Governing Law. The laws of the Province of Ontario and the federal laws of
Canada applicable therein shall govern all matters arising out of, in connection
with or relating to this Agreement, including, without limitation, its validity,
interpretation, construction, performance and enforcement (including, without
limitation, any claims based in contract or tort law arising out of the subject
matter hereof and any determinations with respect to post-judgment interest).

(b) Submission to Jurisdiction. Each Credit Party hereby consents and agrees
that the courts located in the Province of Ontario shall have non-exclusive
jurisdiction to hear and determine any legal action or proceeding with respect
to any Loan Document and, by execution and delivery of this Agreement, the
Borrower and each other Credit Party executing this Agreement hereby accepts for
itself and in respect of its property, generally and unconditionally, the
jurisdiction of the aforesaid courts; provided that nothing in this Agreement
shall limit the right of Agent to commence any proceeding in any court of any
other jurisdiction to the extent Agent determines that such action is necessary
or appropriate to exercise its rights or remedies under the Loan Documents. The
parties hereto (and, to the extent set forth in any other Loan Document, each
other Credit Party) hereby irrevocably waive any objection, including any
objection to the laying of venue or based on the grounds of forum non
conveniens, that any of them may now or hereafter have to the bringing of any
such action or proceeding in such jurisdictions.

 

75



--------------------------------------------------------------------------------

(c) Service of Process. Each Credit Party hereby irrevocably waives personal
service of any and all legal process, summons, notices and other documents and
other service of process of any kind and consents to such service in any suit,
action or proceeding brought in Canada with respect to or otherwise arising out
of or in connection with any Loan Document by any means permitted by applicable
Requirements of Law, including by the mailing thereof (by registered or
certified mail, postage prepaid) to the address of the Borrower specified herein
(and shall be effective when such mailing shall be effective, as provided
therein). Each Credit Party agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law.

(d) Non-Exclusive Jurisdiction. Nothing contained in this Section 9.18 shall
affect the right of Agent or any Lender to serve process in any other manner
permitted by applicable Requirements of Law or commence legal proceedings or
otherwise proceed against any Credit Party in any other jurisdiction.

9.19 Waiver of Jury Trial. THE PARTIES HERETO, TO THE EXTENT PERMITTED BY LAW,
WAIVE ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, SUIT, OR PROCEEDING ARISING OUT
OF, IN CONNECTION WITH OR RELATING TO, THIS AGREEMENT, THE OTHER LOAN DOCUMENTS
AND ANY OTHER TRANSACTION CONTEMPLATED HEREBY AND THEREBY. THIS WAIVER APPLIES
TO ANY ACTION, SUIT OR PROCEEDING WHETHER SOUNDING IN TORT, CONTRACT OR
OTHERWISE.

9.20 Entire Agreement; Release; Survival.

(a) THE LOAN DOCUMENTS EMBODY THE ENTIRE AGREEMENT OF THE PARTIES AND SUPERSEDE
ALL PRIOR AGREEMENTS AND UNDERSTANDINGS RELATING TO THE SUBJECT MATTER THEREOF
AND ANY PRIOR LETTER OF INTEREST, COMMITMENT LETTER, CONFIDENTIALITY AND SIMILAR
AGREEMENTS INVOLVING ANY CREDIT PARTY AND ANY LENDER OR ANY L/C ISSUER OR ANY OF
THEIR RESPECTIVE AFFILIATES RELATING TO A FINANCING OF SUBSTANTIALLY SIMILAR
FORM, PURPOSE OR EFFECT. IN THE EVENT OF ANY CONFLICT BETWEEN THE TERMS OF THIS
AGREEMENT AND ANY OTHER LOAN DOCUMENT, THE TERMS OF THIS AGREEMENT SHALL GOVERN
(UNLESS OTHERWISE EXPRESSLY STATED IN SUCH OTHER LOAN DOCUMENT OR SUCH TERMS OF
SUCH OTHER LOAN DOCUMENTS ARE NECESSARY TO COMPLY WITH APPLICABLE REQUIREMENTS
OF LAW, IN WHICH CASE SUCH TERMS SHALL GOVERN TO THE EXTENT NECESSARY TO COMPLY
THEREWITH).

 

76



--------------------------------------------------------------------------------

(b) Execution of this Agreement by the Credit Parties constitutes a full,
complete and irrevocable release of any and all claims which each Credit Party
may have at law or in equity in respect of all prior discussions and
understandings, oral or written, relating to the subject matter of this
Agreement and the other Loan Documents. In no event shall any Indemnitee be
liable on any theory of liability for any special, indirect, consequential or
punitive damages (including any loss of profits, business or anticipated
savings). Each of the Borrower and each other Credit Party signatory hereto
hereby waives, releases and agrees (and shall cause each other Credit Party to
waive, release and agree) not to sue upon any such claim for any special,
indirect, consequential or punitive damages, whether or not accrued and whether
or not known or suspected to exist in its favour.

(c) (i) Any indemnification or other protection provided to any Indemnitee
pursuant to this Section 9.20, Sections 9.5 (Costs and Expenses) and 9.6
(Indemnity) and Articles VIII (Agent) and X (Taxes, Yield Protection and
Illegality) and (ii) the provisions of Section 8.1 of the Guarantee and Security
Agreement, in each case, shall (x) survive the termination of the Commitments
and the payment in full of all other Obligations and (y) with respect to
clause (i) above, inure to the benefit of any Person that at any time held a
right thereunder (as an Indemnitee or otherwise) and, thereafter, its successors
and permitted assigns.

9.21 Anti-Money Laundering Legislation.

(a) Each Credit Party acknowledges that, pursuant to the Proceeds of Crime
(Money Laundering) and Terrorist Financing Act (Canada), and other applicable
anti-money laundering, anti-terrorist financing, government sanction and “know
your client” laws, whether within Canada or elsewhere (collectively, including
any guidelines or orders thereunder, “AML Legislation”), the Lenders and Agent
may be required to obtain, verify and record information regarding each Credit
Party, its respective directors, authorized signing officers, direct or indirect
shareholders or other Persons in control of such Credit Party, and the
transactions contemplated hereby. Borrower shall promptly provide all such
information, including supporting documentation and other evidence, as may be
reasonably requested by any Lender or Agent, or any prospective assign or
participant of a Lender or Agent, in order to comply with any applicable AML
Legislation, whether now or hereafter in existence.

(b) If Agent has ascertained the identity of the Credit Parties or any
authorized signatories of the Credit Parties for the purposes of applicable AML
Legislation, then Agent:

(i) shall be deemed to have done so as an agent for each Lender, and this
Agreement shall constitute a “written agreement” in such regard between each
Lender and Agent within the meaning of applicable AML Legislation; and

(ii) shall provide to each Lender copies of all information obtained in such
regard without any representation or warranty as to its accuracy or
completeness.

 

77



--------------------------------------------------------------------------------

Notwithstanding the preceding sentence and except as may otherwise be agreed in
writing, each of the Lenders agrees that Agent has no obligation to ascertain
the identity of the Credit Parties or any authorized signatories of the Credit
Parties on behalf of any Lender, or to confirm the completeness or accuracy of
any information it obtains from the Credit Parties or any such authorized
signatory in doing so.

9.22 Replacement of Lender. Within forty-five days after: (i) receipt by the
Borrower of written notice and demand from any Lender that is not Agent or an
Affiliate of Agent (an “Affected Lender”) for payment of additional costs as
provided in Sections 10.1, 10.3 and/or 10.6; or (ii) any failure by any Lender
(other than Agent or an Affiliate of Agent) to consent to a requested amendment,
waiver or modification to any Loan Document in which Required Lenders have
already consented to such amendment, waiver or modification but the consent of
each Lender (or each Lender directly affected thereby, as applicable) is
required with respect thereto, the Borrower may, at their option, notify Agent
and such Affected Lender (or such non-consenting Lender) of the Borrower’s
intention to obtain, at the Borrower’s expense, a replacement Lender
(“Replacement Lender”) for such Affected Lender (or such non-consenting Lender),
which Replacement Lender shall be reasonably satisfactory to Agent. In the event
the Borrower obtain a Replacement Lender within forty-five (45) days following
notice of its intention to do so, the Affected Lender (or such non-consenting
Lender) shall sell and assign its Loans and Commitments to such Replacement
Lender, at par, provided that the Borrower have reimbursed such Affected Lender
for its increased costs for which it is entitled to reimbursement under this
Agreement through the date of such sale and assignment. In the event that a
replaced Lender does not execute an Assignment pursuant to Section 9.9 within
five (5) Business Days after receipt by such replaced Lender of notice of
replacement pursuant to this Section 9.22 and presentation to such replaced
Lender of an Assignment evidencing an assignment pursuant to this Section 9.22,
the Borrower shall be entitled (but not obligated) to execute such an Assignment
on behalf of such replaced Lender, and any such Assignment so executed by the
Borrower, the Replacement Lender and Agent, shall be effective for purposes of
this Section 9.22 and Section 9.9. Notwithstanding the foregoing, with respect
to a Lender that is a Non-Funding Lender or an Impacted Lender, Agent may, but
shall not be obligated to, obtain a Replacement Lender and execute an Assignment
on behalf of such Non-Funding Lender or Impacted Lender at any time with three
(3) Business Days’ prior notice to such Lender (unless notice is not practicable
under the circumstances) and cause such Lender’s Loans and Commitments to be
sold and assigned, in whole or in part, at par. Upon any such assignment and
payment and compliance with the other provisions of Section 9.9, such replaced
Lender shall no longer constitute a “Lender” for purposes hereof; provided, any
rights of such replaced Lender to indemnification hereunder shall survive.

9.23 Joint and Several. The obligations of the Credit Parties hereunder and
under the other Loan Documents are joint and several. Without limiting the
generality of the foregoing, reference is hereby made to Article II of the
Guarantee and Security Agreement, to which the obligations of Borrower and the
other Credit Parties are subject.

9.24 Creditor-Debtor Relationship. The relationship between Agent, each Lender
and the L/C Issuer, on the one hand, and the Credit Parties, on the other hand,
is solely that of creditor and debtor. No Secured Party has any fiduciary
relationship or duty to any Credit Party arising out of or in connection with,
and there is no agency, tenancy or joint venture relationship between the
Secured Parties and the Credit Parties by virtue of, any Loan Document or any
transaction contemplated therein.

 

78



--------------------------------------------------------------------------------

9.25 Actions in Concert. Notwithstanding anything contained herein to the
contrary, each Lender hereby agrees with each other Lender that no Lender shall
take any action to protect or enforce its rights against any Credit Party
arising out of this Agreement or any other Loan Document (including exercising
any rights of setoff) without first obtaining the prior written consent of Agent
or Required Lenders, it being the intent of Lenders that any such action to
protect or enforce rights under this Agreement and the other Loan Documents
shall be taken in concert and at the direction or with the consent of Agent or
Required Lenders.

ARTICLE X

TAXES, YIELD PROTECTION AND ILLEGALITY

10.1 Taxes.

(a) Except as otherwise provided in this Section 10.1, each payment by any
Credit Party under any Loan Document shall be made free and clear of all present
or future taxes, levies, imposts, deductions, charges or withholdings imposed by
any Governmental Authority and all liabilities with respect thereto (and without
deduction for any of them) (collectively, but excluding Excluded Taxes, the
“Taxes”).

(b) If any Taxes shall be required by law to be deducted from or in respect of
any amount payable under any Loan Document to any Secured Party (i) such amount
shall be increased as necessary to ensure that, after all required deductions
for Taxes are made (including deductions applicable to any increases to any
amount under this Section 10.1), such Secured Party receives the amount it would
have received had no such deductions been made, (ii) the relevant Credit Party
shall make such deductions, (iii) the relevant Credit Party shall timely pay the
full amount deducted to the relevant taxing authority or other authority in
accordance with applicable Requirements of Law and (iv) within 30 days after
such payment is made, the relevant Credit Party shall deliver to Agent an
original or certified copy of a receipt evidencing such payment or other
evidence of payment reasonably satisfactory to Agent.

(c) In addition, the Borrower agrees to pay, and authorize Agent to pay in their
name, any stamp, documentary, excise or property tax, charges or similar levies
imposed by any applicable Requirement of Law or Governmental Authority and all
Liabilities with respect thereto (including by reason of any delay in payment
thereof), in each case arising from the execution, delivery or registration of,
or otherwise with respect to, any Loan Document or any transaction contemplated
therein (collectively, “Other Taxes”). Within 30 days after the date of any
payment of Other Taxes by any Credit Party, the Borrower shall furnish to Agent,
at its address referred to in Section 9.2, the original or a certified copy of a
receipt evidencing payment thereof or other evidence of payment reasonably
satisfactory to Agent.

 

79



--------------------------------------------------------------------------------

(d) The Borrower shall reimburse and indemnify, within 30 days after receipt of
demand therefor (with copy to Agent), each Secured Party for all Taxes and Other
Taxes (including any Taxes and Other Taxes imposed by any jurisdiction on
amounts payable under this Section 10.1) paid by such Secured Party and any
Liabilities arising therefrom or with respect thereto, whether or not such Taxes
or Other Taxes were correctly or legally asserted. A certificate of the Secured
Party (or of Agent on behalf of such Secured Party) claiming any compensation
under this clause (d), setting forth the amounts to be paid thereunder and
delivered to the Borrower with copy to Agent, shall be conclusive, binding and
final for all purposes, absent manifest error. In determining such amount, Agent
and such Secured Party may use any reasonable averaging and attribution methods.

(e) Any Lender claiming any additional amounts payable pursuant to this
Section 10.1 shall use its commercially reasonable efforts (consistent with its
internal policies and Requirements of Law) to change the jurisdiction of its
Lending Office if such a change would reduce any such additional amounts (or any
similar amount that may thereafter accrue) and would not, in the sole
determination of such Lender, be otherwise disadvantageous to such Lender.

10.2 Illegality. If after the date hereof any Lender shall determine that the
introduction of any Requirement of Law, or any change in any Requirement of Law
or in the interpretation or administration thereof, has made it unlawful, or
that any central bank or other Governmental Authority has asserted that it is
unlawful, for any Lender or its Lending Office to make LIBOR Rate Loans, then,
on notice thereof by such Lender to the Borrower through Agent, the obligation
of that Lender to make LIBOR Rate Loans shall be suspended until such Lender
shall have notified Agent and the Borrower that the circumstances giving rise to
such determination no longer exists.

(a) Subject to clause (c) below, if any Lender shall determine that it is
unlawful to maintain any LIBOR Rate Loan, the Borrower shall prepay in full all
LIBOR Rate Loans of such Lender then outstanding, together with interest accrued
thereon, either on the last day of the Interest Period thereof if such Lender
may lawfully continue to maintain such LIBOR Rate Loans to such day, or
immediately, if such Lender may not lawfully continue to maintain such LIBOR
Rate Loans, together with any amounts required to be paid in connection
therewith pursuant to Section 10.4.

(b) If the obligation of any Lender to make or maintain LIBOR Rate Loans has
been terminated, the Borrower may elect, by giving notice to such Lender through
Agent that all Loans which would otherwise be made by any such Lender as LIBOR
Rate Loans shall be instead U.S. Base Rate Loans.

(c) Before giving any notice to Agent pursuant to this Section 10.2, the
affected Lender shall designate a different Lending Office with respect to its
LIBOR Rate Loans if such designation will avoid the need for giving such notice
or making such demand and will not, in the judgment of the Lender, be illegal or
otherwise disadvantageous to the Lender.

 

80



--------------------------------------------------------------------------------

10.3 Increased Costs and Reduction of Return.

(a) If any Lender or L/C Issuer shall determine that, due to either (i) the
introduction of, or any change in, or in the interpretation of, any law or
regulation or (ii) the compliance with any guideline or request from any central
bank or other Governmental Authority (whether or not having the force of law),
in the case of either clause (i) or (ii) subsequent to the date hereof, there
shall be any increase in the cost to such Lender or L/C Issuer of agreeing to
make or making, funding or maintaining any LIBOR Rate Loans or of issuing or
maintaining any Letter of Credit, then the Borrower shall be liable for, and
shall from time to time, within thirty (30) days of demand therefor by such
Lender or L/C Issuer (with a copy of such demand to Agent), pay to Agent for the
account of such Lender or L/C Issuer, additional amounts as are sufficient to
compensate such Lender or L/C Issuer for such increased costs; provided, that
the Borrower shall not be required to compensate any Lender or L/C Issuer
pursuant to this subsection 10.3(a) for any increased costs incurred more than
180 days prior to the date that such Lender or L/C Issuer notifies the Borrower,
in writing of the increased costs and of such Lender’s or L/C Issuer’s intention
to claim compensation thereof; provided, further, that if the circumstance
giving rise to such increased costs is retroactive, then the 180-day period
referred to above shall be extended to include the period of retroactive effect
thereof.

(b) If any Lender or L/C Issuer shall have determined that:

(i) the introduction of any Capital Adequacy Regulation;

(ii) any change in any Capital Adequacy Regulation;

(iii) any change in the interpretation or administration of any Capital Adequacy
Regulation by any central bank or other Governmental Authority charged with the
interpretation or administration thereof; or

(iv) compliance by such Lender or L/C Issuer (or its Lending Office) or any
entity controlling the Lender or L/C Issuer, with any Capital Adequacy
Regulation;

affects the amount of capital required or expected to be maintained by such
Lender or L/C Issuer or any entity controlling such Lender or L/C Issuer and
(taking into consideration such Lender’s or such entities’ policies with respect
to capital adequacy and such Lender’s or L/C Issuer’s desired return on capital)
determines that the amount of such capital is increased as a consequence of its
Commitment(s), loans, credits or obligations under this Agreement, then, within
thirty (30) days of demand of such Lender or L/C Issuer (with a copy to Agent),
the Borrower shall pay to such Lender or L/C Issuer, from time to time as
specified by such Lender or L/C Issuer, additional amounts sufficient to
compensate such Lender or L/C Issuer (or the entity controlling the Lender or
L/C Issuer) for such increase; provided, that the Borrower shall not be required
to compensate any Lender or L/C Issuer pursuant to this subsection 10.3(b) for
any amounts incurred more than 180 days prior to the date that such Lender or
L/C Issuer notifies the Borrower, in writing of the amounts and of such Lender’s
or L/C Issuer’s intention to claim compensation thereof; provided, further, that
if the event giving rise to such increase is retroactive, then the 180-day
period referred to above shall be extended to include the period of retroactive
effect thereof.

 

81



--------------------------------------------------------------------------------

10.4 Funding Losses. The Borrower agrees to reimburse each Lender and to hold
each Lender harmless from any loss or expense which such Lender may sustain or
incur as a consequence of:

(a) the failure of the Borrower to make any payment or mandatory prepayment of
principal of any LIBOR Rate Loan (including payments made after any acceleration
thereof);

(b) the failure of the Borrower to make any payment or mandatory prepayment of
principal of any BA Rate Loan (including payments made after any acceleration
thereof);

(c) the failure of the Borrower to borrow, continue or convert a Loan after the
Borrower has given (or is deemed to have given) a Notice of Borrowing, a Notice
of Conversion/Continuation – BA Rate, or a Notice of Conversion/Continuation -
LIBOR;

(d) the failure of the Borrower to make any prepayment after the Borrower has
given a notice in accordance with Section 1.7;

(e) the prepayment (including pursuant to Section 1.8) of a BA Rate Loan on a
day which is not the last day of the BA Period with respect thereto;

(f) the prepayment (including pursuant to Section 1.8) of a LIBOR Rate Loan on a
day which is not the last day of the Interest Period with respect thereto;

(g) the conversion pursuant to Section 1.6(a) of any BA Rate Loan to a Canadian
Prime Rate Loan on a day that is not the last day of the applicable BA Period;
or

(h) the conversion pursuant to Section 1.6(b) of any LIBOR Rate Loan to a U.S.
Base Rate Loan on a day that is not the last day of the applicable Interest
Period;

including any such loss or expense arising from the liquidation or reemployment
of funds obtained by it to maintain its LIBOR Rate Loans hereunder or from fees
payable to terminate the deposits from which such funds were obtained; provided
that, with respect to the expenses described in clauses (d) and (e) above, such
Lender shall have notified Agent of any such expense within two (2) Business
Days of the date on which such expense was incurred. Solely for purposes of
calculating amounts payable by the Borrower to the Lenders under this
Section 10.4 and under subsection 10.3(a): each LIBOR Rate Loan made by a Lender
(and each related reserve, special deposit or similar requirement) shall be
conclusively deemed to have been funded at the LIBOR used in determining the
interest rate for such LIBOR Rate Loan by a matching deposit or other borrowing
in the interbank Eurodollar market for a comparable amount and for a comparable
period, whether or not such LIBOR Rate Loan is in fact so funded.

 

82



--------------------------------------------------------------------------------

10.5 Inability to Determine Rates. If Agent shall have determined in good faith
that for any reason adequate and reasonable means do not exist for ascertaining
the LIBOR for any requested Interest Period with respect to a proposed LIBOR
Rate Loan or that the LIBOR applicable pursuant to subsection 1.3(a) for any
requested Interest Period with respect to a proposed LIBOR Rate Loan does not
adequately and fairly reflect the cost to the Lenders of funding or maintaining
such Loan, Agent will forthwith give notice of such determination to the
Borrower and each Lender. Thereafter, the obligation of the Lenders to make or
maintain LIBOR Rate Loans hereunder shall be suspended until Agent revokes such
notice in writing. Upon receipt of such notice, the Borrower may revoke any
Notice of Borrowing or Notice of Conversion/Continuation then submitted by it.
If the Borrower does not revoke such notice, the Lenders shall make, convert or
continue the Loans, as proposed by the Borrower, in the amount specified in the
applicable notice submitted by the Borrower, but such Loans shall be made,
converted or continued as U.S. Base Rate Loans.

10.6 Reserves on LIBOR Rate Loans. The Borrower shall pay to each Lender, as
long as such Lender shall be required under regulations of the Federal Reserve
Board to maintain reserves with respect to liabilities or assets consisting of
or including Eurocurrency funds or deposits (currently known as “Eurocurrency
liabilities”), additional costs on the unpaid principal amount of each LIBOR
Rate Loan equal to actual costs of such reserves allocated to such Loan by such
Lender (as determined by such Lender in good faith, which determination shall be
conclusive absent manifest error), payable on each date on which interest is
payable on such Loan provided the Borrower shall have received at least fifteen
(15) days’ prior written notice (with a copy to Agent) of such additional
interest from the Lender. If a Lender fails to give notice fifteen (15) days
prior to the relevant Interest Payment Date, such additional interest shall be
payable fifteen (15) days from receipt of such notice.

10.7 Certificates of Lenders. Any Lender claiming reimbursement or compensation
pursuant to this Article X shall deliver to the Borrower (with a copy to Agent)
a certificate setting forth in reasonable detail the amount payable to such
Lender hereunder and such certificate shall be conclusive and binding on the
Borrower in the absence of manifest error.

ARTICLE XI

DEFINITIONS

11.1 Defined Terms. The following terms are defined in the Sections or
subsections referenced opposite such terms:

 

“Affected Lender”

   9.22

“Agent Report”

   8.5(c)

“AML Legislation”

   9.21

“Aggregate Excess Funding Amount”

   1.11(e)(iv)

“Borrower Materials”

   9.10(e)

“Borrower”

   Preamble

“Eligible Accounts”

   1.12

“Eligible Inventory”

   1.13

“Eligible WIP Inventory”

   1.13

“Event of Default”

   7.1

“Fixed Charge Coverage Ratio”

   6.1

“GE Capital”

   Preamble

“Indemnified Matters”

   9.6(b)

 

83



--------------------------------------------------------------------------------

“Indemnitees”

   9.6(a)

“Investments”

   5.4

“Judgment Conversion Date”

   11.6(a)

“Judgment Currency”

   11.6(a)

“L/C Reimbursement Agreement”

   1.1(b)(i)(C)

“L/C Reimbursement Date”

   1.1(b)(v)

“L/C Request”

   1.1(b)(ii)

“L/C Sublimit”

   1.1(b)(i)(A)

“Lender”

   Preamble

“Letter of Credit Fee”

   1.9(c)

“Maximum Revolving Loan Balance”

   1.1(a)(i)

“MNPI”

   9.10(a)

“Notice of Conversion/Continuation – BA Rate”

   1.6(a)

“Notice of Conversion/Continuation – LIBOR”

   1.6(b)

“Obligation Currency”

   11.6(a)

“Overadvance”

   1.1(a)(ii)

“Other Lender”

   1.11(e)(i)

“Other Taxes”

   10.1(c)

“Permitted Liens”

   5.1

“Register”

   1.4(b)

“Restricted Payments”

   5.10

“Replacement Lender”

   9.22

“Revolving Loan Commitment”

   1.1(a)(i)

“Revolving Loan”

   1.1(a)(i)

“Sale”

   9.9(b)

“SCIC”

   1.9(d)

“Settlement Date”

   1.11(b)

“Tax Returns”

   3.10

“Taxes”

   10.1(a)

“Unused Commitment Fee”

   1.9(b)

“Vestar Capital Partners”

   1.9(d)

In addition to the terms defined elsewhere in this Agreement, the following
terms have the following meanings:

“Account” means, as at any date of determination, each and every “account” (as
such term is defined in the PPSA) and of the Credit Parties, including, without
limitation, the unpaid portion of the obligation of a customer of a Credit Party
in respect of Inventory purchased by and shipped to such customer and/or the
rendition of services by a Credit Party, as stated on the respective invoice of
a Credit Party, net of any credits, rebates or offsets owed to such customer.

“Account Debtor” means the customer of a Credit Party who is obligated on or
under an Account.

 

84



--------------------------------------------------------------------------------

“Acquisition” means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (a) the acquisition of all
or substantially all of the assets of a Person, or of any business or division
of a Person, (b) the acquisition of in excess of fifty percent (50%) of the
Stock and Stock Equivalents of any Person or otherwise causing any Person to
become a Subsidiary of the Borrower, or (c) an amalgamation, merger or
consolidation or any other combination with another Person.

“Affiliate” means, as to any Person, any other Person which, directly or
indirectly, is in control of, is controlled by, or is under common control with,
such Person. A Person shall be deemed to control another Person if the
controlling Person possesses, directly or indirectly, the power to direct or
cause the direction of the management and policies of the other Person, whether
through the ownership of voting securities, by contract or otherwise. Without
limitation, any director, executive officer or beneficial owner of five percent
(5%) or more of the Stock (either directly or through ownership of Stock
Equivalents) of a Person shall for the purposes of this Agreement, be deemed to
be an Affiliate of the other Person. Notwithstanding the foregoing, neither
Agent nor any Lender shall be deemed an “Affiliate” of any Credit Party or of
any Subsidiary of any Credit Party solely by reason of the provisions of the
Loan Documents.

“Agent” means GE Capital in its capacity as administrative agent for the Lenders
hereunder, and any successor administrative agent.

“Aggregate Revolving Loan Commitment” means the combined Revolving Loan
Commitments of the Lenders, which shall initially be in the amount of
$17,000,000, as such amount may be reduced from time to time pursuant to this
Agreement.

“Amendment and Restatement Date” means December 15, 2010.

“Amendment and Restatement Date Borrowing Base” means, as of the Amendment and
Restatement Date, an amount equal to the sum at such time of:

(a) 85% of the book value of Eligible Accounts at such time;

(b) 60% of the book value of Eligible Inventory valued at the lower of cost or
market on a first-in, first-out basis; and

(c) the lesser of (i) 25% of the book value of Eligible WIP Inventory, and
(ii) $1,000,000,

in each case less Reserves established by Agent at such time in its Permitted
Discretion.

“Applicable Margin” means with respect to Revolving Loans: (x) if a Canadian
Prime Rate Loan, 1.25 percent (1.25%) per annum; and (y) if a BA Rate Loan or a
LIBOR Rate Loan, 2.50 percent (2.50%) per annum; and (z) if a U.S. Base Rate
Loan, 0.75 percent (0.75%) per annum.

“Approved Fund” means, with respect to any Lender, any Person (other than a
natural Person) that (a) (i) is or will be engaged in making, purchasing,
holding or otherwise investing in commercial loans and similar extensions of
credit in the Ordinary Course of Business or (ii) temporarily warehouses loans
for any Lender or any Person described in clause (i) above and (b) is advised or
managed by (i) such Lender, (ii) any Affiliate of such Lender or (iii) any
Person (other than an individual) or any Affiliate of any Person (other than an
individual) that administers or manages such Lender.

 

85



--------------------------------------------------------------------------------

“Assignment” means an assignment agreement entered into by a Lender, as
assignor, and any Person, as assignee, pursuant to the terms and provisions of
Section 9.9 (with the consent of any party whose consent is required by
Section 9.9), accepted by Agent, substantially in the form of Exhibit 11.1(a) or
any other form approved by Agent.

“Availability” means, as of any date of determination, the amount by which
(a) the Maximum Revolving Loan Balance exceeds (b) the aggregate outstanding
principal balance of Revolving Loans.

“BA Period” means with respect to any BA Rate Loan, the period commencing on the
Business Day such Loan is disbursed or continued or on the Conversion Date on
which a Canadian Prime Rate Loan is converted to the BA Rate Loan and ending on
the date one, two, three, or six months thereafter, as selected by the Borrower
in its Notice of Borrowing or Notice of Conversion/Continuation – BA Rate;
provided that:

(a) if any BA Period pertaining to a BA Rate Loan would otherwise end on a day
which is not a Business Day, that BA Period shall be extended to the next
succeeding Business Day unless the result of such extension would be to carry
such BA Period into another calendar month, in which event such Interest Period
shall end on the immediately preceding Business Day;

(b) any BA Period pertaining to a BA Rate Loan that begins on the last Business
Day of a calendar month (or on a day for which there is no numerically
corresponding day in the calendar month at the end of such BA Period) shall end
on the last Business Day of the calendar month at the end of such BA Period; and

(c) no BA Period for any Revolving Loan shall extend beyond the Revolving
Termination Date.

“BA Rate” means, in respect of any BA Period applicable to a BA Rate Loan, the
highest of (a) 1.0% per annum, (b) the rate per annum determined by Agent by
reference to the average rate quoted on the Reuters Monitor Screen (Page CDOR,
or such other Page as may replace such Page on such Screen on the purpose of
displaying Canadian interbank bid rates for Canadian Dollar bankers’
acceptances) applicable to Canadian Dollars bankers’ acceptances with a term
comparable to such BA Period as of 10:30 a.m. (Toronto time) two (2) Business
Days before the first day of such BA Period, and (c) the rate per annum
determined by Agent by reference to the average rate quoted on the Reuters
Monitor Screen (Page CDOR, or such other Page as may replace such Page on such
Screen on the purpose of displaying Canadian interbank bid rates for Canadian
Dollar bankers’ acceptances) applicable to Canadian Dollars bankers’ acceptances
with a term of 90 days as of 10:30 a.m. (Toronto time) two (2) Business Days
before the first day of such BA Period. If for any reason the Reuters Monitor
Screen rates are unavailable, BA Rate means the rate of interest determined by
Agent that is equal to the arithmetic mean (rounded upwards to the nearest basis
point) of the rates quoted by The Bank of Nova Scotia, Royal Bank of Canada and
Canadian Imperial Bank of Commerce in respect of Canadian Dollar bankers’
acceptances with a term comparable to such BA Period. No adjustment shall be
made to account for the difference between the number of days in a year on which
the rates referred to in this definition are based and the number of days in a
year on the basis of which interest is calculated in the Agreement.

 

86



--------------------------------------------------------------------------------

“BA Rate Loan” means a Loan that bears interest based on the BA Rate.

“Borrowing” means a borrowing hereunder consisting of Loans made to or for the
benefit of the Borrower on the same day by the Lenders pursuant to Article I.

“Borrowing Base” means, as of any date of determination by Agent, from time to
time, an amount equal to the sum at such time of:

(a) 85% of the book value of Eligible Accounts at such time;

(b) the lesser of (i) 70% of the book value of Eligible Inventory valued at the
lower of cost or market on a first-in, first-out basis, and (ii) 85% of the book
value of Eligible Inventory multiplied by the NOLV Factor; and

(c) the lesser of (i) 25% of the book value of Eligible WIP Inventory, and
(ii) $1,000,000,

in each case less Reserves established by Agent at such time in its Permitted
Discretion.

“Borrowing Base Certificate” means a certificate of the Borrower, on behalf of
each Credit Party (on a consolidated basis), in substantially the form of
Exhibit 11.1(b) hereto, duly completed as of a date acceptable to Agent in its
sole discretion.

“Business Day” means any day other than a Saturday, Sunday or other day on which
banks are authorized or required by law to close in the City of Toronto, Ontario
and, if the applicable Business Day relates to any LIBOR Rate Loan, a day on
which dealings are carried on in the London interbank market.

“Canadian Benefit Plans” means any plan, fund, program, or policy, whether oral
or written, formal or informal, funded or unfunded, insured or uninsured,
providing material employee benefits, including medical, hospital care, dental,
sickness, accident, disability, life insurance, pension, retirement or savings
benefits, under which any Credit Party has any liability with respect to any
employee or former employee, but excluding any Canadian Pension Plans.

“Canadian Dollars”, “Dollars” or “$” shall mean the lawful currency of Canada.

“Canadian Pension Plans” means each pension plan required to be registered under
Canadian federal or provincial law that is maintained or contributed to by a
Credit Party for its employees or former employees, but does not include the
Canada Pension Plan as maintained by the Government of Canada.

 

87



--------------------------------------------------------------------------------

“Canadian Prime Rate” means, for any day, a rate per annum equal to the higher
of (a) the annual rate of interest last quoted in the “Report on Business”
section of The Globe and Mail as being “Canadian prime”, “chartered bank prime
rate” or words of similar description or, if such rate is no longer quoted
therein, any similar rate quoted therein (as determined by Agent), or (b) the BA
Rate existing on such day in respect of a BA Period of 30 days plus 1.35 percent
(1.35%) per annum. Any change in any interest rate provided for in the Agreement
based upon the Canadian Prime Rate shall take effect at the time of such change
in the Canadian Prime Rate. No adjustments shall be made to account for the
difference between the number of days in a year on which the rates referred to
in this definition are based and the number of days in a year on the basis of
which interest is calculated in the Agreement.

“Canadian Prime Rate Loan” means a Loan that bears interest based on the
Canadian Prime Rate.

“Capital Adequacy Regulation” means any guideline, request or directive of any
central bank or other Governmental Authority, or any other law, rule or
regulation, whether or not having the force of law, in each case, regarding
capital adequacy of any Lender or of any corporation controlling a Lender.

“Capital Lease” means any leasing or similar arrangement which, in accordance
with GAAP, is classified as a capital lease.

“Capital Lease Obligations” means all monetary obligations of any Credit Party
or any Subsidiary of any Credit Party under any Capital Leases.

“Cash Equivalents” means (a) any readily-marketable securities (i) issued by, or
directly, unconditionally and fully guaranteed or insured by the Canadian or
U.S. federal government or (ii) issued by any agency of the Canadian or U.S.
federal government the obligations of which are fully backed by the full faith
and credit of the Canadian federal government or the U.S. federal government, as
applicable, (b) any readily-marketable direct obligations issued by any other
agency of the Canadian or U.S. federal government, any province, territory or
state thereof or any political subdivision of any such province, territory or
state or any public instrumentality thereof, in each case having a rating of at
least “A-1” from S&P or at least “P-1” from Moody’s, (c) any commercial paper
rated at least “A-1” by S&P or “P-1” by Moody’s and issued by any Person
organized under the laws of Canada or any province or territory thereof or any
state of the United States, (d) any Dollar-denominated time deposit, insured
certificate of deposit, overnight bank deposit or bankers’ acceptance issued or
accepted by (i) any Lender or (ii) any commercial bank that is (A) organized
under the laws of Canada, the United States, any state thereof or the District
of Columbia and (B) having combined capital, surplus and undivided profits in
excess of $250,000,000, and (e) shares of any Canadian or United States money
market fund that (i) has substantially all of its assets invested continuously
in the types of investments referred to in clause (a), (b), (c) or (d) above
with maturities as set forth in the proviso below, (ii) has net assets in excess
of $500,000,000 and (iii) has obtained from either S&P or Moody’s the highest
rating obtainable for money market funds in Canada or the United States;
provided, however, that the maturities of all obligations specified in any of
clauses (a), (b), (c) or (d) above shall not exceed 365 days.

 

88



--------------------------------------------------------------------------------

“Collateral” means all Property and interests in Property and proceeds thereof
now owned or hereafter acquired by any Credit Party, any of their respective
Subsidiaries and any other Person who has granted a Lien to Agent, in or upon
which a Lien is granted or purported to be granted or now or hereafter exists in
favour of any Lender or Agent for the benefit of Agent, Lenders and other
Secured Parties, whether under this Agreement or under any other documents
executed by any such Persons and delivered to Agent.

“Collateral Documents” means, collectively, the Guarantee and Security
Agreement, each Control Agreement, and all other security agreements, pledge
agreements, patent and trademark security agreements, lease assignments,
guarantees and other similar agreements, and all amendments, restatements,
modifications or supplements thereof or thereto, by or between any one or more
of any Credit Party, any of their respective Subsidiaries or any other Person
pledging or granting a lien on Collateral or guaranteeing the payment and
performance of the Obligations, and any Lender or Agent for the benefit of
Agent, the Lenders and other Secured Parties now or hereafter delivered to the
Lenders or Agent pursuant to or in connection with the transactions contemplated
hereby, and all financing statements (or comparable documents now or hereafter
filed in accordance with the PPSA or comparable law) against any such Person as
debtor in favour of any Lender or Agent for the benefit of Agent, the Lenders
and the other Secured Parties, as secured party, as any of the foregoing may be
amended, restated and/or modified from time to time.

“Commitment” means, for each Lender, its Revolving Loan Commitment.

“Commitment Percentage” means, as to any Lender, the percentage equivalent of
such Lender’s Revolving Loan Commitment, divided by the Aggregate Revolving Loan
Commitment; provided, further, that following acceleration of the Loans, such
term means, as to any Lender, the percentage equivalent of the principal amount
of the Loans held by such Lender, divided by the aggregate principal amount of
the Loans held by all Lenders.

“Contingent Obligation” means, as to any Person, any direct or indirect
liability, contingent or otherwise, of that Person: (a) with respect to any
Indebtedness, lease, dividend or other obligation of another Person if the
primary purpose or intent of the Person incurring such liability, or the primary
effect thereof, is to provide assurance to the obligee of such liability that
such liability will be paid or discharged, or that any agreements relating
thereto will be complied with, or that the holders of such liability will be
protected (in whole or in part) against loss with respect thereto; (b) with
respect to any letter of credit issued for the account of that Person or as to
which that Person is otherwise liable for reimbursement of drawings; (c) under
any Rate Contracts; (d) to make take-or-pay or similar payments if required
regardless of nonperformance by any other party or parties to an agreement; or
(e) for the obligations of another Person through any agreement to purchase,
repurchase or otherwise acquire such obligation or any Property constituting
security therefor, to provide funds for the payment or discharge of such
obligation or to maintain the solvency, financial condition or any balance sheet
item or level of income of another Person. The amount of any Contingent
Obligation shall be equal to the amount of the obligation so guaranteed or
otherwise supported or, if not a fixed and determined amount, the maximum amount
so guaranteed or supported.

 

89



--------------------------------------------------------------------------------

“Contractual Obligations” means, as to any Person, any provision of any security
issued by such Person or of any agreement, undertaking, contract, indenture,
mortgage, deed of trust or other instrument, document or agreement to which such
Person is a party or by which it or any of its Property is bound.

“Control Agreement” means a tri-party deposit account, securities account or
futures account control agreement by and among the applicable Credit Party,
Agent and the depository, securities intermediary or futures intermediary, and
each in form and substance satisfactory to Agent and in any event providing to
Agent “control” of such deposit account, securities or futures account within
the meaning of the PPSA.

“Conversion Date” means any date on which the Borrower converts (i) a Canadian
Prime Rate Loan to a BA Rate Loan or a BA Rate Loan to a Canadian Prime Rate
Loan or (ii) a U.S. Base Rate Loan to a LIBOR Rate Loan or a LIBOR Rate Loan to
a U.S. Base Rate Loan.

“Copyrights” means all rights, title and interests (and all related IP Ancillary
Rights) arising under any Requirement of Law in or relating to copyrights and
all mask work, database and design rights, whether or not registered or
published, all registrations and recordations thereof and all applications in
connection therewith.

“CRA” means the Canada Revenue Agency.

“Credit Parties” means the Borrower and each other Person (i) which executes a
guarantee of the Obligations, (ii) which grants a Lien on all or substantially
all of its assets to secure payment of the Obligations and (iii) all of the
Stock of which is pledged to Agent for the benefit of the Secured Parties. For
clarification, the Special Purpose Subsidiary is not a Credit Party.

“Default” means any event or circumstance which, with the giving of notice, the
lapse of time, or both, would (if not cured or otherwise remedied during such
time) constitute an Event of Default.

“Disposition” means (a) the sale, lease, conveyance or other disposition of
Property, other than sales or other dispositions expressly permitted under
subsections 5.2(a), 5.2(c) and 5.2(d), and (b) the sale or transfer by the
Borrower or any Subsidiary of the Borrower of any Stock or Stock Equivalent
issued by any Subsidiary of the Borrower and held by such transferor Person.

“Domestic Subsidiary” means any Subsidiary organized under the laws of Canada or
a province or territory thereof.

“Electronic Transmission” means each document, instruction, authorization, file,
information and any other communication transmitted, posted or otherwise made or
communicated by e-mail or E-Fax, or otherwise to or from an E-System or other
equivalent service acceptable to Agent.

“Environmental Laws” means all present and future Requirements of Law and
Permits imposing liability or standards of conduct for or relating to the
regulation and protection of human health, safety, the workplace, the
environment and natural resources, and including public notification
requirements and environmental transfer of ownership, notification or approval
statutes.

 

90



--------------------------------------------------------------------------------

“Environmental Liabilities” means all Liabilities (including costs of Remedial
Actions, natural resource damages and costs and expenses of investigation and
feasibility studies, including the cost of environmental consultants and the
cost of legal fees) that may be imposed on, incurred by or asserted against any
Credit Party or any Subsidiary of any Credit Party as a result of, or related
to, any claim, suit, action, investigation, proceeding or demand by any Person,
whether based in contract, tort, implied or express warranty, strict liability,
criminal or civil statute or common law or otherwise, arising under any
Environmental Law or in connection with any environmental, health or safety
condition or with any Release and resulting from the ownership, lease, sublease
or other operation or occupation of property by any Credit Party or any
Subsidiary of any Credit Party, whether on, prior or after the date hereof.

“Equipment” means all “equipment,” as such term is defined in the PPSA, now
owned or hereafter acquired by any Credit Party, wherever located.

“Equivalent Amount” means, on any date of determination, with respect to
obligations or valuations denominated in one currency (the “first currency”),
the amount of another currency (the “second currency”) which would result from
the Agent converting the first currency into the second currency at
approximately 12:00 noon (Toronto time) on such day in accordance with Agent’s
customary practice for commercial loans being administered by it or at such
other rate as may have been agreed in writing between Borrower and Agent.

“Event of Loss” means, with respect to any Property, any of the following:
(a) any loss, destruction or damage of such Property; (b) any pending or
threatened institution of any proceedings for the condemnation or seizure of
such Property or for the exercise of any right of eminent domain; or (c) any
actual condemnation, seizure or taking, by exercise of the power of eminent
domain or otherwise, of such Property, or confiscation of such Property or the
requisition of the use of such Property.

“Excluded Equity Issuance” means Net Issuance Proceeds resulting from the
issuance of (a) Stock or Stock Equivalents by a Wholly-Owned Subsidiary of the
Borrower to the Borrower or another Wholly-Owned Subsidiary of the Borrower
constituting an Investment permitted hereunder, and (b) Stock or Stock
Equivalents by a Foreign Subsidiary to qualify directors where required pursuant
to a Requirement of Law or to satisfy other requirements of applicable law, in
each instance, with respect to the ownership of Stock of Foreign Subsidiaries.

“Excluded Tax” means with respect to any Secured Party (a) taxes measured by net
income (including branch profits taxes) and franchise taxes imposed in lieu of
net income taxes, in each case imposed on any Secured Party as a result of a
present or former connection between such Secured Party and the jurisdiction of
the Governmental Authority imposing such tax or any political subdivision or
taxing authority thereof or therein (other than such connection arising solely
from any Secured Party having executed, delivered or performed its obligations
or received a payment under, or enforced, any Loan Document) and (b) withholding
taxes to the extent that the obligation to withhold amounts existed on the date
that such Person became a “Secured Party” under this Agreement in the capacity
under which such Person makes a claim under Section 10.1(b) or designates a new
Lending Office, except in each case to the extent such Person is a direct or
indirect assignee (other than pursuant to Section 9.22) of any other Secured
Party that was entitled, at the time the assignment to such Person became
effective, to receive additional amounts under Section 10.1(b).

 

91



--------------------------------------------------------------------------------

“E-Fax” means any system used to receive or transmit faxes electronically.

“E-Signature” means the process of attaching to or logically associating with an
Electronic Transmission an electronic symbol, encryption, digital signature or
process (including the name or an abbreviation of the name of the party
transmitting the Electronic Transmission) with the intent to sign, authenticate
or accept such Electronic Transmission.

“E-System” means any electronic system approved by Agent, including Intralinks®
and ClearPar® and any other Internet or extranet-based site, whether such
electronic system is owned, operated or hosted by Agent, any of its Related
Persons or any other Person, providing for access to data protected by passcodes
or other security system.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal Funds transactions with
members of the Federal Reserve System arranged by Federal Funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day, provided that if no such rate is so published on such
next succeeding Business Day, the Federal Funds Rate for such day shall be the
average rate quoted to Agent on such day on such transactions as determined by
Agent in a commercially reasonable manner.

“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System, or any entity succeeding to any of its principal functions.

“Final Availability Date” means the earlier of the Revolving Termination Date
and one (1) Business Day prior to the date specified in clause (a) of the
definition of Revolving Termination Date.

“First Tier Foreign Subsidiary” means a Foreign Subsidiary held directly by a
Credit Party or indirectly by a Credit Party through one or more Domestic
Subsidiaries.

“Fiscal Month” means each period of four weeks (or five weeks for the last
Fiscal Month of each Fiscal Quarter), commencing on the first day of a Fiscal
Year; provided that, in 2012 (which is a Fiscal Year consisting of a 53-week
period), one of the Fiscal Months will be extended by one week, as determined by
the Borrower and communicated to Agent.

“Fiscal Quarter” means each period of thirteen weeks (or fourteen weeks for the
last Fiscal Quarter of any Fiscal Year consisting of a 53-week period),
commencing on the first day of a Fiscal Year.

“Fiscal Year” means the fiscal year of the Borrower and any Subsidiaries for
accounting and tax purposes, consisting of the 52-week or 53-week period ending
on the last Sunday in December of each year.

 

92



--------------------------------------------------------------------------------

“Foreign Subsidiary” means, with respect to any Person, a Subsidiary of such
Person that is not organized under the laws of Canada or a province or territory
thereof.

“GAAP” means, in relation to any Person at any time, (a) until such time as such
Person adopts the Accounting Standards for Private Enterprises, accounting
principles generally accepted in Canada as recommended in the Handbook of the
Canadian Institute of Chartered Accountants or its successor, applied on a basis
consistent with the most recent audited financial statements of such Person
(except for changes approved by the auditors of such Person), and (b) after such
time as such Person adopts the Accounting Standards for Private Enterprises,
such Accounting Standards for Private Enterprises.

“Governmental Authority” means any nation or government, any province,
territory, state or other political subdivision thereof, any central bank (or
similar monetary or regulatory authority) thereof, any entity exercising
executive, legislative, judicial, regulatory or administrative functions of or
pertaining to government, and any corporation or other entity owned or
controlled, through stock or capital ownership or otherwise, by any of the
foregoing.

“Guarantee and Security Agreement” means that certain amended and restated
guarantee and security agreement dated the date hereof, in form and substance
reasonably acceptable to Agent and the Borrower, made by the Credit Parties in
favour of Agent, for the benefit of the Secured Parties, as the same may be
amended, restated and/or modified from time to time.

“Hazardous Materials” means any substance, material or waste that is regulated
or otherwise gives rise to liability under any Environmental Law, including but
not limited to any “hazardous waste”, any “hazardous substance”, any
contaminant, pollutant, petroleum or any fraction thereof, asbestos, asbestos
containing material, polychlorinated biphenyls, mold, and radioactive substances
or any other substance that is toxic, ignitable, reactive, corrosive, caustic,
or dangerous.

“Impacted Lender” means any Lender that fails to provide Agent, within three
(3) Business Days following Agent’s written request, satisfactory assurance that
such Lender will not become a Non-Funding Lender.

“Indebtedness” of any Person means, without duplication: (a) all indebtedness
for borrowed money; (b) all obligations issued, undertaken or assumed as the
deferred purchase price of Property or services (other than trade payables
entered into in the Ordinary Course of Business); (c) the face amount of all
letters of credit issued for the account of such Person and without duplication,
all drafts drawn thereunder and all reimbursement or payment obligations with
respect to letters of credit, surety bonds and other similar instruments issued
by such Person; (d) all obligations evidenced by notes, bonds, debentures or
similar instruments, including obligations so evidenced incurred in connection
with the acquisition of Property, assets or businesses; (e) all indebtedness
created or arising under any conditional sale or other title retention
agreement, or incurred as financing, in either case with respect to Property
acquired by the Person (even though the rights and remedies of the seller or
bank under such agreement in the event of default are limited to repossession or
sale of such Property); (f) all Capital Lease Obligations; (g) the principal
balance outstanding under any synthetic lease, off-balance sheet loan or similar
off balance sheet financing product; (h) all obligations, whether or not
contingent, to purchase, redeem, retire, defease or otherwise acquire for value
any of its own Stock or Stock Equivalents (or any Stock or Stock Equivalent of a
direct or indirect parent entity thereof), valued at, in the case of redeemable
preferred Stock, the greater of the voluntary liquidation preference and the
involuntary liquidation preference of such Stock plus accrued and unpaid
dividends; (i) all indebtedness referred to in clauses (a) through (h) above
secured by (or for which the holder of such Indebtedness has an existing right,
contingent or otherwise, to be secured by) any Lien upon or in Property
(including accounts and contracts rights) owned by such Person, even though such
Person has not assumed or become liable for the payment of such indebtedness;
and (j) all Contingent Obligations described in clause (a) of the definition
thereof in respect of indebtedness or obligations of others of the kinds
referred to in clauses (a) through (i) above.

 

93



--------------------------------------------------------------------------------

“Insolvency Laws” means any of the Bankruptcy and Insolvency Act (Canada), the
Companies’ Creditors Arrangement Act (Canada), the Winding-Up and Restructuring
Act (Canada), each as now and hereafter in effect, any successors to such
statutes and any other applicable insolvency or other similar law of any
jurisdiction, including any law of any jurisdiction permitting a debtor to
obtain a stay or a compromise of the claims of its creditors against it.

“Insolvency Proceeding” means (a) any case, action or proceeding (including the
filing of any notice of intention in respect thereof) before any court or other
Governmental Authority relating to bankruptcy, reorganization, insolvency,
liquidation, receivership, dissolution, winding-up, relief of debtors,
suspension of general operations or similar arrangement, or (b) any general
assignment for the benefit of creditors, composition, marshaling of assets for
creditors, or other, similar arrangement in respect of its creditors generally
or any substantial portion of its creditors; in each case in (a) and (b) above,
undertaken under any Insolvency Laws, any corporate laws or any other applicable
law.

“Intellectual Property” means all rights, title and interests in or relating to
intellectual property and industrial property arising under any Requirement of
Law and all IP Ancillary Rights relating thereto, including all Copyrights,
Patents, Trademarks, Internet Domain Names, Trade Secrets and IP Licenses.

“Interest Payment Date” means, (a) with respect to any BA Rate Loan, the last
day of each BA Period applicable to such Loan, (b) with respect to any LIBOR
Rate Loan (other than a LIBOR Rate Loan having an Interest Period of six
(6) months) the last day of each Interest Period applicable to such Loan,
(c) with respect to any LIBOR Rate Loan having an Interest Period of six
(6) months, the last day of each three (3) month interval and, without
duplication, the last day of such Interest Period, (d) with respect to Canadian
Prime Rate Loans the first day of each month, and (e) with respect to U.S. Base
Rate Loans the first day of each month.

 

94



--------------------------------------------------------------------------------

“Interest Period” means, with respect to any LIBOR Rate Loan, the period
commencing on the Business Day such Loan is disbursed or continued or on the
Conversion Date on which a U.S. Base Rate Loan is converted to a LIBOR Rate Loan
and ending on the date one, two, three, or six months thereafter, as selected by
the Borrower in its Notice of Borrowing or Notice of Conversion/Continuation –
LIBOR Rate; provided that:

(a) if any Interest Period pertaining to a LIBOR Rate Loan would otherwise end
on a day which is not a Business Day, that Interest Period shall be extended to
the next succeeding Business Day unless the result of such extension would be to
carry such Interest Period into another calendar month, in which event such
Interest Period shall end on the immediately preceding Business Day;

(b) any Interest Period pertaining to a LIBOR Rate Loan or a BA Rate Loan that
begins on the last Business Day of a calendar month (or on a day for which there
is no numerically corresponding day in the calendar month at the end of such
Interest Period) shall end on the last Business Day of the calendar month at the
end of such Interest Period; and

(c) no Interest Period for any Revolving Loan shall extend beyond the Revolving
Termination Date.

“Internet Domain Name” means all right, title and interest (and all related IP
Ancillary Rights) arising under any Requirement of Law in or relating to
internet domain names.

“Inventory” means all of the “inventory” (as such term is defined in the PPSA)
of the Credit Parties, including, but not limited to, all merchandise, raw
materials, parts, supplies, work-in-process and finished goods intended for
sale, together with all the containers, packing, packaging, shipping and similar
materials related thereto, and including such inventory as is temporarily out of
a Credit Party’s custody or possession, including inventory on the premises of
others and items in transit.

“IP Ancillary Rights” means, with respect to any other Intellectual Property, as
applicable, all foreign counterparts to, and all divisionals, reversions,
continuations, continuations-in-part, reissues, reexaminations, renewals and
extensions of, such Intellectual Property and all income, royalties, proceeds
and Liabilities at any time due or payable or asserted under or with respect to
any of the foregoing or otherwise with respect to such Intellectual Property,
including all rights to sue or recover at law or in equity for any past, present
or future infringement, misappropriation, dilution, violation or other
impairment thereof, and, in each case, all rights to obtain any other IP
Ancillary Right.

“IP License” means all Contractual Obligations (and all related IP Ancillary
Rights), whether written or oral, granting any right, title and interest in or
relating to any Intellectual Property.

“Issue” means, with respect to any Letter of Credit, to issue, extend the
expiration date of, renew (including by failure to object to any automatic
renewal on the last day such objection is permitted), increase the face amount
of, or reduce or eliminate any scheduled decrease in the face amount of, such
Letter of Credit, or to cause any Person to do any of the foregoing. The terms
“Issued” and “Issuance” have correlative meanings.

“ITA” means the Income Tax Act (Canada).

 

95



--------------------------------------------------------------------------------

“L/C Issuer” means any Lender or an Affiliate thereof or a bank or other legally
authorized Person, in each case, reasonably acceptable to Agent, in such
Person’s capacity as an issuer of Letters of Credit hereunder.

“L/C Reimbursement Obligation” means, for any Letter of Credit, the obligation
of the Borrower to the L/C Issuer thereof or to Agent, as and when matured, to
pay all amounts drawn under such Letter of Credit.

“Legal Costs” means and includes all reasonable fees and disbursements of any
law firm or other external counsel.

“Lending Office” means, with respect to any Lender, the office or offices of
such Lender set out beneath its name on the applicable signature page hereto, or
such other office or offices of such Lender as it may from time to time notify
the Borrower and Agent.

“Letter of Credit” means documentary or standby letters of credit issued for the
account of the Borrower by L/C Issuers, for which Agent and Lenders have
incurred Letter of Credit Obligations.

“Letter of Credit Obligations” means all outstanding obligations incurred by
Agent and Lenders at the request of the Borrower or the Borrower, whether direct
or indirect, contingent or otherwise, due or not due, in connection with the
issuance of Letters of Credit by L/C Issuers or the purchase of a participation
as set forth in subsection 1.1(b) with respect to any Letter of Credit. The
amount of such Letter of Credit Obligations shall equal the maximum amount that
may be payable by Agent and Lenders thereupon or pursuant thereto.

“Liabilities” means all claims, actions, suits, judgments, damages, losses,
liability, obligations, responsibilities, fines, penalties, sanctions, costs,
fees, taxes, commissions, charges, disbursements and expenses, in each case of
any kind or nature (including interest accrued thereon or as a result thereto
and fees, charges and disbursements of financial, legal and other advisors and
consultants), whether joint or several, whether or not indirect, contingent,
consequential, actual, punitive, treble or otherwise.

“LIBOR” means, for each Interest Period, the highest of (a) one percent
(1.0%) per annum, (b) the offered rate per annum for deposits of U.S. Dollars
for the applicable Interest Period that appears on Reuters Screen LIBOR 01 Page
as of 11:00 A.M. (London, England time) two (2) Business Days prior to the first
day in such Interest Period and (c) the offered rate per annum for deposits of
U.S. Dollars for an Interest Period of three (3) months that appears on Reuters
Screen LIBOR 01 Page as of 11:00 A.M. (London, England time) two (2) Business
Days prior to the first day of the applicable Interest Period. If no such
offered rate exists, such rate will be the rate of interest per annum, as
determined by Agent at which deposits of U.S. Dollars in immediately available
funds are offered at 11:00 A.M. (London, England time) two (2) Business Days
prior to the first day in such Interest Period by major financial institutions
reasonably satisfactory to Agent in the London interbank market for such
Interest Period for the applicable principal amount on such date of
determination.

“LIBOR Rate Loan” means a Loan that bears interest based on LIBOR.

 

96



--------------------------------------------------------------------------------

“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment,
charge or deposit arrangement, encumbrance, lien (statutory or otherwise) or
preference, priority or other security interest or preferential arrangement of
any kind or nature whatsoever (including those created by, arising under or
evidenced by any conditional sale or other title retention agreement, the
interest of a lessor under a Capital Lease, any financing lease having
substantially the same economic effect as any of the foregoing, or the filing of
any financing statement naming the owner of the asset to which such lien relates
as debtor, under the PPSA or any comparable law) and any contingent or other
agreement to provide any of the foregoing, but not including the interest of a
lessor under a lease which is not a Capital Lease.

“Loan” means an extension of credit by a Lender to the Borrower pursuant to
Article I, and may be a Canadian Prime Rate Loan, a U.S. Base Rate Loan, a BA
Rate Loan or a LIBOR Rate Loan.

“Loan Documents” means this Agreement, the Notes, the Collateral Documents and
all other documents delivered to Agent and/or any Lender in connection with any
of the foregoing.

“Material Adverse Effect” means: (a) a material adverse change in, or a material
adverse effect upon, the operations, business, Properties, condition (financial
or otherwise) or prospects of any Credit Party or the Credit Parties and their
Subsidiaries taken as a whole; (b) a material impairment of the ability of any
Credit Party, any Subsidiary of any Credit Party or any other Person (other than
Agent or Lenders) to perform in any material respect its obligations under any
Loan Document; or (c) a material adverse effect upon (i) the legality, validity,
binding effect or enforceability of any Loan Document, or (ii) the perfection or
priority of any Lien granted to the Lenders or to Agent for the benefit of the
Secured Parties under any of the Collateral Documents.

“Material Environmental Liabilities” means Environmental Liabilities exceeding
$200,000 in the aggregate.

“Net Issuance Proceeds” means, in respect of any issuance of debt or equity,
cash proceeds (including cash proceeds as and when received in respect of
non-cash proceeds received or receivable in connection with such issuance), net
of underwriting discounts and reasonable out-of-pocket costs and expenses paid
or incurred in connection therewith in favour of any Person not an Affiliate of
the Borrower.

“Net Orderly Liquidation Value” means the cash proceeds of Inventory, which
could be obtained in an orderly liquidation (net of all liquidation expenses,
costs of sale, operating expenses and retrieval and related costs), as
determined pursuant to the most recent third-party appraisal of such Inventory
delivered to Agent by an appraiser reasonably acceptable to Agent.

“Net Proceeds” means proceeds in cash, cheques or other cash equivalent
financial instruments (including Cash Equivalents) as and when received by the
Person making a Disposition and insurance proceeds and expropriation,
condemnation and similar awards received on account of an Event of Loss, net of:
(a) in the event of a Disposition (i) the direct costs relating to such
Disposition excluding amounts payable to the Borrower or any Affiliate of the
Borrower, (ii) sale, use or other transaction taxes paid or payable as a result
thereof, and (iii) amounts required to be applied to repay principal, interest
and prepayment premiums and penalties on Indebtedness secured by a Lien on the
asset which is the subject of such Disposition and (b) in the event of an Event
of Loss, (i) so long as no Default or Event of Default has occurred and is
continuing, all money actually applied to repair or reconstruct the damaged
Property or Property affected by the condemnation or taking, (ii) all of the
costs and expenses reasonably incurred in connection with the collection of such
proceeds, award or other payments, and (iii) any amounts retained by or paid to
parties having superior rights to such proceeds, awards or other payments.

 

97



--------------------------------------------------------------------------------

“NOLV Factor” means, as of the date of the appraisal of Inventory most recently
received by Agent, the quotient of the Net Orderly Liquidation Value of
Inventory divided by the book value of Inventory, expressed as a percentage. The
NOLV Factor will be increased or reduced promptly upon receipt by Agent of each
updated appraisal.

“Non-Funding Lender” means any Lender that has (a) failed to fund any payments
required to be made by it under the Loan Documents within two (2) Business Days
after any such payment is due (excluding expense and similar reimbursements that
are subject to good faith disputes), (b) given written notice (and Agent has not
received a revocation in writing), to the Borrower, Agent, any Lender, or the
L/C Issuer or has otherwise publicly announced (and Agent has not received
notice of a public retraction) that such Lender believes it will fail to fund
payments or purchases of participations required to be funded by it under the
Loan Documents or one or more other syndicated credit facilities, (c) failed to
fund (and not cured such failure) loans, participations, advances, or
reimbursement obligations under one or more other syndicated credit facilities,
unless subject to a good faith dispute, or (d) (i) become subject to a voluntary
or involuntary case under any bankruptcy laws, (ii) a custodian, conservator,
receiver or similar official appointed for it or any substantial part of such
Person’s assets, or (iii) made a general assignment for the benefit of
creditors, been liquidated, or otherwise been adjudicated as, or determined by
any Governmental Authority having regulatory authority over such Person or its
assets to be, insolvent or bankrupt, and for clause (d), and Agent has
determined that such Lender is reasonably likely to fail to fund any payments
required to be made by it under the Loan Documents.

“Note” means any Revolving Note and “Notes” means all such Notes.

“Notice of Borrowing” means a notice given by the Borrower to Agent pursuant to
Section 1.5, in substantially the form of Exhibit 11.1(c) hereto.

“Obligations” means all Loans, and other Indebtedness, advances, debts,
liabilities, obligations, covenants and duties owing by any Credit Party to any
Lender, Agent, any L/C Issuer or any other Person required to be indemnified,
that arises under any Loan Document, whether or not for the payment of money,
whether arising by reason of an extension of credit, loan, guarantee,
indemnification or in any other manner, whether direct or indirect (including
those acquired by assignment), absolute or contingent, due or to become due, now
existing or hereafter arising and however acquired.

“Ordinary Course of Business” means, in respect of any transaction involving any
Person, the ordinary course of such Person’s business, as conducted by any such
Person in accordance with past practice and undertaken by such Person in good
faith and not for purposes of evading any covenant or restriction in any Loan
Document.

 

98



--------------------------------------------------------------------------------

“Organization Documents” means, (a) for any corporation, the certificate and
articles of incorporation, amalgamation or continuation, as applicable, the
bylaws, any unanimous shareholders agreement or unanimous shareholder
declaration, (b) for any partnership, the partnership agreement and, if
applicable, certificate of limited partnership, (c) for any limited liability
company, the operating agreement and articles or certificate of formation or
(d) any other document setting forth the manner of election or duties of the
officers, directors, managers or other similar persons, or the designation,
amount or relative rights, limitations and preference of the Stock of a Person.

“Patents” means all rights, title and interests (and all related IP Ancillary
Rights) arising under any Requirement of Law in or relating to letters patent
and applications therefor.

“Permits” means, with respect to any Person, any permit, approval,
authorization, license, registration, certificate, concession, grant, franchise,
variance or permission from, and any other Contractual Obligations with, any
Governmental Authority, in each case whether or not having the force of law and
applicable to or binding upon such Person or any of its property or to which
such Person or any of its property is subject.

“Permitted Discretion” means a determination made in good faith and in the
exercise of reasonable (from the perspective of a secured asset-based lender)
business judgment.

“Permitted Refinancing” means Indebtedness constituting a refinancing or
extension of Indebtedness permitted under subsection 5.5(c) or 5.5(d) that
(a) has an aggregate outstanding principal amount not greater than the aggregate
principal amount of the Indebtedness being refinanced or extended, (b) has a
weighted average maturity (measured as of the date of such refinancing or
extension) and maturity no shorter than that of the Indebtedness being
refinanced or extended, (c) is not entered into as part of a sale leaseback
transaction, (d) is not secured by a Lien on any assets other than the
collateral securing the Indebtedness being refinanced or extended, (e) the
obligors of which are the same as the obligors of the Indebtedness being
refinanced or extended and (f) is otherwise on terms no less favourable to the
Credit Parties, taken as a whole, than those of the Indebtedness being
refinanced or extended.

“Person” means an individual, partnership, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association,
joint venture or Governmental Authority.

“Pledged Collateral” has the meaning specified in the Guarantee and Security
Agreement and shall include any other Collateral required to be delivered to
Agent pursuant to the terms of any Collateral Document.

“PPSA” means the Personal Property Security Act (Ontario) and the Regulations
thereunder, as from time to time in effect, provided, however, if attachment,
perfection or priority of Agent’s security interests in any Collateral are
governed by the personal property security laws of any jurisdiction other than
Ontario, PPSA shall mean those personal property security laws in such other
jurisdiction for the purposes of the provisions hereof relating to such
attachment, perfection or priority and for the definitions related to such
provisions.

 

99



--------------------------------------------------------------------------------

“Prime Rate Loan” means a Canadian Prime Rate Loan or a U.S. Base Rate Loan, as
applicable.

“Prior Claims” means all Liens created by applicable law (in contrast with Liens
voluntarily granted) which rank or are capable of ranking prior or pari passu
with Agent’s security interests (or interests similar thereto under applicable
law) against all or part of the Collateral, including for amounts owing for
employee source deductions, goods and services taxes, sales taxes, harmonized
sales taxes, municipal taxes, workers’ compensation, pension fund obligations,
Wage Earner Protection Program Act obligations and overdue rents.

“Property” means any interest in any kind of personal (movable) property or
asset, whether tangible or intangible, but not any real (immovable) property.

“Rate Contracts” means swap agreements and any other agreements or arrangements
designed to provide protection against fluctuations in interest or currency
exchange rates.

“Real Estate” means any real estate owned, leased, subleased or otherwise
operated or occupied by any Credit Party or any Subsidiary of any Credit Party.

“Related Persons” means, with respect to any Person, each Affiliate of such
Person and each director, officer, employee, agent, trustee, representative,
legal counsel, accountant and each insurance, environmental, legal, financial
and other advisor (including those retained in connection with the satisfaction
or attempted satisfaction of any condition set forth in Article II) and other
consultants and agents of or to such Person or any of its Affiliates.

“Releases” means any release, threatened release, spill, emission, leaking,
pumping, pouring, emitting, emptying, escape, injection, deposit, disposal,
discharge, dispersal, dumping, leaching or migration of Hazardous Material into
or through the environment.

“Remedial Action” means all actions required to (a) clean up, remove, treat or
in any other way address any Hazardous Material in the indoor or outdoor
environment, (b) prevent or minimize any Release so that a Hazardous Material
does not migrate or endanger or threaten to endanger public health or welfare or
the indoor or outdoor environment or (c) perform pre remedial studies and
investigations and post-remedial monitoring and care with respect to any
Hazardous Material.

“Required Lenders” means at any time (a) Lenders then holding at least sixty six
and two-thirds percent (66-2/3%) of the sum of the Aggregate Revolving Loan
Commitment then in effect, or (b) if the Aggregate Revolving Loan Commitments
have terminated, Lenders then holding at least sixty six and two-thirds percent
(66-2/3%) of the sum of the aggregate unpaid principal amount of Loans then
outstanding and outstanding Letter of Credit Obligations.

“Requirement of Law” means, as to any Person, any law (statutory or common),
ordinance, treaty, rule, regulation, order, policy, other legal requirement or
determination of an arbitrator or of a Governmental Authority, in each case
applicable to or binding upon such Person or any of its Property or to which
such Person or any of its Property is subject.

 

100



--------------------------------------------------------------------------------

“Reserves” means, with respect to the Borrowing Base (a) reserves established by
Agent from time to time against Eligible Accounts pursuant to Section 1.12 and
Eligible Inventory pursuant to Section 1.13, and (b) such other reserves
(including on account of Prior Claims) against Eligible Accounts, Eligible
Inventory, or Availability that Agent may, in its Permitted Discretion,
establish from time to time. Without limiting the generality of the foregoing,
Reserves established to ensure the payment of accrued interest expenses or
Indebtedness shall be deemed to be an exercise of Agent’s Permitted Discretion.

“Responsible Officer” means the chief executive officer or the president of the
Borrower or any other officer having substantially the same authority and
responsibility; or, with respect to compliance with financial covenants or
delivery of financial information, the chief financial officer or the treasurer
of the Borrower or any other officer having substantially the same authority and
responsibility.

“Revolving Lender” means each Lender with a Revolving Loan Commitment (or if the
Revolving Loan Commitments have terminated, who hold Revolving Loans.

“Revolving Note” means a promissory note of the Borrower payable to a Lender in
substantially the form of Exhibit 11.1(d) hereto, evidencing Indebtedness of the
Borrower under the Revolving Loan Commitment of such Lender.

“Revolving Termination Date” means the earlier to occur of: (a) December 15,
2013; and (b) the date on which the Aggregate Revolving Loan Commitment shall
terminate in accordance with the provisions of this Agreement.

“Secured Party” means Agent, each Lender, each L/C Issuer, each other Indemnitee
and each other holder of any Obligation of a Credit Party.

“Software” means (a) all computer programs, including source code and object
code versions, (b) all data, databases and compilations of data, whether machine
readable or otherwise, and (c) all documentation, training materials and
configurations related to any of the foregoing.

“Solvent” means, with respect to:

(a) the Borrower, any Domestic Subsidiary as of any date of determination, that,
as of such date:

 

  (i) is able to meet its obligations as they generally become due,

 

  (ii) has not ceased paying its current obligations in the ordinary course of
business as they generally become due, and

 

  (iii) the aggregate of whose property is, at a fair valuation, sufficient, or,
if disposed of at a fairly conducted sale under legal process, would be
sufficient to enable payment of all its obligations, due and accruing due; and

 

101



--------------------------------------------------------------------------------

(b) any Foreign Subsidiary as of any date of determination, that, as of such
date,

 

  (i) the value of its assets (both at fair value and present fair saleable
value) is greater than the total amount of its liabilities (including contingent
and unliquidated liabilities),

 

  (ii) is able to pay all of its liabilities as such liabilities mature, and

 

  (iii) does not have unreasonably small capital.

In computing the amount of contingent or unliquidated liabilities at any time,
such liabilities shall be computed at the amount that, in light of all the facts
and circumstances existing at such time, represents the amount that can
reasonably be expected to become an actual or matured liability.

“Special Purpose Subsidiary” means Solo Cup Finance Limited, a company organized
under the laws of England and Wales, all of the voting stock of which is held by
the Borrower and which carries on no business and has no liabilities.

“SPV” means any special purpose funding vehicle identified as such in a writing
by any Lender to Agent.

“Stock” means all shares of capital stock (whether denominated as common stock
or preferred stock), equity interests, beneficial, partnership or membership
interests, joint venture interests, participations or other ownership or profit
interests in or equivalents (regardless of how designated) of or in a Person
(other than an individual), whether voting or non-voting.

“Stock Equivalents” means all securities convertible into or exchangeable for
Stock or any other Stock Equivalent and all warrants, options or other rights to
purchase, subscribe for or otherwise acquire any Stock or any other Stock
Equivalent, whether or not presently convertible, exchangeable or exercisable.

“Subordinated Indebtedness” means Indebtedness of any Credit Party or any
Subsidiary of any Credit Party which is subordinated to the Obligations as to
right and time of payment and as to other rights and remedies thereunder and
having such other terms as are, in each case, reasonably satisfactory to Agent.

“Subsidiary” of a Person means any corporation, association, limited liability
company, partnership, joint venture or other business entity of which more than
fifty percent (50%) of the voting Stock, is owned or controlled directly or
indirectly by the Person, or one or more of the Subsidiaries of the Person, or a
combination thereof, except that the Special Purpose Subsidiary shall not be
considered a Subsidiary for the purposes of this Agreement.

 

102



--------------------------------------------------------------------------------

“Tax Affiliate” means, (a) the Borrower and its Subsidiaries and (b) any
Affiliate of the Borrower with which such Borrower files or is required to file
tax returns on a consolidated, combined, unitary or similar group basis.

“Trade Secrets” means all right, title and interest (and all related IP
Ancillary Rights) arising under any Requirement of Law in or relating to trade
secrets.

“Trademark” means all rights, title and interests (and all related IP Ancillary
Rights) arising under any Requirement of Law in or relating to trademarks, trade
names, corporate names, company names, business names, fictitious business
names, trade styles, service marks, logos and other source or business
identifiers and, in each case, all goodwill associated therewith, all
registrations and recordations thereof and all applications in connection
therewith.

“United States” and “U.S.” each means the United States of America.

“U.S. Base Rate” means, for any day, a rate per annum equal to the highest of
(a) the rate last quoted by The Wall Street Journal as the “Prime Rate” in the
United States or, if The Wall Street Journal ceases to quote such rate, the
highest per annum interest rate published by the Federal Reserve Board in
Federal Reserve Statistical Release H.15 (519) (Selected Interest Rates) as the
“bank prime loan” rate or, if such rate is no longer quoted therein, any similar
rate quoted therein (as determined by Agent) or any similar release by the
Federal Reserve Board (as determined by Agent), (b) the sum of 0.50% per annum
and the Federal Funds Rate, and (c) the sum of (x) LIBOR calculated for each
such day based on an Interest Period of three months determined two (2) Business
Days prior to such day (but for the avoidance of doubt, not less than one
percent (1.00%) per annum), plus (y) the excess of the Applicable Margin for
LIBOR Rate Loans over the Applicable Margin for U.S. Base Rate Loans, in each
instance, as of such day. Any change in the U.S. Base Rate due to a change in
any of the foregoing shall be effective on the effective date of such change in
the Federal Funds Rate or LIBOR for an Interest Period of three months.

“U.S. Base Rate Loan” means a Loan that bears interest based on the U.S. Base
Rate.

“U.S. Dollars” means lawful money of the United States of America.

“Wholly-Owned Subsidiary” means any Subsidiary in which (other than directors’
qualifying shares required by law) one hundred percent (100%) of the Stock and
Stock Equivalents, at the time as of which any determination is being made, is
owned, beneficially and of record, by any Credit Party, or by one or more of the
other Wholly-Owned Subsidiaries, or both.

11.2 Other Interpretive Provisions.

(a) Defined Terms. Unless otherwise specified herein or therein, all terms
defined in this Agreement or in any other Loan Document shall have the defined
meanings when used in any certificate or other document made or delivered
pursuant hereto. The meanings of defined terms shall be equally applicable to
the singular and plural forms of the defined terms. Terms (including
uncapitalized terms) not otherwise defined herein and that are defined in the
PSPA shall have the meanings therein described.

 

103



--------------------------------------------------------------------------------

(b) The Agreement. The words “hereof”, “herein”, “hereunder” and words of
similar import when used in this Agreement or any other Loan Document shall
refer to this Agreement or such other Loan Document as a whole and not to any
particular provision of this Agreement or such other Loan Document; and
subsection, section, schedule and exhibit references are to this Agreement or
such other Loan Documents unless otherwise specified.

(c) Certain Common Terms. The term “documents” includes any and all instruments,
documents, agreements, certificates, indentures, notices and other writings,
however evidenced. The term “including” is not limiting and means “including
without limitation.”

(d) Performance; Time. Whenever any performance obligation hereunder or under
any other Loan Document (other than a payment obligation) shall be stated to be
due or required to be satisfied on a day other than a Business Day, such
performance shall be made or satisfied on the next succeeding Business Day. In
the computation of periods of time from a specified date to a later specified
date, the word “from” means “from and including”; the words “to” and “until”
each mean “to but excluding”, and the word “through” means “to and including.”
If any provision of this Agreement or any other Loan Document refers to any
action taken or to be taken by any Person, or which such Person is prohibited
from taking, such provision shall be interpreted to encompass any and all means,
direct or indirect, of taking, or not taking, such action.

(e) Contracts. Unless otherwise expressly provided herein or in any other Loan
Document, references to agreements and other contractual instruments, including
this Agreement and the other Loan Documents, shall be deemed to include all
subsequent amendments, thereto, restatements and substitutions thereof and other
modifications and supplements thereto which are in effect from time to time, but
only to the extent such amendments and other modifications are not prohibited by
the terms of any Loan Document.

(f) Laws. References to any statute or regulation are to be construed as
including all statutory and regulatory provisions related thereto or
consolidating, amending, replacing, supplementing or interpreting the statute or
regulation.

11.3 Accounting Terms and Principles. All accounting determinations required to
be made pursuant hereto shall, unless expressly otherwise provided herein, be
made in accordance with GAAP. No change in the accounting principles used in the
preparation of any financial statement hereafter adopted by the Borrower shall
be given effect for purposes of measuring compliance with any provision of
Article V or VI unless the Borrower, Agent and the Required Lenders agree to
modify such provisions to reflect such changes in GAAP and, unless such
provisions are modified, all financial statements, Compliance Certificates and
similar documents provided hereunder shall be provided together with a
reconciliation between the calculations and amounts set forth therein before and
after giving effect to such change in GAAP. A breach of a financial covenant
contained in Article VI shall be deemed to have occurred as of any date of
determination by Agent or as of the last day of any specified measurement
period, regardless of when the financial statements reflecting such breach are
delivered to Agent. Upon the adoption by the Borrower of International Financial
Reporting Standards, or in the event of a change in GAAP, Borrower and Agent
shall negotiate in good faith to revise (if appropriate) such ratios and
covenants to give effect to the intention of the parties under this Agreement as
at the Amendment and Restatement Date, and any new financial ratio or financial
covenant shall be subject to approval by the Requisite Lenders. Until the
successful conclusion of any such negotiation and approval by the Requisite
Lenders, all calculations made for the purpose of determining compliance with
the financial ratios and financial covenants contained herein shall be made on a
basis consistent with GAAP in existence as at the Amendment and Restatement
Date.

 

104



--------------------------------------------------------------------------------

11.4 Payments. Agent may set up standards and procedures to determine or
redetermine the equivalent in Dollars of any amount expressed in any currency
other than Dollars and otherwise may, but shall not be obligated to, rely on any
determination made by any Credit Party or any L/C Issuer. Any such determination
or redetermination by Agent shall be conclusive and binding for all purposes,
absent manifest error. No determination or redetermination by any Secured Party
or any Credit Party and no other currency conversion shall change or release any
obligation of any Credit Party or of any Secured Party (other than Agent and its
Related Persons) under any Loan Document, each of which agrees to pay separately
for any shortfall remaining after any conversion and payment of the amount as
converted. Agent may round up or down, and may set up appropriate mechanisms to
round up or down, any amount hereunder to nearest higher or lower amounts and
may determine reasonable de minimis payment thresholds.

11.5 Currency Matters. Principal, interest, reimbursement obligations, fees, and
all other amounts payable under this Agreement and the other Loan Documents to
the Secured Parties shall be payable in the currency in which such Obligations
are denominated. Unless stated otherwise, all calculations, comparisons,
measurements or determinations under this Agreement shall be made in Canadian
Dollars. For the purpose of such calculations, comparisons, measurements or
determinations, amounts denominated in other currencies shall be converted in
the Equivalent Amount of Canadian Dollars on the date of calculation,
comparison, measurement or determination.

11.6 Judgment Currency.

(a) If, for the purpose of obtaining or enforcing judgment against any Credit
Party in any court in any jurisdiction, it becomes necessary to convert into any
other currency (such other currency being hereinafter in this Section 11.6
referred to as the “Judgment Currency”) an amount due under any Loan Document in
any currency (the “Obligation Currency”) other than the Judgment Currency, the
conversion shall be made at the rate of exchange prevailing on the Business Day
immediately preceding the date of actual payment of the amount due, in the case
of any proceeding in the courts of the Province of Ontario or in the courts of
any other jurisdiction that will give effect to such conversion being made on
such date, or the date on which the judgment is given, in the case of any
proceeding in the courts of any other jurisdiction (the applicable date as of
which such conversion is made pursuant to this Section 11.6 being hereinafter in
this Section 11.6 referred to as the “Judgment Conversion Date”).

 

105



--------------------------------------------------------------------------------

(b) If, in the case of any proceeding in the court of any jurisdiction referred
to in Section 11.6(a), there is a change in the rate of exchange prevailing
between the Judgment Conversion Date and the date of actual receipt for value of
the amount due, the applicable Credit Party or Credit Parties shall pay such
additional amount (if any, but in any event not a lesser amount) as may be
necessary to ensure that the amount actually received in the Judgment Currency,
when converted at the rate of exchange prevailing on the date of payment, will
produce the amount of the Obligation Currency which could have been purchased
with the amount of the Judgment Currency stipulated in the judgment or judicial
order at the rate of exchange prevailing on the Judgment Conversion Date. Any
amount due from any Credit Party under this Section 11.6(b) shall be due as a
separate debt and shall not be affected by judgment being obtained for any other
amounts due under or in respect of any of the Loan Documents.

(c) The term “rate of exchange” in this Section 11.6 means the rate of exchange
at which Agent, on the relevant date at or about 12:00 noon (Toronto time),
would be prepared to sell, in accordance with Agent’s normal course foreign
currency exchange practices, the Obligation Currency against the Judgment
Currency.

(d) Unless otherwise specified, all references to dollar amounts in this
Agreement shall mean Canadian Dollars.

[Signature Pages Follow.]

 

106



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their duly authorized officers as of the day and year
first above written.

 

SOLO CUP CANADA INC. By:   /s/ ROBERT D. KONEY, JR. Name:   Robert D. Koney, Jr.
Title:   Chief Financial Officer

 

Address for notices: Solo Cup Canada Inc. c/o Solo Cup Company 150 South
Saunders Road, Suite 150 Lake Forest, Illinois 60045 Attn: Chief Financial
Officer Facsimile: (847) 236-6052

 

with a copy to:

 

Solo Cup Company

150 South Saunders Road, Suite 150 Lake Forest, Illinois 60045 Attn: General
Counsel Facsimile: (847) 236-6052

 

Address for wire transfers:

 

Canadian Dollars

Beneficiary Name: Solo Cup Canada Inc Beneficiary Address: 2121 Markham Road,
Toronto. ON, Canada, M1B 2W3 Bank Name: Bank of Montreal Bank Address: 2100
Ellesmere Road. Toronto, ON, M1H 3B7 Account Number: 1053090 SWIFT #: BOFMCAM2
Routing Code Type : CC000129862

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

 

U.S. Dollars Beneficiary Name: Solo Cup Canada Inc Beneficiary Address: 2121
Markham Road,
Toronto. ON, Canada, M1B 2W3 Bank Name: Bank of Montreal Bank Address: 2100
Ellesmere Road. Toronto, ON, M1H 3B7 Account Number: 4603667 SWIFT #: BOFMCAM2
Routing Code Type : CC000129862



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their duly authorized officers as of the day and year
first above written.

 

GE CANADA FINANCE HOLDING COMPANY, as Agent and as a Lender By:   /s/ RICHARD
ZENI Name:   Richard Zeni Title:   Duly Authorized Signatory

 

Address for Notices:

 

GE CANADA FINANCE HOLDING COMPANY

123 Front Street West Suite 1400 Toronto, ON M5J 2M2

 

Attention: Richard Zeni, Account Manager

 

Telecopier No.: (416) 202-6226

Telephone No.: (416) 202-6220

 

With a copy to:

 

General Electric Capital Corporation

401 Merritt 7 Norwalk, CT 06851

 

Attention: General Counsel

 

Telecopier No.: (203) 956-4001

Telephone No.: (203) 956-4370

 

Wiring Instructions for payments:

 

For USD Incoming Funds to GE:

 

Account Name: GE Canada Finance

Bank Name: Royal Bank of Canada (Toronto) Account Number: 40-506-21 Swift/Branch
Code: ROYCCAT2-00002 Currency Code: USD References: LCI-US



--------------------------------------------------------------------------------

 

For CAD Incoming Funds to GE:

 

Account Name: GE Canada Finance

Bank Name: Royal Bank of Canada (Toronto) Account Number: 12-093-29 Swift/Branch
Code: ROYCCAT2-00002 Currency Code: CAD References: LCI-CN



--------------------------------------------------------------------------------

Schedule 1.1.(b)

Revolving Loan Commitments

 

GE Canada Finance Holding Company

   $ 17,000,000   



--------------------------------------------------------------------------------

EXHIBIT 1.1(b)

TO

CREDIT AGREEMENT

FORM OF L/C REQUEST

[GE CANADA FINANCE HOLDING COMPANY],

as L/C Issuer under the Credit Agreement referred to below

                         , 20    

 

  Re: Solo Cup Canada Inc. (the “Borrower”)

Reference is made to the Amended and Restated Credit Agreement, dated as of
December     , 2010 (as the same may be amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among the
Borrower, the Lenders, L/C Issuers party thereto and GE Canada Finance Holding
Company, as administrative agent for the Lenders. Capitalized terms used herein
but not otherwise defined herein shall have the respective meanings ascribed to
such terms in the Credit Agreement.

The Borrower hereby gives you notice, irrevocably, pursuant to Section 1.1(b) of
the Credit Agreement, of its request for your Issuance of a Letter of Credit, in
the form attached hereto, for the benefit of [Name of Beneficiary], in the
amount of [Cdn.] [U.S.]$            , to be issued on             ,             
(the “Issue Date”) with an expiration date of             ,             .

The undersigned hereby certifies that the following statements are true on the
date hereof and will be true on the Issue Date, both before and after giving
effect to the Issuance of the Letter of Credit requested above and any Loan to
be made or any other Letter of Credit to be Issued on or before the Issue Date:

(i) the representations and warranties set forth in Article III of the Credit
Agreement and elsewhere in the Loan Documents are true and correct, except to
the extent such representations and warranties expressly relate to an earlier
date, in which case such representations and warranties were true and correct as
of such earlier date;

(ii) no Default or Event of Default has occurred and is continuing;

(iii) the aggregate outstanding amount of Revolving Loans does not exceed the
Maximum Revolving Loan Balance less an amount of $1,000,000; and

(iv) the Credit Parties’ cash and Cash Equivalents are equal to or less than
$1,000,000.

[Signature follows]



--------------------------------------------------------------------------------

 

SOLO CUP CANADA INC., as the Borrower By:       Name:     Title:  

[SIGNATURE PAGE TO L/C REQUEST DATED                      ,             ]



--------------------------------------------------------------------------------

EXHIBIT 1.6(a)

TO

CREDIT AGREEMENT

FORM OF NOTICE OF CONVERSION/CONTINUATION -

BA RATE LOANS

GE CANADA FINANCE HOLDING COMPANY

as Agent under the Credit Agreement referred to below

                     ,             

 

  Re: Solo Cup Canada Inc. (the “Borrower”)

Reference is made to the Amended and Restated Credit Agreement, dated as of
December     , 2010 (as the same may be amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among the
Borrower, the Lenders, L/C Issuers party thereto and GE Canada Finance Holding
Company, as administrative agent for the Lenders. Capitalized terms used herein
but not otherwise defined herein shall have the respective meanings ascribed to
such terms in the Credit Agreement.

The Borrower hereby gives you irrevocable notice, pursuant to Section 1.6(a) of
the Credit Agreement of its request for the following (the “Proposed
Conversion/Continuation”):

(i) a continuation, on                     ,             , as BA Rate Loans
having a BA Period of              months of Revolving Loans in an aggregate
outstanding principal amount of Cdn$             having a BA Period ending on
the proposed date for such continuation;

(ii) a conversion, on                     ,             , to BA Rate Loans
having a BA Period of              months of Revolving Loans in an aggregate
outstanding principal amount of Cdn$            ; and

(iii) a conversion, on                     ,             , to Canadian Prime
Rate Loans, of Revolving Loans in an aggregate outstanding principal amount of
Cdn$            .

The undersigned hereby certifies that the following statements are true on the
date hereof both before and after giving effect to the Proposed
Conversion/Continuation:

(i) the representations and warranties set forth in Article III of the Credit
Agreement and elsewhere in the Loan Documents are true and correct, except to
the extent such representations and warranties expressly relate to an earlier
date, in which case such representations and warranties were true and correct as
of such earlier date;



--------------------------------------------------------------------------------

(ii) no Default or Event of Default has occurred and is continuing;

(iii) the aggregate outstanding amount of Revolving Loans does not exceed the
Maximum Revolving Loan Balance less an amount of $1,000,000; and

(iv) the Credit Parties’ cash and Cash Equivalents are equal to or less than
$1,000,000.

 

SOLO CUP CANADA INC., as the Borrower By:       Name:     Title:  



--------------------------------------------------------------------------------

EXHIBIT 1.6(b)

TO

CREDIT AGREEMENT

FORM OF NOTICE OF CONVERSION/CONTINUATION -

LIBOR LOANS

GE CANADA FINANCE HOLDING COMPANY

as Agent under the Credit Agreement referred to below

                    ,             

 

  Re: Solo Cup Canada Inc. (the “Borrower”)

Reference is made to the Amended and Restated Credit Agreement, dated as of
December     , 2010 (as the same may be amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among the
Borrower, the Lenders, L/C Issuers party thereto and GE Canada Finance Holding
Company, as administrative agent for the Lenders. Capitalized terms used herein
but not otherwise defined herein shall have the respective meanings ascribed to
such terms in the Credit Agreement.

The Borrower hereby gives you irrevocable notice, pursuant to Section 1.6(b) of
the Credit Agreement of its request for the following (the “Proposed
Conversion/Continuation”):

(i) a continuation, on                     ,             , as LIBOR Rate Loans
having an Interest Period of              months of Revolving Loans in an
aggregate outstanding principal amount of U.S.$                    having an
Interest Period ending on the proposed date for such continuation;

(ii) a conversion, on                     ,             , to LIBOR Rate Loans
having an Interest Period of              months of Revolving Loans in an
aggregate outstanding principal amount of U.S.$                    ; and

(iii) a conversion, on                     ,             , to U.S. Base Rate
Loans, of Revolving Loans in an aggregate outstanding principal amount of
U.S.$                    .

The undersigned hereby certifies that the following statements are true on the
date hereof both before and after giving effect to the Proposed
Conversion/Continuation:

(i) the representations and warranties set forth in Article III of the Credit
Agreement and elsewhere in the Loan Documents are true and correct, except to
the extent such representations and warranties expressly relate to an earlier
date, in which case such representations and warranties were true and correct as
of such earlier date;



--------------------------------------------------------------------------------

(ii) no Default or Event of Default has occurred and is continuing;

(iii) the aggregate outstanding amount of Revolving Loans does not exceed the
Maximum Revolving Loan Balance less an amount of $1,000,000; and

(iv) the Credit Parties’ cash and Cash Equivalents are equal to or less than
$1,000,000.

 

SOLO CUP CANADA INC.,

as the Borrower

By:       Name:   Title:



--------------------------------------------------------------------------------

EXHIBIT 4.2(b)

COMPLIANCE CERTIFICATE

SOLO CUP CANADA INC.

Date: [                 , 20__]

This Compliance Certificate (this “Certificate”) is given by Solo Cup Canada
Inc. (the “Borrower”), pursuant to subsection 4.2(b) of that certain Amended and
Restated Credit Agreement, dated as of December __, 2010 (as the same may be
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among the Borrower, the Lenders, L/C Issuers party thereto
and GE Canada Finance Holding Company, as administrative agent for the Lenders.
Capitalized terms used herein but not otherwise defined herein shall have the
respective meanings ascribed to such terms in the Credit Agreement.

The officer executing this Certificate is a Responsible Officer of the Borrower
and as such is duly authorized to execute and deliver this Certificate on behalf
of the Borrower. By executing this Certificate, such officer, in such capacity
and without personal liability, hereby certifies to Agent, Lenders and L/C
Issuer, on behalf of the Borrower, that:

(a) the financial statements delivered with this Certificate in accordance with
subsection 4.1(a) and/or 4.1(b) of the Credit Agreement fairly present, in all
material respects, in accordance with GAAP the financial position and the
results of operations of the Borrower and its Subsidiaries as of the dates of
and for the periods covered by such financial statements (subject, in the case
of interim financial statements, to normal year-end adjustments and the absence
of footnote disclosure);

(b) to the best of such officer’s knowledge, each Credit Party and each of their
Subsidiaries, during the period covered by such financial statements, has
observed and performed all of their respective covenants and other agreements in
the Credit Agreement and the other Loan Documents to be observed, performed or
satisfied by them, and such officer has not obtained knowledge of any Default or
Event of Default [except as specified on the written attachment hereto];

(c) Exhibit A hereto is a correct calculation of the financial covenant
contained in Section 6.2 of the Credit Agreement;

(d) since the Closing Date and except as disclosed in prior Compliance
Certificates delivered to Agent, no Credit Party and no Subsidiary of any Credit
Party has:

(i) changed its legal name, identity, jurisdiction of incorporation,
organization or formation or organizational structure or formed or acquired any
Subsidiary except as follows: _________________________________________;

 

1



--------------------------------------------------------------------------------

(ii) acquired the assets of, or amalgamated, merged or consolidated with or
into, any Person, except as follows:
__________________________________________________; or

(iii) changed its address or otherwise relocated, acquired fee simple title to
any real property or entered into any real property leases, except as follows:
_________________________________________________.

IN WITNESS WHEREOF, Borrower has caused this Certificate to be executed by one
of its Responsible Officers this __________ day of _______________, 200_.

 

  By:     Its:    

Note: Unless otherwise specified, all financial covenants are calculated for the
Borrower and its Subsidiaries on a consolidated basis in accordance with GAAP
and all calculations are without duplication.

 

2



--------------------------------------------------------------------------------

EXHIBIT A TO EXHIBIT 4.2(b)

COMPLIANCE CERTIFICATE

Capital Expenditure Calculation

Capital Expenditures are defined as follows:

 

The aggregate of all expenditures and other obligations for the twelve month
period ending on the last day of the month covered by such financial statements
which should be capitalized under GAAP

   $ ___________   

Less:

  

Portion of Capital Expenditures financed under Capital Leases or with proceeds
of other long term Indebtedness incurred substantially concurrently with such
expenditure (Indebtedness, for this purpose, does not include drawings under the
Revolving Loan Commitment)

   $ ___________   

Capital Expenditures (used in calculation of Cash Flow)

   $ ___________   



--------------------------------------------------------------------------------

Covenant 6.3 Fixed Charge Coverage

 

Is Availability less than 25% of the Borrowing Base (as set forth in the most
recently delivered Borrowing Base Certificate) or less than $2,500,000 such that
the Fixed Charge Coverage Ratio in Section 6.2 of the Credit Agreement is being
tested?

     Yes/No 1 

Fixed Charge Coverage is defined as follows:

  

Cash Flow (per Exhibit B)

   $ ___________   

Fixed Charges:

  

Net Interest Expense (per Exhibit B)

   $ ___________   

Plus: Scheduled principal payments of Indebtedness during such period

   $ ___________   

Fixed Charges

   $ ___________   

Fixed Charge Coverage (Cash Flow divided by Fixed Charges)

  

Required Fixed Charge Coverage2

     ____________   

In Compliance

     Yes/No   

 

1

If yes, complete this financial covenant worksheet.

2

Subject to Section 6.2, the Credit Parties shall not permit the Fixed Charge
Coverage Ratio for any rolling twelve fiscal month period to be less 1.25 to
1.00.



--------------------------------------------------------------------------------

EXHIBIT B TO EXHIBIT 4.2(b)

COMPLIANCE CERTIFICATE

Calculation of Interest Expense

Net Interest Expense:

 

Gross interest expense for such period paid or required to be paid in cash
(including all commissions, discounts, fees and other charges in connection with
letters of credit and similar instruments) for the Borrower and its Subsidiaries
on a consolidated basis

   $ ___________   

Less: Interest income received in cash for such period

   $ ___________   

Net Interest Expense (used in calculation of Fixed Charge Coverage)

   $ ___________   



--------------------------------------------------------------------------------

Calculation of EBITDA

EBITDA is defined as follows:

 

Net income (or loss) for the applicable period of measurement of Borrower and
its Subsidiaries on a consolidated basis determined in accordance with GAAP, but
excluding: (a) the income (or loss) of any joint venture or other Person which
is not a Subsidiary of the Borrower, except to the extent of the amount of
dividends or other distributions actually paid to the Borrower or any of its
Subsidiaries in cash by such Person during such period (b) the undistributed
earnings of any Subsidiary of the Borrower if the payment of dividends or
similar distributions by that Subsidiary is not permitted by operation of the
terms of its charter or of any agreement or Requirement of Law applicable to
that Subsidiary; (c) the income (or loss) of any Person accrued prior to the
date it becomes a Subsidiary of the Borrower or is amalgamated, merged into or
consolidated with the Borrower or any of its Subsidiaries or that Person’s
assets are acquired by the Borrower or any of its Subsidiaries; (d) any net gain
from the collection of life insurance proceeds; (e) any aggregate net gain, but
not any aggregate net loss, from the sale, exchange, transfer or other
disposition of Property or assets not in the Ordinary Course of Business of the
Borrower and its Subsidiaries, and related tax effects in accordance with GAAP;
and (f) any other extraordinary gains or losses of the Borrower or its
Subsidiaries, and related tax effects in accordance with GAAP

   $ ___________   

Plus: All amounts deducted in calculating net income (or loss) for depreciation
or amortization for such period

   $ ___________   

Interest expense (less interest income) deducted in calculating net income (or
loss) for such period

   $ ___________   

All taxes, accrued or payable, on or measured by income to the extent deducted
in calculating net income (or loss) for such period

   $ ___________   

The amount of any non-cash deduction from net income as a result of any grant of
Stock of Stock Equivalents to employees

   $ ___________   



--------------------------------------------------------------------------------

All non-cash losses or expenses included or deducted in calculating net income
(or loss) for such period, excluding any non-cash loss or expense (a) that is an
accrual of a reserve for a cash expenditure or payment to be made, or
anticipated to be made, in a future period or (b) relating to a write-down,
write off or reserve with respect to Accounts and Inventory

   $ ___________   

Fees and expenses paid to Agent and/or Lenders in connection with the Loan
Documents, to the extent deducted in calculating net income (or loss) for such
period

   $ ___________   

Minus: All tax credits

   $ ___________   

All non-cash income or gains (including without limitation, income arising from
the cancellation of Indebtedness.)

   $ ___________   

EBITDA

   $ ___________   



--------------------------------------------------------------------------------

EXHIBIT B TO EXHIBIT 4.2(b)

COMPLIANCE CERTIFICATE

Calculation of Cash Flow

 

EBITDA for the applicable period of measurement:

   $ ___________   

Less: Capital Expenditures (per Exhibit A)

   $ ___________   

Less: Taxes on or measured by income paid or payable in cash during such period

   $ ___________   

Cash Flow (used in calculation of Fixed Charge Coverage)

   $ ___________   



--------------------------------------------------------------------------------

EXHIBIT 11.1(a)

TO

CREDIT AGREEMENT

FORM OF ASSIGNMENT

This ASSIGNMENT, dated as of the Effective Date, is entered into between
                    (“the Assignor”) and                     (“the Assignee”).

The parties hereto hereby agree as follows:

 

Borrower:    Solo Cup Canada Inc., an Ontario corporation (the “Borrower”)
Agent:    GE Canada Finance Holding Company, as administrative agent for the
Lenders and L/C Issuers (in such capacity and together with its successors and
permitted assigns, the “Agent”) Credit Agreement:    Amended and Restated Credit
Agreement dated as of December             , 2010 among the Borrower, the
Lenders and L/C Issuers party thereto and the Agent (as the same may be amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”; capitalized terms used herein without definition are used as defined
in the Credit Agreement) [Trade Date:                        ,             ]1
Effective Date:                        ,             2

 

1 Insert for informational purposes only if needed to determine other
arrangements between the assignor and the assignee.

2 To be filled out by Agent upon entry in the Register.



--------------------------------------------------------------------------------

Loan/

Commitment

Assigned3

   Aggregate amount of
Commitments or
principal amount of
Loans for all Lenders5      Aggregate amount  of
Commitments4 or
principal amount of
Loans Assigned5      Percentage  Assigned6      $ _________       $ _________   
     __.____ %     $ _________       $ _________         __.____ %     $
_________       $ _________         __.____ % 

[THE REMAINDER OF THIS PAGE WAS INTENTIONALLY LEFT BLANK]

 

 

3

Fill in the appropriate defined term for the type of Loan and/or Commitment
under the Credit Agreement that are being assigned under this Assignment (e.g.,
“Revolving Loan Commitment”, etc.).

4

In the case of the Revolving Loan Commitment, including Revolving Loans and
interests, participations and obligations to participate in Letter of Credit
Obligations.

5

Amount to be adjusted by the counterparties to take into account any payments or
prepayments made between the Trade Date and the Effective Date. The aggregate
amounts are inserted for informational purposes only to help in calculating the
percentages assigned which, themselves, are for informational purposes only.

6

Set forth, to at least 9 decimals, the Assigned Interest as a percentage of the
aggregate Commitment or Loans in the Facility. This percentage is set forth for
informational purposes only and is not intended to be binding. The assignments
are based on the amounts assigned not on the percentages listed in this column.

 

2



--------------------------------------------------------------------------------

Section 1. Assignment. Assignor hereby sells and assigns to Assignee, and
Assignee hereby purchases and assumes from Assignor, Assignor’s rights and
obligations in its capacity as Lender under the Credit Agreement (including
Liabilities owing to or by Assignor thereunder) and the other Loan Documents, in
each case to the extent related to the amounts identified above (the “Assigned
Interest”).

Section 2. Representations, Warranties and Covenants of Assignors. Assignor
(a) represents and warrants to Assignee and the Agent that (i) it has full power
and authority, and has taken all actions necessary for it, to execute and
deliver this Assignment and to consummate the transactions contemplated hereby
and (ii) it is the legal and beneficial owner of its Assigned Interest and that
such Assigned Interest is free and clear of any Lien and other adverse claims
and (iii) by executing, signing and delivering this assignment via ClearPar® or
any other electronic settlement system designated by the Agent, the Person
signing, executing and delivering this Assignment on behalf of the Assignor is
an authorized signatory for the Assignor and is authorized to execute, sign and
deliver this Agreement, (b) makes no other representation or warranty and
assumes no responsibility, including with respect to the aggregate amount of the
Loans and Commitments, the percentage of the Loans and Commitments represented
by the amounts assigned, any statements, representations and warranties made in
or in connection with any Loan Document or any other document or information
furnished pursuant thereto, the execution, legality, validity, enforceability or
genuineness of any Loan Document or any document or information provided in
connection therewith and the existence, nature or value of any Collateral,
(c) assumes no responsibility (and makes no representation or warranty) with
respect to the financial condition of any Credit Party or the performance or
nonperformance by any Credit Party of any obligation under any Loan Document or
any document provided in connection therewith and (d) attaches any Notes held by
it evidencing at least in part the Assigned Interest of such Assignor (or, if
applicable, an affidavit of loss or similar affidavit therefor) and requests
that the Agent exchange such Notes for new Notes in accordance with Section 1.2
of the Credit Agreement.

Section 3. Representations, Warranties and Covenants of Assignees. Assignee
(a) represents and warrants to Assignor and the Agent that (i) it has full power
and authority, and has taken all actions necessary for Assignee, to execute and
deliver this Assignment and to consummate the transactions contemplated hereby,
(ii) it is [not] an Affiliate or an Approved Fund of             , a Lender and
(iii) it is sophisticated with respect to decisions to acquire assets of the
type represented by the Assigned Interest assigned to it hereunder and either
Assignee or the Person exercising discretion in making the decision for such
assignment is experienced in acquiring assets of such type, (iv) by executing,
signing and delivering this Assignment via ClearPar® or any other electronic
settlement system designated by the Agent, the Person signing, executing and
delivering this Assignment on behalf of the Assignor is an authorized signatory
for the Assignor and is authorized to execute, sign and deliver this Agreement
(b) appoints and authorizes the Agent to take such action as administrative
agent on its behalf and to exercise such powers under the Loan Documents as are
delegated to the Agent by the terms thereof, together with such powers as are
reasonably incidental thereto, (c) shall perform in accordance with their terms
all obligations that, by the terms of the Loan Documents, are required to be
performed by it as a Lender, (d) confirms it has received such documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Assignment and shall continue to make its own credit
decisions in taking or not taking any action under any Loan Document
independently and without reliance upon Agent, any L/C Issuer, any Lender or any
other Indemnitee and based on such documents and information as it shall deem
appropriate at the time, (e) acknowledges and agrees that, as a Lender, it may
receive material non-public information and confidential information concerning
the Credit Parties and their Affiliates and their Stock and agrees to use such
information in accordance with Section 9.10 of the Credit Agreement,
(f) specifies as its applicable lending offices (and addresses for notices) the
offices at the addresses set forth beneath its name on the signature pages
hereof, and (g) shall pay to the Agent an assignment fee in the amount of $3,500
to the extent such fee is required to be paid under Section 9.9 of the Credit
Agreement.

 

3



--------------------------------------------------------------------------------

Section 4. Determination of Effective Date; Register. Following the due
execution and delivery of this Assignment by Assignor, Assignee and, to the
extent required by Section 9.9 of the Credit Agreement, the Borrower, this
Assignment (including its attachments) will be delivered to the Agent for its
acceptance and recording in the Register. The effective date of this Assignment
(the “Effective Date”) shall be the later of (i) the acceptance of this
Assignment by the Agent and (ii) the recording of this Assignment in the
Register. The Agent shall insert the Effective Date when known in the space
provided therefor at the beginning of this Assignment.

Section 5. Effect. As of the Effective Date, (a) Assignee shall be a party to
the Credit Agreement and, to the extent provided in this Assignment, have the
rights and obligations of a Lender under the Credit Agreement and (b) Assignor
shall, to the extent provided in this Assignment, relinquish its rights (except
those surviving the termination of the Commitments and payment in full of the
Obligations) and be released from its obligations under the Loan Documents other
than those obligations relating to events and circumstances occurring prior to
the Effective Date.

Section 6. Distribution of Payments. On and after the Effective Date, the Agent
shall make all payments under the Loan Documents in respect of each Assigned
Interest (a) in the case of amounts accrued to but excluding the Effective Date,
to Assignor and (b) otherwise, to Assignee.

Section 7. Miscellaneous. (a) The parties hereto, to the extent permitted by
law, waive all right to trial by jury in any action, suit, or proceeding arising
out of, in connection with or relating to, this Assignment and any other
transaction contemplated hereby. This waiver applies to any action, suit or
proceeding whether sounding in tort, contract or otherwise.

(b) On and after the Effective Date, this Assignment shall be binding upon, and
inure to the benefit of, the Assignor, Assignee, the Agent and their Related
Persons and their successors and assigns.

(c) This Assignment shall be governed by, and be construed and interpreted in
accordance with, the laws of the Province of Ontario and the federal laws of
Canada applicable therein.

(d) This Assignment may be executed in any number of counterparts and by
different parties in separate counterparts, each of which when so executed shall
be deemed to be an original and all of which taken together shall constitute one
and the same agreement.

 

4



--------------------------------------------------------------------------------

(e) Signature pages may be detached from multiple separate counterparts and
attached to a single counterpart. Delivery of an executed signature page of this
Assignment by facsimile transmission or Electronic Transmission shall be as
effective as delivery of a manually executed counterpart of this Assignment.

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Assignment to be
executed by their respective officers thereunto duly authorized, as of the date
first above written.

 

[NAME OF ASSIGNOR]

            as Assignor

By:       Name:   Title:

[NAME OF ASSIGNEE]

            as Assignee

By:       Name:   Title:

 

Lending Office for LIBOR Rate Loans:

[Insert Address (including contact name, fax

number and e-mail address)]

Lending Office (and address for notices)

            for any other purpose:

[Insert Address (including contact name, fax number and e-mail address)]



--------------------------------------------------------------------------------

 

ACCEPTED and AGREED

this     day of                      :

GE CANADA FINANCE HOLDING COMPANY as Agent By:       Name:   Title: SOLO CUP
CANADA INC., as the Borrower 7 By:       Name:   Title:

 

7 Include only if required pursuant to Section 9.9 of the Credit Agreement.



--------------------------------------------------------------------------------

EXHIBIT 11.1(b)

to

CREDIT AGREEMENT

FORM OF BORROWING BASE CERTIFICATE

SOLO CUP CANADA INC.

Date:                     ,         

This Certificate is given by Solo Cup Canada Inc. (“Borrower”), pursuant to
subsection 4.2(d) of that certain Amended and Restated Credit Agreement dated as
of December             , 2010 among the Borrower, the Lenders from time to time
party thereto and GE Canada Finance Holding Company, as agent for the Lenders
and other Secured Parties (as such agreement may have been amended, restated,
supplemented or otherwise modified from time to time the “Credit Agreement”).
Capitalized terms used herein without definition shall have the meanings set
forth in the Credit Agreement.

The undersigned is duly authorized to execute and deliver this Borrowing Base
Certificate on behalf of the Borrower. By executing this Certificate such
officer of Borrower Representative hereby certifies to Agent and Lenders on
behalf of the Borrower and without personal liability that:

 

  (a) Attached hereto as Schedule 1 is a calculation of the Borrowing Base as of
the above date;

 

  (b) Based on such schedule, the Borrowing Base as of the above date is:

$[            ]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Borrower Representative has caused this Borrowing Base
Certificate to be executed by its [            ] this [     day of             ,
20    ].

 

SOLO CUP CANADA INC. By:     Its:    



--------------------------------------------------------------------------------

EXHIBIT 11.1(c)

TO

CREDIT AGREEMENT

FORM OF NOTICE OF BORROWING

GE CANADA FINANCE HOLDING COMPANY

as Agent under the Credit Agreement referred to below

                    ,             

 

  Re: Solo Cup Canada Inc. (the “Borrower”)

Reference is made to the Amended and Restated Credit Agreement dated as of
December     , 2010 (as the same may be amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among the
Borrower, the Lenders, L/C Issuers party thereto and GE Canada Finance Holding
Company, as administrative agent for the Lenders. Capitalized terms used herein
but not otherwise defined herein shall have the respective meanings ascribed to
such terms in the Credit Agreement.

The Borrower hereby gives you irrevocable notice, pursuant to Section 1.5 of the
Credit Agreement of its request of a Borrowing (the “Proposed Borrowing”) under
the Credit Agreement and, in that connection, sets forth the following
information:

A. The date of the Proposed Borrowing is                     ,              (the
“Funding Date”).

A. The aggregate principal amount of requested Revolving Loans is:

(i) U.S.$            , of which U.S.$             consists of U.S. Base Rate
Loans and U.S.$             consists of LIBOR Rate Loans having an initial
Interest Period of              months;

(ii) Cdn$            , of which Cdn$             consists of Canadian Prime Rate
Loans and Cdn$             consists of BA Rate Loans having an initial BA Period
of              months.

The undersigned hereby certifies that, except as set forth on Schedule A
attached hereto, the following statements are true on the date hereof and will
be true on the Funding Date, both before and after giving effect to the Proposed
Borrowing and any other Loan to be made or Letter of Credit to be Issued on or
before the Funding Date:

(i) the representations and warranties set forth in Article III of the Credit
Agreement and elsewhere in the Loan Documents are true and correct, except to
the extent such representations and warranties expressly relate to an earlier
date, in which case such representations and warranties were true and correct as
of such earlier date;



--------------------------------------------------------------------------------

(iii) no Default or Event of Default has occurred and is continuing;

(iv) the aggregate outstanding amount of Revolving Loans does not exceed the
Maximum Revolving Loan Balance less an amount of $1,000,000; and

(v) the Credit Parties’ cash and Cash Equivalents are equal to or less than
$1,000,000.

 

SOLO CUP CANADA INC.,

as the Borrower

By:       Name:   Title:

[SIGNATURE PAGE TO NOTICE OF BORROWING DATED                     ,             ]



--------------------------------------------------------------------------------

EXHIBIT 11.1(d)

TO

CREDIT AGREEMENT

FORM OF REVOLVING LOAN NOTE

[City, Province]

Lender: [NAME OF LENDER]

Principal Amount: $________    ____________, 20__

FOR VALUE RECEIVED, the undersigned, Solo Cup Canada Inc., an Ontario
corporation (the “Borrower”), hereby promises to pay to the Lender set forth
above (the “Lender”) the Principal Amount set forth above, or, if less, the
aggregate unpaid principal amount of all Revolving Loans (as defined in the
Credit Agreement referred to below) of the Lender to the Borrower, payable at
such times and in such amounts as are specified in the Credit Agreement.

The Borrower promises to pay interest on the unpaid principal amount of the
Revolving Loans from the date made until such principal amount is paid in full,
payable at such times and at such interest rates as are specified in the Credit
Agreement. Demand, diligence, presentment, protest and notice of non-payment and
protest are hereby waived by the Borrower.

Both principal and interest are payable in Dollars to GE Canada Finance Holding
Company, as Agent, at the address set forth in the Credit Agreement, in
immediately available funds.

This Note is one of the Notes referred to in, and is entitled to the benefits
and subject to the terms of, the Amended and Restated Credit Agreement, dated as
of December     , 2010 (as the same may be amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among the
Borrower, the Lenders and the L/C Issuers party thereto and GE Canada Finance
Holding Company, as administrative agent for the Lenders and L/C Issuers.
Capitalized terms used herein without definition are used as defined in the
Credit Agreement.

The Credit Agreement, among other things, (a) provides for the making of
Revolving Loans by the Lender to the Borrower in an aggregate amount not to
exceed at any time outstanding the Principal Amount set forth above, the
indebtedness of the Borrower resulting from such Revolving Loans being evidenced
by the Notes and (b) contains provisions for acceleration of the maturity of the
unpaid principal amount of the Notes upon the happening of certain stated events
and also for prepayments on account of the principal hereof prior to the
maturity hereof upon the terms and conditions specified therein.

This Note is a Loan Document, is entitled to the benefits of the Loan Documents
and is subject to certain provisions of the Credit Agreement, including
Sections 9.18(b) (Submission to Jurisdiction), 9.19 (Waiver of Jury Trial), 9.23
(Joint and Several) and 11.2 (Other Interpretive Provisions) thereof.



--------------------------------------------------------------------------------

This Note is a registered obligation, transferable only upon notation in the
Register, and no assignment hereof shall be effective until recorded therein.

This Note shall be governed by, and construed and interpreted in accordance
with, the laws of the Province of Ontario and the federal laws of Canada
applicable therein.

[SIGNATURE PAGES FOLLOW]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Borrower has caused this Note to be executed and
delivered by its duly authorized officer as of the day and year and at the place
set forth above.

 

SOLO CUP CANADA INC. By:     Name:   Title:   By:     Name:   Title:  